Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2, dated as of October 13, 2011 (this “Amendment”), to the Credit
Agreement, dated as of November 2, 2010 (as amended prior to the date hereof,
the “Existing Credit Agreement”), among MICROSEMI CORPORATION, a Delaware
corporation (the “Borrower”), the LENDERS party thereto (the “Existing
Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in such
capacity, the “Administrative Agent”) and MORGAN STANLEY & CO. LLC, as
collateral agent (in such capacity, the “Collateral Agent”) for the Existing
Lenders.

A. Pursuant to the Existing Credit Agreement, the Existing Lenders have extended
credit to the Borrower.

B. The Borrower has requested that the Term Lenders (such term and each other
capitalized term used but not defined herein having the meaning given it in the
Amended and Restated Credit Agreement attached hereto as Exhibit A (the
“Restated Credit Agreement”)) make new Term Loans to the Borrower on the
Restatement Closing Date (as defined below), in an aggregate principal amount of
$800,000,000, the proceeds of which will be used by the Borrower , together with
the proceeds of additional Revolving Loans, for the purposes set forth in the
Restated Credit Agreement, including (a) to voluntarily prepay the Term Loans
outstanding under, and as defined in, the Existing Credit Agreement, together
with accrued interest thereon, (b) to finance the acquisition (the
“Acquisition”) of 100% of the capital stock (on a fully diluted basis) of
Zarlink Semiconductor Inc., a corporation incorporated under the Canada Business
Corporations Act (“Zarlink”), (c) to repay certain existing indebtedness of
Zarlink, including the repayment, redemption or retirement (by conversion or
otherwise) of the unsecured, subordinated convertible debentures issued by
Zarlink in 2007 (the “Debentures”), and the Borrower (the “Refinancing”) and
(d) to pay fees and expenses incurred in connection with the foregoing.

C. The new Term Loans will replace the Term Loans outstanding under the Existing
Credit Agreement immediately prior to the effectiveness of this Amendment (the
“Existing Term Loans”). Each Lender holding Existing Term Loans (collectively,
the “Existing Term Lenders”) that executes and delivers a consent to this
Amendment in the form of the “Lender Consent” attached hereto (a “Lender
Consent”) (collectively, the “Converting Term Lenders”) will be deemed (i) to
have agreed to the terms of this Amendment, (ii) to have agreed to convert (via
conversion or repayment and a subsequent purchase, as further described in the
Lender Consent) an aggregate principal amount of its Existing Term Loans (the
“Converted Term Loans”) into new Term Loans in a principal amount equal to the
amount notified to such Converting Term Lender by the Administrative Agent,
(iii) upon the Restatement Closing Date to have converted (via conversion or
repayment and a subsequent purchase, as further described in the Lender Consent)
such amount of its Existing Term Loans into new Terms Loans in an equal
principal amount and (iv), if applicable, upon the Restatement Closing Date, to
have agreed to purchase additional new Term Loans.

D. Each Person that executes a Joinder to this Amendment as an “Additional Term
Lender” will be deemed (i) to have agreed to the terms of this Amendment and
(ii) to have



--------------------------------------------------------------------------------

committed to make new Term Loans to the Borrower on the Restatement Closing
Date, in the amount notified to such Additional Term Lender by the
Administrative Agent (but in no event greater than the amount such Person
committed to make as new Term Loans).

E. The Additional Term Lenders and the Converting Term Lenders are willing to
make such Term Loans (or convert Existing Term Loans) to the Borrower, subject
to the terms and conditions and for the purposes set forth herein and in the
Restated Credit Agreement.

F. Each Revolving Lender that executes and delivers a Lender Consent solely in
the capacity of a Revolving Lender will be deemed to have agreed to the terms of
this Amendment but will not be deemed thereby to have agreed to have made any
commitment to make additional Loans.

G. The Borrower and the Requisite Lenders (as defined below) desire to amend and
restate the Existing Credit Agreement in the form of the Restated Credit
Agreement, subject to the satisfaction of the conditions precedent to
effectiveness referred to in Section 4 hereof.

H. Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed in the Restated Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Commitments. On and as of the Restatement Closing Date, the Term Loan
Commitment of each Term Lender and the Revolving Commitment of each Revolving
Lender shall be as set forth in Schedule 1.1 to the Restated Credit Agreement.
Upon the Amendment Effective Date, each Lender will be deemed to have waived any
prior notice of prepayment (if any) otherwise required pursuant to the Existing
Credit Agreement.

SECTION 2. Amendment and Restatement of Existing Credit Agreement. The Borrower
and the Requisite Lenders agree that the Existing Credit Agreement (including
all exhibits and schedules thereto) shall be amended and restated on the
Restatement Closing Date, such that on the Restatement Closing Date the Restated
Credit Agreement shall replace the terms of the Existing Credit Agreement. As
used in the Restated Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof”, and words of similar import shall,
unless the context otherwise requires, mean, from and after the replacement of
the terms of the Existing Credit Agreement by the terms of the Restated Credit
Agreement, the Restated Credit Agreement.



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to each of the
Lenders, the Administrative Agent, the Issuing Lender and the Collateral Agent
that, after giving effect to this Amendment, (a) the representations and
warranties set forth in Section 5 of the Restated Credit Agreement are true and
correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
in which case such representations and warranties shall be true and correct in
all material respects on and as of such earlier date; and (b) no Default or
Event of Default has occurred and is continuing.

SECTION 4. Amendment Agreement Effectiveness. This Amendment shall become
effective as of the date set forth above on the date (the “Amendment Effective
Date”) on which the Administrative Agent shall have received counterparts of
this Amendment (including counterparts received pursuant to the Lender Consent
or any Joinder) executed and delivered by the Borrower, each Term Lender and the
Required Lenders (each Term Lender and the Required Lenders referred to
collectively as, the “Requisite Lenders”).

SECTION 5. Effectiveness of the Amended and Restated Credit Agreement. The
Restated Credit Agreement shall become effective on the date on or after the
Amendment Effective Date on which each of the conditions in Section 6.1 of the
Restated Credit Agreement is satisfied (the “Restatement Closing Date”).

SECTION 6. Amendment Fee. On the Restatement Closing Date, the Borrower shall
have paid to the Lead Arranger for the benefit of each Revolving Lender that
consents to this Amendment an amendment fee equal to 0.25% of such Revolving
Lender’s Revolving Commitment as of the Restatement Closing Date.

SECTION 7. Effect of Amendment; No Novation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Issuing Lender, the Collateral Agent or the Administrative Agent
under any Loan Documents, and, except as set forth in the Restated Credit
Agreement and the other Loan Documents, shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in any Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect (it being understood and
agreed that, with respect to any Revolving Loans currently outstanding, all
interest and fees accruing under the Existing Credit Agreement in respect of
periods prior to the Restatement Closing Date will accrue at the rates specified
in the Existing Credit Agreement prior to the Restatement Closing Date and shall
be payable at the times provided in the Restated Credit Agreement). Nothing
herein shall be deemed to entitle any Loan Party to consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
the Restated Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall constitute a “Loan Document” for all
purposes of the Existing Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

SECTION 8. Schedules to the Guarantee and Collateral Agreement. Exhibit B
attached hereto sets forth all changes to the Schedules to the Guarantee and
Collateral Agreement since the Original Closing Date and each Loan Party has
taken (or will take within the applicable period required in the Guarantee and
Collateral Agreement) all actions required to be taken by it pursuant to the
Guarantee and Collateral Agreement in connection with such changes.

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 10. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Amendment, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York sitting in the Borough of Manhattan, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof.

SECTION 12. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

MICROSEMI CORPORATION By:  

/S/ JOHN W. HOHENER

  Name:   John W. Hohener   Title:   Executive Vice President, Chief    
Financial Officer, Secretary and     Treasurer

[Signature Page – Amendment No. 2]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING,

INC., as Administrative Agent and

Swingline Lender

By:  

/S/ ANDREW W. EARLS

  Name:   Andrew W. Earls   Title:   Authorized Signatory

[Signature Page – Amendment No. 2]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as

Issuing Lender

By:  

/S/ ANDREW W. EARLS

  Name:   Andrew W. Earls   Title:   Authorized Signatory

[Signature Page – Amendment No. 2]



--------------------------------------------------------------------------------

MORGAN STANLEY & CO. LLC, as

Collateral Agent

By:  

/S/ ANDREW W. EARLS

  Name:   Andrew W. Earls   Title:   Authorized Signatory

[Signature Page – Amendment No. 2]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING,

INC., as Syndication Agent

By:  

/S/ ANDREW W. EARLS

  Name:   Andrew W. Earls   Title:   Authorized Signatory

[Signature Page – Amendment No. 2]



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT NO. 2

LENDER CONSENT (this “Lender Consent”) to Amendment No. 2 (“Amendment”) to that
certain Credit Agreement, dated as of November 2, 2010 (as amended by the
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Microsemi Corporation, a Delaware corporation, as the Borrower, the Lenders,
Morgan Stanley Senior Funding, Inc., as Administrative Agent and Morgan
Stanley & Co. LLC, as Collateral Agent. Capitalized terms used by not defined
herein have the meanings assigned to them in the Amendment or the Credit
Agreement, as applicable.

Existing Term Lenders

[Check one of the first two boxes below; you may also, at your option, check the
third box]

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loan held by such Lender (or such lesser amount
allocated to such Lender by the Administrative Agent) into a new Term Loan in a
like principal amount.

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and (a) elects to have 100% of the outstanding
principal amount of the Term Loan held by such Lender be repaid by the
Administrative Agent on the Restatement Closing Date and (b) consents to
purchase new Term Loans in a like principal amount from the Administrative
Agent. Such Lender agrees that its signature hereto shall constitute its
signature as Assignee to the Assignment and Assumption Agreement attached hereto
as Exhibit C and that it shall be bound by such Assignment and Assumption
Agreements in all respects.

 

  ¨ The undersigned Term Lender hereby requests to purchase additional new Term
Loans up to an aggregate principal amount no greater than $            . Such
Lender agrees that its signature hereto shall constitute its signature as
Assignee to the Assignment and Assumption Agreement attached hereto as Exhibit C
reflecting such purchase and that it shall be bound by such Assignment Agreement
in all respects.

Revolving Lenders

 

  ¨ The undersigned Revolving Lender hereby irrevocably and unconditionally
approves of and consents to the Amendment in all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized officer.

 

 

[NAME OF INSTITUTION] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

JOINDER

JOINDER, dated as of October 13, 2011 (this “Joinder”), by and among
                                 (each, a “New Term Lender” and, collectively,
the “New Term Lenders”), Microsemi Corporation (the “Borrower”), and Morgan
Stanley Senior Funding, Inc. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to (a) that certain Credit Agreement, dated as
of November 2, 2010 (as amended by the Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Microsemi Corporation, a Delaware
corporation, as the Borrower, the Lenders, Morgan Stanley Senior Funding, Inc.,
as Administrative Agent and Morgan Stanley & Co. LLC, as Collateral Agent and
(b) that certain Amendment No. 2 to the Credit Agreement, dated as of the date
hereof (the “Amendment”). Capitalized terms used by not defined herein have the
meanings assigned to them in the Credit Agreement or the Amendment, as
applicable;

Each Additional Term Lender hereby agrees to make Term Loans in the amount
notified to such Additional Term Lender by the Administrative Agent but not to
exceed the amount set forth on its signature page hereto pursuant to and in
accordance with the Restated Credit Agreement. The Term Loans of such Additional
Term Lender shall be subject to all of the terms in the Restated Credit
Agreement and to the conditions set forth in the Restated Credit Agreement, and
shall be entitled to all the benefits afforded by the Restated Credit Agreement
and the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. Each Additional Term Lender, the Borrower and the
Administrative Agent acknowledge and agree that the Term Loans provided by the
Additional Term Lender shall constitute Term Loans for all purposes of the
Restated Credit Agreement and the other applicable Loan Documents.

Each Additional Term Lender (i) confirms that it has received a copy of the
Restated Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Lead Arrangers or any
other Additional Term Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Restated
Credit Agreement; (iii) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Restated Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Restated Credit Agreement are required to be performed by it as
a Lender.



--------------------------------------------------------------------------------

Upon (i) the execution of a counterpart of this Joinder by each Additional Term
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term Lenders shall become Lenders under the Restated Credit
Agreement, effective as of the Restatement Closing Date.

For each Additional Term Lender, delivered herewith to the Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such Additional Term Lender may be
required to deliver to the Administrative Agent pursuant to the Restated Credit
Agreement.

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Joinder is a “Loan Document.”

This Joinder, the Restated Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Joinder which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Joinder or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Joinder is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of             .

 

 

[NAME OF ADDITIONAL TERM LENDER] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:   Maximum Amount of Additional Term Loans: $            
MICROSEMI CORPORATION By:  

 

Name:   Title:  

Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

MICROSEMI CORPORATION

as Borrower

The Several Lenders

from Time to Time Parties Hereto

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

and

MORGAN STANLEY & CO. LLC

as Collateral Agent

Dated as of October 13, 2011

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS      1   

1.1

  Defined Terms      1   

1.2

  Other Definitional Provisions      38   

SECTION 2.

  AMOUNT AND TERMS OF TERM COMMITMENTS      39   

2.1

  Term Commitments      39   

2.2

  Procedure for Term Loan Borrowing      39   

2.3

  Repayment of Term Loans      39   

2.4

  Incremental Term Loans      40   

2.5

  Fees      42   

SECTION 3.

  AMOUNT AND TERMS OF REVOLVING COMMITMENTS      42   

3.1

  Revolving Commitments      42   

3.2

  Procedure for Revolving Loan Borrowing      42   

3.3

  Swingline Commitment      43   

3.4

  Procedure for Swingline Borrowing; Refunding of Swingline Loans      43   

3.5

  Fees      45   

3.6

  Termination or Reduction of Revolving Commitments      45   

3.7

  L/C Commitment      45   

3.8

  Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions      46   

3.9

  Fees and Other Charges      47   

3.10

  L/C Participations      47   

3.11

  Reimbursement Obligation of the Borrower      48   

3.12

  Obligations Absolute      48   

3.13

  Letter of Credit Payments      49   

3.14

  Applications      49   

3.15

  Defaulting Lenders      49   

3.16

  Incremental Revolving Commitments      52   

SECTION 4.

  GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT      54   

4.1

  Optional Prepayments      54   

4.2

  Mandatory Prepayments      55   

4.3

  Conversion and Continuation Options      57   

4.4

  Limitations on Eurodollar Tranches      57   

4.5

  Interest Rates and Payment Dates      58   

4.6

  Computation of Interest and Fees      58   



--------------------------------------------------------------------------------

4.7

  Inability to Determine Interest Rate      59   

4.8

  Pro Rata Treatment; Application of Payments; Payments      59   

4.9

  Requirements of Law      61   

4.10

  Taxes      62   

4.11

  Indemnity      65   

4.12

  Change of Lending Office      65   

4.13

  Replacement of Lenders      66   

4.14

  Evidence of Debt      66   

4.15

  Illegality      67   

SECTION 5.

  REPRESENTATIONS AND WARRANTIES      67   

5.1

  Financial Condition      67   

5.2

  No Change      69   

5.3

  Corporate Existence; Compliance with Law      69   

5.4

  Power; Authorization; Enforceable Obligations      69   

5.5

  No Legal Bar      70   

5.6

  Litigation      70   

5.7

  No Default      70   

5.8

  Ownership of Property; Liens      70   

5.9

  Intellectual Property      70   

5.10

  Taxes      71   

5.11

  Federal Regulations      71   

5.12

  Labor Matters      71   

5.13

  ERISA      71   

5.14

  Investment Company Act; Other Regulations      72   

5.15

  Subsidiaries      72   

5.16

  Use of Proceeds      72   

5.17

  Environmental Matters      73   

5.18

  Accuracy of Information, etc.      73   

5.19

  Security Documents      74   

5.20

  Solvency      75   

5.21

  Senior Indebtedness      75   

5.22

  Certain Documents      75   

5.23

  Anti-Terrorism Laws      75   

SECTION 6.

  CONDITIONS PRECEDENT      76   

6.1

  Conditions to Initial Extension of Credit      76   

6.2

  Conditions to Each Extension of Credit After the Restatement Date      79   

SECTION 7.

  AFFIRMATIVE COVENANTS      80   

7.1

  Financial Statements      80   

7.2

  Certificates; Other Information      81   

7.3

  Payment of Taxes      83   

7.4

  Maintenance of Existence; Compliance      83   



--------------------------------------------------------------------------------

7.5

  Maintenance of Property; Insurance      83   

7.6

  Inspection of Property; Books and Records; Discussions      83   

7.7

  Notices      84   

7.8

  Environmental Laws      84   

7.9

  [RESERVED]      85   

7.10

  Post-Closing; Additional Collateral, etc.      85   

7.11

  Further Assurances      88   

7.12

  Rated Credit Facility; Corporate Ratings      88   

7.13

  Use of Proceeds      88   

7.14

  [RESERVED]      88   

7.15

  Zarlink Offer Extension, Zarlink Compulsory Acquisition or Zarlink Subsequent
Acquisition Transaction      88   

SECTION 8.

  NEGATIVE COVENANTS      90   

8.1

  Financial Condition Covenants      90   

8.2

  Indebtedness      90   

8.3

  Liens      92   

8.4

  Fundamental Changes      94   

8.5

  Disposition of Property      95   

8.6

  Restricted Payments      96   

8.7

  Investments      97   

8.8

  Optional Payments and Modifications of Certain Debt Instruments      98   

8.9

  Transactions with Affiliates      99   

8.10

  Sales and Leasebacks      99   

8.11

  Hedge Agreements      100   

8.12

  Changes in Fiscal Periods; Accounting Changes      100   

8.13

  Negative Pledge Clauses      100   

8.14

  Clauses Restricting Subsidiary Distributions      100   

8.15

  Lines of Business      101   

8.16

  Issuance of Disqualified Capital Stock      101   

8.17

  Zarlink Acquisition Consideration Blocked Amount      101   

8.18

  Holding Company      101   

SECTION 9.

  EVENTS OF DEFAULT      101   

9.1

  Events of Default      101   

SECTION 10.

  THE AGENTS      105   

10.1

  Appointment      105   

10.2

  Delegation of Duties      105   

10.3

  Exculpatory Provisions      105   

10.4

  Reliance by Agents      106   

10.5

  Notice of Default      106   

10.6

  Non-Reliance on Agents and Other Lenders      106   

10.7

  Indemnification      107   



--------------------------------------------------------------------------------

10.8

  Agent in Its Individual Capacity      107   

10.9

  Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender      107   

10.10

  Agents Generally      109   

10.11

  Lender Action      109   

SECTION 11.

  MISCELLANEOUS      109   

11.1

  Amendments and Waivers      109   

11.2

  Notices      112   

11.3

  No Waiver; Cumulative Remedies      114   

11.4

  Survival of Representations and Warranties      114   

11.5

  Payment of Expenses and Taxes      114   

11.6

  Successors and Assigns; Participations and Assignments      116   

11.7

  Sharing of Payments; Set-off      121   

11.8

  Counterparts      121   

11.9

  Severability      122   

11.10

  Integration      122   

11.11

  GOVERNING LAW      122   

11.12

  Submission To Jurisdiction; Waivers      122   

11.13

  Acknowledgments      122   

11.14

  Releases of Guarantees and Liens      123   

11.15

  Confidentiality      123   

11.16

  WAIVERS OF JURY TRIAL      124   

11.17

  Patriot Act Notice      124   

11.18

  Canadian Interest Rate      124   



--------------------------------------------------------------------------------

ANNEX:

 

A   Pricing Grid

SCHEDULES:

 

1.1   Commitments 1.2   Existing Facilities 5.4   Consents, Authorizations,
Filings and Notices 5.15   Subsidiaries 5.19(a)   UCC Filing Jurisdictions
5.19(b)   Real Property 8.2   Existing Indebtedness 8.3   Existing Liens 8.7  
Existing Investments 8.14   Clauses Restricting Subsidiary Distributions

EXHIBITS:

 

A   Form of Assignment and Assumption B   Form of Compliance Certificate B-1  
Form of Borrowing Notice C   Form of Guarantee and Collateral Agreement D   Form
of Exemption Certificate E-1   Form of Term Note E-2   Form of Revolving Note
E-3   Form Swingline Note F   Form of Closing Certificate G-1   Form of Legal
Opinion of O’Melveny & Myers LLP G-2   Form of Legal Opinion of Baker & Daniels
LLP H   Form of Control Agreement I   Form of Intercompany Note J   Form of
Solvency Certificate K   Form of Letter of Credit Application L   Form of Letter
of Credit M   Form of Reaffirmation Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 13, 2011, among
MICROSEMI CORPORATION, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
syndication agent (in such capacity, the “Syndication Agent”) and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”)
and Swingline Lender, MORGAN STANLEY & CO. LLC, as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”) and MORGAN STANLEY BANK, N.A., as Issuing Lender.

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Lender and the lenders party thereto (the
“Existing Lenders”) previously entered in the Credit Agreement, dated as of
November 2, 2010, as amended prior to the date hereof (the “Existing Credit
Agreement”), under which the Existing Lenders extended credit to the Borrower in
the form of (i) term loans in an aggregate principal amount of $375,000,000 (the
“Existing Term Loans”) and (ii) commitments pursuant to a revolving credit
facility (the “Existing Revolving Credit Facility”) in an aggregate principal
amount of $50,000,000; and

WHEREAS, in connection with the refinancing of the Borrower’s Existing Term
Loans, the Borrower has requested the Term Lenders to make available the Term
Loans on the Restatement Date, in an aggregate principal amount not to exceed
$800,000,000, for the purposes set forth herein, including, (i) to voluntarily
prepay the Existing Term Loans, together with accrued and unpaid interest
thereon, (ii) to finance the Zarlink Acquisition, (iii) to finance the repayment
of the Existing Facilities (the “Refinancing”) and (iv) to pay related fees and
expenses; and

WHEREAS, the commitments under the Existing Revolving Credit Facility shall
remain outstanding under, and shall be the Revolving Commitments for all
purposes of, this Agreement; and

WHEREAS, the Lenders are willing to make available the Term Commitments and the
Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquired Person”: as defined in Section 8.2(i).

 

1



--------------------------------------------------------------------------------

“Actel”: Actel Corporation, a corporation organized under the laws of the state
of California.

“Actel Acquisition”: the collective reference to the Actel Offer (and all
purchases of Actel Shares pursuant thereto) and the Actel Merger.

“Actel Acquisition Agreement”: the Agreement and Plan of Merger, dated
October 2, 2010, among the Borrower, Actel MergerSub and the Actel.

“Actel Acquisition Documentation”: collectively, the Actel Acquisition Agreement
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
including, without limitation, the Actel Offer Documents.

“Actel Closing Date Material Adverse Effect”: any event, occurrence, condition,
circumstance, development, state of facts, change, or effect since July 4, 2010
that is materially adverse to the business, financial condition, assets,
properties, liabilities or results of operations of Actel and its subsidiaries,
taken as a whole; provided, that after the date of the Actel Acquisition
Agreement none of the following shall be taken into account in determining
whether there has been an Actel Closing Date Material Adverse Effect:
(i) changes in the industry in which Actel or its subsidiaries operates;
(ii) changes in the general economic, political or business conditions within
the U.S. or other jurisdictions in which Actel has operations; (iii) general
changes in the economy or the financial, credit or securities markets (including
in interest rates, exchange rates, stock, bond and/or debt prices or terms) of
the United States or any other region outside of the United States;
(iv) earthquakes, fires, floods, hurricanes, tornadoes or similar catastrophes,
or acts of terrorism, war, sabotage, national or international calamity,
military action or any other similar event or any change, escalation or
worsening thereof after the date hereof; (v) any change in GAAP or any change in
Laws (as defined in the Actel Acquisition Agreement) applicable to the operation
of the business of Actel and its subsidiaries; (vi) any Effect (as defined in
the Actel Acquisition Agreement), including loss of customers or employees of
Actel and its subsidiaries, resulting from the announcement or pendency of the
Transactions (as defined in the Actel Acquisition Agreement); (vii) any decline
in the market price, or change in trading volume, of the capital stock of Actel,
or any failure to meet internal or published projections, forecasts or revenue
or earning predictions for any period; provided that the underlying causes of
such decline, change or failure may be considered in determining whether there
was an Actel Closing Date Material Adverse Effect; or (viii) any actions taken,
or failure to take any action, in each case, to which Parent (as defined in the
Actel Acquisition Agreement) or Purchaser (as defined in the Actel Acquisition
Agreement) has expressly approved, consented or requested or that is required or
prohibited by the Actel Acquisition Agreement; provided that an Effect described
in any of clauses (i)-(iii) and (v) may be taken into account to the extent
Actel and its subsidiaries are disproportionately affected thereby relative to
other peers of Actel and its subsidiaries in the same industries in which Actel
and its subsidiaries operate.

“Actel Confidential Information Memorandum”: the Confidential Information
Memorandum dated October 8, 2010 and furnished to the Lenders in connection with
the syndication of the Facilities.

 

2



--------------------------------------------------------------------------------

“Actel Merger”: as “Merger” is defined in the Actel Acquisition Agreement.

“Actel Merger Closing Date”: the closing date of the Actel Merger.

“Actel MergerSub”: Artful Acquisition Corporation, a California corporation and
Wholly Owned Subsidiary of the Borrower.

“Actel Offer”: as “Offer” is defined in the Actel Acquisition Agreement.

“Actel Offer Documents”: as “Offer Documents” is defined in the Actel
Acquisition Agreement.

“Actel Share” or “Actel Shares”: as “Shares” is defined in the Actel Acquisition
Agreement.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and any of their respective Affiliates,
officers, directors, employees, agents, advisors or representatives.

“Agents”: the collective reference to the Syndication Agent, the Collateral
Agent, the Administrative Agent and the Lead Arranger, which term shall include,
for purposes of Section 10 and 11.5 only, the Issuing Lender and the Swingline
Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitment then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

3



--------------------------------------------------------------------------------

“Agreement”: this Credit Agreement.

“Amendment No. 2”: that certain Amendment No. 2 to the Credit Agreement, dated
as of the date hereof, by and among the Borrower, each Term Lender and the
Required Lenders.

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable foreign anti-money laundering, anti-terrorist financing laws
and sanctions of Governmental Authorities (each as from time to time in effect).

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans and Swingline Loans

     4.50 %      3.50 % 

Term Loans

     4.50 %      3.50 % 

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Restatement
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.

“Application”: an application, substantially in the form of Exhibit K or such
other form as the Issuing Lender may specify as the form for use by its
similarly situated customers from time to time, requesting the Issuing Lender to
open a Letter of Credit.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clause (a), (b), (c), (d), (e), (f), (g), (j), (k) and (l) of Section 8.5)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds).

“Assignee”: as defined in Section 11.6(b).

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% and (d) in the case of any Term Loans, 2.25%;
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 11.7(a).

“Blocked Amount”: at any time, the aggregate cash consideration (after giving
effect to any purchase of Actel Shares pursuant to the Actel Offer) required to
consummate the Actel Merger in accordance with the Actel Acquisition Agreement
at such time.

“Blocked Person”: as defined in Section 5.23(b).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

5



--------------------------------------------------------------------------------

“Canadian Benefit Plans”: all employee benefit plans, including Canadian Retiree
Benefit Plans, of any nature or kind whatsoever (other than Canadian Pension
Plans and any statutory plans that Zarlink, or any Subsidiary thereof is
required to comply with, including the Canada/Quebec Pension Plan and plans
administered pursuant to applicable provincial health tax, workers’ compensation
and workers’ safety and employment insurance legislation) that are maintained or
contributed to by Zarlink and any Subsidiary thereof organized under the laws of
Canada or any province thereof.

“Canadian Multiemployer Pension Plan”: any multiemployer pension plan, including
specified multiemployer pension plans, as defined under applicable Canadian law.

“Canadian Pension Plans”: all Canadian defined benefit or defined contribution
pension plans that are considered to be pension plans for the purposes of, and
are required to be registered under, the ITA or any applicable pension benefits
standards statute or regulation in Canada and that are established, maintained
or contributed to by Zarlink or any Subsidiary thereof organized under the laws
of Canada or any province thereof for its current or former employees.

“Canadian Retiree Benefit Plans”: all plans or arrangements which provide
health, dental, or any other benefits to employees who have retired or
terminated from employment with Zarlink or any Subsidiary thereof organized
under the laws of Canada or any province thereof for its current or former
employees; the term “Canadian Retiree Benefit Plan” shall not include any
statutory plans with which Zarlink, or any Subsidiary thereof is required to
comply, including the Canada/Quebec Pension Plan and plans administered pursuant
to applicable provincial health tax, workers’ compensation and workers’ safety
and employment insurance legislation.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(a) expenditures financed with any Reinvestment Deferred Amount,
(b) expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions, the Actel Acquisition or the Zarlink Acquisition or
incurred by the Person acquired in the Permitted Acquisition, the Actel
Acquisition or the Zarlink Acquisition prior to (but not in anticipation of) the
closing of such Permitted Acquisition, the Actel Acquisition or the Zarlink
Acquisition and (c) expenditures made with cash proceeds from any issuances of
Capital Stock of any Group Member or contributions of capital made to the
Borrower.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or shares of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing; provided that Capital Stock shall not include any debt securities
that are convertible into or exchangeable for any of the foregoing Capital
Stock.

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of L/C
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 105% of such outstanding L/C Obligations or the delivery of a
“backstop” Letter of Credit reasonably satisfactory to the Issuing Lender (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one (1) year or less from the date
of acquisition issued by any Lender, any Qualified Counterparty to a Specified
Cash Management Agreement or by any commercial bank organized under the laws of
the United States or any state thereof having combined capital and surplus of
not less than $1,000,000,000; (c) commercial paper of an issuer rated at least
A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one (1) year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than thirty (30) days, with respect
to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $3,000,000,000; or (h) in the case
of any Foreign Subsidiary, high quality, short term liquid investments made by
such Foreign Subsidiary in the ordinary course of managing its surplus cash
position in investments of similar quality as those described in clauses
(a) through (g) above.

 

7



--------------------------------------------------------------------------------

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) a “change of control” or similar provision as set forth in any indenture or
other instrument evidencing any Material Indebtedness of a Group Member has
occurred obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein provided that, a Change of Control
triggered under the Zarlink Debentures as a result of the Zarlink Offer or the
Zarlink Acquisition shall not constitute a Change of Control for purposes
hereof.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

8



--------------------------------------------------------------------------------

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: any Term Commitment or Revolving Commitment of any Lender.

“Commitment Fee Rate”: as determined pursuant to the Pricing Grid.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 11.2(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Financing Arrangement”: as defined in Section 4.10(g).

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA”: means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) interest expense,
amortization or writeoff of debt discount and debt

 

9



--------------------------------------------------------------------------------

issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans) for such period, (ii) the provision for
federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense,
(iv) non-cash stock-based compensation expense for such period, (v) all
nonrecurring cash expenses and charges, (vi) any restructuring charges and any
losses on related sales of personal and real property, including any charges and
losses incurred in connection with the closure of any operational facilities of
the Borrower and its Subsidiaries for such period, (vii) non-cash purchase
accounting adjustments, (viii) customary costs and expenses incurred in
connection with the Transactions, (ix) all customary costs and expenses incurred
or paid in connection with Investments (including Permitted Acquisitions)
whether or not such Investment is consummated, including, without limitation,
the Actel Acquisition and the Zarlink Acquisition, (x) all customary costs and
expenses incurred in connection with the issuance, prepayment or amendment or
refinancing of Indebtedness permitted hereunder or issuance of Capital Stock,
including, without limitation, the Actel Acquisition and the Zarlink
Acquisition, (xi) other expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and (xii) the aggregate net loss on the Disposition of
property (other than accounts (as defined in the Uniform Commercial Code) and
inventory) outside the ordinary course of business, and less (b) the following
to the extent added in calculating such Consolidated Net Income (A) all interest
income for such period, (B) all income tax benefits included in Consolidated Net
Income for such period, (C) non-cash purchase accounting adjustments, (D) the
aggregate net gain from the Disposition of property (other than accounts (as
defined in the Uniform Commercial Code) and inventory) outside the ordinary
course of business, all as determined on a consolidated basis and (E) all
non-cash items increasing Consolidated Net Income which do not represent a cash
item in such period or any future period. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (x) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means the Actel Acquisition, the Zarlink Acquisition (if
the Zarlink Offer is consummated) and any other acquisition of property or
series of related acquisitions of property that (1) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(2) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $3,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $3,000,000.

 

10



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled amortization
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries (including scheduled amortization principal
payments in respect of the Term Loans but excluding the Revolving Loans),
(c) income taxes paid in cash during such period, (d) Capital Expenditures paid
in cash during such period (excluding the principal amount of Indebtedness
incurred during such period to finance such expenditures, but including any
repayments of any Indebtedness incurred during such period or any prior period
to finance such expenditures), and (e) Restricted Payments pursuant to Sections
8.6(e) and (f) paid in cash during such period.

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP excluding (a) Indebtedness of the
type described in clause (f) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder, (b) Indebtedness of the type
described in clause (g) of the definition of such term and (c) the Zarlink
Debentures, solely to the extent cash for the redemption, repurchase or
retirement (by conversion or otherwise) of such debentures is deposited in an
account in accordance with Section 7.15(b); provided that, any outstanding
Zarlink Debentures that have not been redeemed, repurchased or retired (by
conversion or otherwise) within seventy-five (75) days following the earlier to
occur of the Zarlink Compulsory Acquisition Closing Date or the Zarlink
Subsequent Acquisition Closing Date, as the case may be, in accordance with
Section 7.15(d), shall be included for purposes hereof.

“Consolidated Interest Expense”: for any period, the excess of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing), determined in accordance with
GAAP, over (b) income (net of costs) and net costs under Hedge Agreements in
respect of interest rates to the extent such net income is allocable to such
period in accordance with GAAP, but excluding, to the extent related to the
Transactions, debt issuance costs and debt discount or premium, properly
classified as an interest expense under GAAP.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of any fiscal quarter, the most recently completed fiscal quarter for which
financial statements are required to have been delivered pursuant to
Section 7.1).

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued

 

11



--------------------------------------------------------------------------------

prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document), its Organizational Documents or Requirement of
Law applicable to such Subsidiary.

“Consolidated Total Assets”: the total amount of assets of the Borrower and its
consolidated Subsidiaries (less applicable valuation reserves), as set forth on
the most recent financial statements delivered pursuant to Sections 7.1(a) and
(b).

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreements”: the Control Agreements to be executed and delivered by the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit H,
or otherwise in a form reasonably acceptable to the Administrative Agent.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: at any time, any Lender that (a) has failed for three
(3) or more Business Days to comply with its obligations under this Agreement to
make a Loan, make a payment to the Issuing Lender in respect of any Letter of
Credit and/or make a payment to the Swingline Bank in respect of a Swingline
Loan (each a “funding obligation”), (b) has notified the Administrative Agent,
the Borrower or any other Lender, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on its
funding obligations under any other loan agreement or credit agreement, (c) such
Lender has, for three (3) or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (d) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 3.15(c) as a result of a Lender’s being a Defaulting Lender nor
the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender

 

12



--------------------------------------------------------------------------------

to become a Non-Defaulting Lender); provided that (i) the Administrative Agent
and the Borrower may declare (A) by joint notice to the Lenders that a
Defaulting Lender is no longer a “Defaulting Lender” or (B) that a Lender is not
a Defaulting Lender if in the case of both clauses (A) and (B) the
Administrative Agent and the Borrower each determines, in its sole respective
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof. The
Administrative Agent will promptly send to all parties hereto a notice when it
becomes aware that a Lender is a Defaulting Lender.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.

“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Subsidiary arising in connection with any acquisition of assets or
businesses permitted under Section 8.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith; provided that all Earn-Out Obligations will be in form reasonably
satisfactory to the Administrative Agent.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending October 2, 2011, the ECF
Percentage shall be reduced to (a) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 2.25 to 1.0 but greater than or
equal to 1.75 to 1.0 and (b) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 1.75 to 1.0.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries or
(b) any natural person.

“Environmental Laws”: any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

 

13



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum offered for deposits of
Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M., London, England time, two (2) Business Days prior
to the first day of such Interest Period or (b) if no such offered rate exists,
such rate will be the rate of interest per annum as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M., London, England time, two (2) Business Days prior to the first day in the
applicable Interest Period by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank market for such
interest period and for an amount equal or comparable to the principal amount of
the Loans to be borrowed, converted or continued as Eurodollar Rate Loans on
such date of determination.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of (a) in
the case of the Term Loans, 1.25% and (b) determined for such day in accordance
with the following formula (rounded upward to the nearest 1/100th of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year,

 

14



--------------------------------------------------------------------------------

and (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures and permitted Investments (including Permitted
Acquisitions) (excluding (x) the principal amount of Indebtedness (other than
Revolving Loans) incurred to finance such expenditures (but including repayments
of any such Indebtedness incurred during such period or any prior period to the
extent such repaid amounts may not be reborrowed) and (y) any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount), (iii) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (iv) increases in Consolidated Working Capital for such fiscal
year, (v) the aggregate net amount of non-cash gain on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), (vi) Restricted
Payments made by any Group Member in cash to a Person other than another Group
Member, (vii) customary fees, expenses or charges paid in cash related to any
permitted Investments (including Permitted Acquisitions) and Dispositions
permitted under Section 8.5 hereof and (viii) any premium paid in cash during
such period in connection with the prepayment, redemption, purchase, defeasance
or other satisfaction prior to scheduled maturity of Indebtedness permitted to
be prepaid, redeemed, purchased, defeased or satisfied hereunder.

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

“Excess Cash Flow Payment Period”: (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Closing Date
to October 2, 2011 (taken as one accounting period) and (b) with respect to the
prepayment required on each successive Excess Cash Flow Application Date, the
immediately preceding fiscal year of the Borrower.

“Exchange Act”: as defined in Section 7.2(d).

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Taxes”: as defined in Section 4.10(a).

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

“Existing Facilities”: the Indebtedness and existing credit facilities of the
Borrower and its Subsidiaries (other than Zarlink and its Subsidiaries) set
forth on Schedule 1.2.

“Existing Lenders”: as defined in the recitals to this Agreement.

“Existing Revolving Credit Facility”: as defined in the recitals to this
Agreement.

“Existing Term Loans”: as defined in the recitals to this Agreement.

 

15



--------------------------------------------------------------------------------

“Facility”: each of (a) the Term Facility (including, if applicable, any
Incremental Term Facility) and (b) the Revolving Facility (including, if
applicable, any Incremental Revolving Facility).

“FATCA”: as defined in Section 4.10.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.

“Fee Letter”: that certain Amended and Restated Fee Letter, dated as of
September 27, 2011, among the Borrower and Morgan Stanley Senior Funding, Inc.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“First Amendment Effective Date”: March 2, 2011.

“Foreign Pledge Agreement”: a pledge or charge agreement with respect to the
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent (for the avoidance
of doubt, no pledge or charge agreement shall be provided with respect to the
Capital Stock of a Foreign Subsidiary except for a pledge of no more than 65% of
the voting Capital Stock of a Foreign Subsidiary owned directly by an entity
organized in any jurisdiction in the United States).

“Foreign Subsidiary”: (a) any Subsidiary of the Borrower that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code or (b) any
other Subsidiary of the Borrower for so long as such Subsidiary would not be
able to execute a guaranty or pledge without creating an investment in “United
States property” (within the meaning of Section 956 of the Code) that could give
rise to taxable income for any Loan Party pursuant to Section 956 of the Code.
For purposes hereof, any Subsidiary of a Foreign Subsidiary shall be deemed to
be a Foreign Subsidiary, unless otherwise mutually agreed between the
Administrative Agent and the Borrower.

“Funded Debt”: as to any Person, without duplication, all Indebtedness
(excluding (a) Indebtedness of the type described in clause (f) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, and (b) Indebtedness of the type described in clause (g) of the
definition of such term) of such Person that matures more than one (1) year from
the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including all current maturities and current
sinking fund payments in respect of such Indebtedness whether or not required to
be paid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Loans.

 

16



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States (or, as it
relates to any Subsidiary of the Borrower organized under the laws of Canada or
any province thereof, generally accepted accounting principles in Canada) as in
effect on the date hereof or otherwise as provided in Section 1.2(e) and changes
to these principles occurring after the date hereof that would not, in the
reasonable determination of the Administrative Agent, cause adverse consequences
to the Borrower in connection with the terms of this Agreement; provided that
any change in GAAP occurring after the date hereof that relates to capital
leases shall not be applicable hereto.

“Governmental Authority”: any nation or government, any state or provincial or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for

 

17



--------------------------------------------------------------------------------

deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than 5.0% of (i) the consolidated gross revenues (after intercompany
eliminations) of the Borrower and its Subsidiaries or (ii) the consolidated
assets (after intercompany eliminations) of the Borrower and its Subsidiaries,
in each case, as of the last day of the most recently completed fiscal quarter
as reflected on the financial statements for such quarter after giving pro forma
effect to the Actel Acquisition and, if applicable, the Zarlink Acquisition; and
(b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 15% of such
consolidated gross revenues and more than 15% of the consolidated assets, each
as described in clause (a) above, then the term “Immaterial Subsidiary” shall
not include each such Subsidiary (starting with the Subsidiary that accounts for
the most consolidated gross revenues or consolidated assets and then in
descending order) necessary to account for at least 85% of the consolidated
gross revenues and 85% of the consolidated assets, each as described in clause
(a) above; provided that, notwithstanding anything herein to the contrary,
(a) PowerDsine, Inc. shall be an Immaterial Subsidiary, (b) Zulu Acquisition
Co., LLC shall be an Immaterial Subsidiary for the sixty (60) days following the
Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date (or the Zarlink Offer Extension Closing Date on which
the balance of the outstanding Zarlink Shares are acquired by Zulu Acquisition
Co., LLC), as the case may be, it being understood and agreed, that in the event
Zulu Acquisition Co., LLC continues to be a direct or indirect parent of Zarlink
after the end of such period, Zulu Acquisition Co., LLC shall no longer be
deemed to be an Immaterial Subsidiary and (c) Zarlink and its Subsidiaries shall
be deemed to be Immaterial Subsidiaries for all purposes hereof until sixty
(60) days following the occurrence of the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be.

“Increase Term Joinder”: as defined in Section 2.4.

 

18



--------------------------------------------------------------------------------

“Increase Revolving Joinder”: as defined in Section 3.16.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.

“Incremental Revolving Commitment”: as defined in Section 3.16.

“Incremental Revolving Facility”: as defined in Section 3.16.

“Incremental Revolving Loans”: as defined in Section 3.16.

“Incremental Term Facility”: as defined in Section 2.4.

“Incremental Term Loans”: as defined in Section 2.4.

“Incremental Term Loan Commitment”: as defined in Section 2.4

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including Earn
Out Obligations but excluding current trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all Disqualified Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9.1(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of clause (j) above (including as such clause applies to
Section 9.1(e)), the principal amount of Indebtedness in respect of Hedge
Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

 

19



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto; (b) trademarks, service marks, certification marks,
tradenames, slogans, logos, trade dress, Internet Domain Names , and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and reissues, continuations, extensions
and renewals thereof and amendments thereto; (c) copyrights (whether statutory
or common law, whether established, registered or recorded in the United States
or any other country or any political subdivision thereof, and whether published
or unpublished), copyrightable subject matter, and all mask works (as such term
is defined in 17 U.S.C. Section 901, et seq.), together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof; (f) income, fees, royalties, damages and payments
now and hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present or future infringements, misappropriations or other violations thereof,
(g) rights and remedies to sue for past, present and future infringements,
misappropriations and other violations of any of the foregoing, and (h) rights,
priorities, and privileges corresponding to any of the foregoing or other
similar intangible assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any material Intellectual Property grants to the Collateral
Agent, for the benefit of the Secured Parties a security interest in such
Intellectual Property, in form and substance reasonably satisfactory to the
Administrative Agent.

“Intercompany Note”: the Intercompany Note executed and delivered by each Group
Member, substantially in the form of Exhibit I.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an

 

20



--------------------------------------------------------------------------------

Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be paid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 12:00 Noon, New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the Term Loan
Maturity Date, as the case may be; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Internet Domain Names”: all Internet domain names and associated URL addresses.

“Investments”: as defined in Section 8.7.

“Issuing Lender”: Morgan Stanley Bank, N.A., in its capacity as issuer of any
Letter of Credit and/or such other Lender or Affiliate of a Lender as the
Borrower may select as the Issuing Lender hereunder pursuant to this Agreement.

“ITA”: the Income Tax Act (Canada), as amended, and any regulations promulgated
thereunder.

 

21



--------------------------------------------------------------------------------

“Junior Financing”: any Junior Indebtedness or any other Indebtedness of the
Borrower or any Subsidiary that is required to be subordinated in payment, lien
priority or any other manner to the Obligations.

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is six
months following the Term Loan Maturity Date; (b) the weighted average maturity
of such Indebtedness shall occur after the date that is six (6) months following
the Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive, taken as a whole, than the provisions set forth in the Loan
Documents; (d) the other terms and conditions of such Indebtedness shall be
reasonably satisfactory to the Administrative Agent; (e) such Indebtedness is
either unsecured, Subordinated Indebtedness or Second Lien Indebtedness; (f) if
such Indebtedness is Subordinated Indebtedness or Second Lien Indebtedness, the
other terms and conditions thereof shall be satisfied; (g) if such Indebtedness
is incurred by a Loan Party, such Indebtedness may be guaranteed by another Loan
Party so long as (i) such Loan Party shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Guarantee and Collateral
Agreement and (ii) if the Indebtedness being guaranteed, or the Lien thereof, is
subordinated to the Obligations, such guarantee, or any Lien securing it, shall
be subordinated to the guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness; and (h) if such Indebtedness is incurred by a Subsidiary that is
not a Loan Party, subject to Section 8.7(g), such Indebtedness may be guaranteed
by another Group Member.

“L/C Commitment”: $25,000,000.

“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Availability Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arranger”: Morgan Stanley Senior Funding, Inc., in its capacity as lead
arranger under this Agreement.

“Lender Insolvency Event”: (a) a Lender or its Parent Company is insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization,

 

22



--------------------------------------------------------------------------------

liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Liquidity”: the sum of (a) cash and Cash Equivalents held by the Borrower and
its Subsidiaries, plus (b) so long as the Borrower is able to satisfy the
conditions to borrowing set forth in clauses (a) and (b) of Section 6.2, the
Available Revolving Commitments.

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder, including Swingline
Loans.

“Loan Documents”: this Agreement, the Security Documents, the Notes and the Fee
Letter.

“Loan Party”: each of the Borrower and the Subsidiary Guarantors.

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Term Facility, the aggregate unpaid principal amount of the outstanding Term
Loans plus the aggregate principal amount of Term Commitments and (b) with
respect to the Revolving Facility, the Total Revolving Extensions of Credit
outstanding under the Revolving Facility (or, prior to any termination of the
Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Margin Stock”: shall have the meaning provided in Regulation U of the Board as
from time to time in effect and any successor to all or a portion thereof.

“Material Adverse Effect”: means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000.

 

23



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Rate”: as defined in Section 4.5(e).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith, (iv) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (v) amounts provided as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in an Asset Sale
(including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such Asset Sale), provided that such
amounts shall be considered Net Cash Proceeds upon release of such reserve;
provided that no proceeds shall constitute Net Cash Proceeds under this clause
(a) at any time until the aggregate amount of all such proceeds at such time
shall exceed $5,000,000, and (b) in connection with any issuance or sale of
Capital Stock, any capital contribution or any incurrence of Indebtedness, the
cash proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Excluded Taxes”: Taxes other than Excluded Taxes and Other Taxes.

 

24



--------------------------------------------------------------------------------

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (a) notwithstanding the foregoing or
anything to the contrary contained in any Specified Hedging Agreement, Specified
Cash Management Agreement or in this Agreement or any other Loan Document,
Obligations of the Borrower or any other Loan Party under or in respect of any
Specified Hedge Agreement or any Specified Cash Management Agreement shall
constitute Obligations secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements or
Specified Cash Management Agreements; provided, however, subject to the
foregoing, nothing herein shall limit the rights of any Qualified Counterparty
set forth in such Specified Hedge Agreement.

“Organizational Documents”:: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Original Closing Date”: November 2, 2010.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant”: as defined in Section 11.6(e).

“Participant Register”: as defined in Section 11.6(f).

 

25



--------------------------------------------------------------------------------

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided:

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Capital Stock in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary thereof or the
Borrower or a Subsidiary thereof shall have offered to purchase 100% of such
Capital Stock, and the Borrower shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of the Borrower, each of the actions
set forth in Sections 7.10 and 7.11, as applicable;

(d) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 8.1 on a pro forma basis after giving effect to
such acquisition as if such acquisition had occurred on the first day of the
most recent period of four (4) consecutive fiscal quarters in respect of which
the Consolidated Leverage Ratio has been tested in accordance with
Section 8.1(a) but utilizing the financial covenant levels set forth in
Section 8.1 corresponding to the period of four consecutive fiscal quarters
ending at the conclusion of the fiscal quarter in which such acquisition occurs;

(e) the Borrower shall have delivered to the Administrative Agent at least five
(5) Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 8.1 as required under clause (d) above and
compliance with clause (g) below, together with all relevant financial
information with respect to such acquired assets, including, without limitation,
the aggregate consideration for such acquisition, any other information
reasonably required to demonstrate compliance with Section 8.1 and, if the total
consideration paid in connection with such Permitted Acquisition (including any
Earn-Out Obligations and any Indebtedness of any Acquired Person that is assumed
by the Borrower or any of its Subsidiaries following such acquisition) exceeds
$300,000,000, appropriate revisions

 

26



--------------------------------------------------------------------------------

to the projections included in the Actel Confidential Information Memorandum,
or, if Projections have been provided pursuant to Section 7.2(c), appropriate
revisions to such Projections, in each case after giving effect to such
acquisition (such revised projections or Projections to be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such revised
projections or Projections are based on estimates, information and assumptions
set forth therein and otherwise believed by such Responsible Officer of the
Borrower to be reasonable at such time (it being recognized that such revised
projections or Projections relate to future events and are not to be viewed as
fact and that actual results during the period covered thereby may differ from
such revised projections or Projections by a material amount));

(f) any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition; and

(g) the total consideration paid in connection with all Permitted Acquisitions
(including any Earn-Out Obligations but excluding any Indebtedness of any
Acquired Person that is assumed by the Borrower or any of its Subsidiaries
following such acquisitions to the extent permitted under Section 8.2(i)) shall
not exceed, from the date of this Agreement (excluding, for the avoidance of
doubt, the Zarlink Acquisition), (i) $450,000,000 (which shall be increased to
$600,000,000 in the event (x) the third anniversary of the Original Closing Date
has occurred and (y) the Consolidated Leverage Ratio for the period of four
(4) fiscal quarters most recently completed for which financial statements were
required to have been delivered pursuant to Section 7.1 is less than 1.50:1.00)
plus (ii) an additional $750,000,000 (which shall be increased to $900,000,000
in the event (x) the third anniversary of the Original Closing Date has occurred
and (y) the Consolidated Leverage Ratio for the period of four (4) fiscal
quarters most recently completed for which financial statements were required to
have been delivered pursuant to Section 7.1 is less than 1.00:1.00) to the
extent such additional consideration consists of common stock of the Borrower or
is funded solely from Net Cash Proceeds received from the issuance of Capital
Stock by the Borrower.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing

 

27



--------------------------------------------------------------------------------

Indebtedness); (e) the refinancing Indebtedness is subordinated to the
Obligations on terms that are at least as favorable, taken as a whole, as the
Indebtedness being refinanced and the holders of such refinancing Indebtedness
have entered into any subordination or intercreditor agreements reasonably
requested by the Administrative Agent evidencing such subordination; and (f) no
material terms (other than interest rate) applicable to such refinancing
Indebtedness or, if applicable, the related security or guarantees of such
refinancing Indebtedness (including covenants, events of default, remedies,
acceleration rights) shall be, taken as a whole, materially more favorable to
the refinancing lenders than the terms that are applicable under the instruments
and documents governing the Indebtedness being refinanced.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by Morgan Stanley Senior Funding, Inc. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Projections”: as defined in Section 7.2(c).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the

 

28



--------------------------------------------------------------------------------

terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (x) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (excluding any mandatory redemption resulting from an
asset sale or change in control so long as no payments in respect thereof are
due or owing, or otherwise required to be made, until all Obligations have been
paid in full in cash), pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof, in whole or in part, or requires
the payment of any cash dividend or any other scheduled payment constituting a
return of capital, in each case, at any time on or after the one hundred
eighty-first day following the Term Loan Maturity Date, or (y) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock referred to in clause (x) above,
in each case, at any time on or after the one hundred eighty-first day following
the Term Loan Maturity Date.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

“Reaffirmation Agreement”: the Reaffirmation Agreement to be executed and
delivered by the Borrower, each Subsidiary Guarantor, the Administrative Agent
and the Collateral Agent, substantially in the form of Exhibit M.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refinanced Term Loans”: as defined in Section 11.1.

“Refinancing”: as defined in the recitals to this Agreement.

“Refunded Swingline Loans”: as defined in Section 3.4(b).

“Refunding Date”: as defined in Section 3.4(c).

“Register”: as defined in Section 11.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.

 

29



--------------------------------------------------------------------------------

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment Date to acquire or repair fixed or capital assets useful
in the Borrower’s or its Subsidiaries’ businesses; provided that such amount
shall be increased by any amount committed to be expended prior to the date
occurring twelve (12) months after such Reinvestment Event but not actually
expended within six (6) months of such date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s or
its Subsidiaries’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Party Register”: as defined in Section 11.6(d).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in Section 11.1.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding,
(b) the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

30



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.

“Restatement Date”: October 13, 2011.

“Restricted Payments”: as defined in Section 8.6.

“Revolving Availability Period”: the period from the Original Closing Date to
the Revolving Termination Date.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The amount of the Total Revolving Commitments on
the Original Closing Date was $50,000,000.

“Revolving Commitment Increase Effective Date”: as defined in Section 3.16.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a), together with any Incremental
Revolving Loans.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: the date that is five (5) years after the Original
Closing Date.

 

31



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Services.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender, and each
of their successors and assigns.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Control Agreements, the Intellectual
Property Security Agreements, the Reaffirmation Agreement and all other security
documents hereafter delivered to the Administrative Agent or the Collateral
Agent granting a Lien on any property of any Person to secure the Obligations of
any Loan Party under any Loan Document, Specified Hedge Agreement or Specified
Cash Management Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”: as defined in the definition of Intellectual Property.

“Solvent”: means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person’s property would
constitute unreasonably small capital.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified

 

32



--------------------------------------------------------------------------------

Counterparty thereof that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under the Guarantee and Collateral
Agreement; provided, however, nothing herein shall limit the rights of any such
Qualified Counterparty set forth in such Specified Hedge Agreement.

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary of the Borrower for which a security interest can be
perfected by delivering such certificates.

“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Immaterial Subsidiary or Foreign Subsidiary; provided that none of Zarlink,
Zarlink Offeror or any of their respective Subsidiaries shall be Subsidiary
Guarantors until Zarlink is a Wholly Owned Subsidiary of the Borrower (and then,
only to the extent such Subsidiary is required to become a Subsidiary Guarantor
pursuant to Section 7.10(c)).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $12,500,000.

“Swingline Exposure”: as to any Lenders, its pro rata portion of the Swingline
Loans.

“Swingline Lender”: Morgan Stanley Senior Funding, Inc., in its capacity as the
lender of Swingline Loans.

 

33



--------------------------------------------------------------------------------

“Swingline Loans”: as defined in Section 3.3.

“Swingline Participation Amount”: as defined in Section 3.4.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Syndication Date”: the date on which the Syndication Agent and the Lead
Arranger complete the syndication of the Facilities and the entities selected in
such syndication process become parties to this Agreement.

“Taxes”: taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, and any interest, penalties or additions to tax imposed with
respect thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, including, without limitation,
Section 4.2(f). The aggregate amount of the Term Commitments as of the
Restatement Date is $800,000,000.

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1, together with any Incremental Term
Loans, if applicable.

“Term Loan Increase Effective Date”: as defined in Section 2.4.

“Term Loan Maturity Date”: the date that is seven (7) years and three (3) months
after the Original Closing Date.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Restatement Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding plus such Lender’s
Term Commitment then in effect constitutes of the aggregate principal amount of
the Term Loans then outstanding plus the Term Commitments then in effect).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

 

34



--------------------------------------------------------------------------------

“Transaction”: collectively, (a) the consummation of the Zarlink Acquisition and
the Refinancing, (b) the borrowing of the Term Loans and (c) the other
transactions contemplated by the Loan Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“UCC Filing Collateral”: Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

“United States”: the United States of America.

“Voluntary Prepayment”: a prepayment of the Loans (including the Term Loans but
excluding prepayments of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder) in any year,
other than any such prepayment made with the proceeds of Indebtedness, the
proceeds of any issuance of Capital Stock, the proceeds of any Asset Sale or the
proceeds of any Recovery Event (so long as such proceeds of an Asset Sale or
Recovery Event are not included in the calculation of Excess Cash Flow).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Zarlink”: Zarlink Semiconductor Inc., a corporation incorporated under the
Canada Business Corporations Act and, following the Zarlink Compulsory
Acquisition Closing Date or the Zarlink Subsequent Acquisition Transaction
Closing Date, as the case may be, a Wholly Owned Subsidiary of the Borrower.

“Zarlink Acquisition”: the collective reference to the Zarlink Offer (and all
purchases of Zarlink Shares pursuant thereto and any related intercompany loans
or investments to Zulu Acquisition Co., LLC or the Zarlink Offeror in connection
therewith) and a Zarlink Compulsory Acquisition or a Zarlink Subsequent
Acquisition Transaction, as the case may be.

“Zarlink Acquisition Agreement”: the Support Agreement, dated September 21,
2011, among Zarlink Offeror, the Borrower and Zarlink.

“Zarlink Acquisition Consideration Blocked Amount”: the aggregate cash
consideration which would, at the time of any Zarlink Offer Extension Closing
Date, the Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be, be required (after giving effect
to any purchases of Zarlink Shares pursuant to the Zarlink Offer, including one
or more additional purchases of Zarlink Shares pursuant to a

 

35



--------------------------------------------------------------------------------

prior Zarlink Offer Extension, if any) to consummate any Zarlink Offer
Extension, Zarlink Compulsory Acquisition or Zarlink Subsequent Acquisition
Transaction, as the case may be, in accordance with the Zarlink Offer Documents
(assuming the occurrence of any Zarlink Offer Extension, Zarlink Compulsory
Acquisition or Zarlink Subsequent Acquisition Transaction, as the case may be,
is in accordance with the terms thereof); provided that, notwithstanding
anything herein to the contrary, in the event the Zarlink Compulsory Acquisition
Closing Date occurs on the same date as the Zarlink Offer Closing Date, the
Zarlink Acquisition Consideration Blocked Amount shall not be required.

“Zarlink Closing Date Material Adverse Effect”: a material adverse effect on the
financial condition, business or the results of operations of Zarlink and its
consolidated Subsidiaries, taken as a whole, except any such effect resulting
from or arising in connection with: (i) any change in GAAP, (ii) any adoption,
proposal, implementation or change in any Requirement of Law or any
interpretation thereof by any Governmental Authority, (iii) any change in
global, national or regional political conditions (including the commencement,
occurrence or continuation of any strike, riot, lockout, outbreak or escalation
of illness, war, armed hostilities, act of terrorism or facility takeover for
emergency purposes), (iv) any change in general economic, business, regulatory
or market conditions or in national or global financial, capital, securities or
currency markets, (v) any natural disaster, (vi) the execution, announcement or
performance of the Zarlink Acquisition Agreement or consummation of the
transactions contemplated thereby or any development related thereto, (vii) any
change in the market price or trading volume of any Zarlink Shares or Zarlink
Debentures (it being understood that the causes underlying such change in market
price may be taken into account in determining whether a Zarlink Closing Date
Material Adverse Effect has occurred), or any suspension of trading in
securities generally on the Toronto Stock Exchange, (viii) the failure, in and
of itself, of Zarlink to meet any internal or public projections, forecasts or
estimates of revenue or earnings (it being understood that the causes underlying
such failure may be taken into account in determining whether a Zarlink Closing
Date Material Adverse Effect has occurred), (ix) the outcome of any matter
involving Zarlink or any of its Subsidiaries that has been disclosed as part of
the Diligence Information (as defined in the Zarlink Acquisition Agreement) or
is publicly available prior to the date hereof, (x) any action, omission,
effect, change, event or occurrence taken, made, caused, requested or directed
by or on behalf of the Borrower or Zarlink Offeror, (xi) any change affecting
any industry in which Zarlink or any of its Subsidiaries operates, or (xii) any
action taken by Zarlink or any of its Subsidiaries that is required or permitted
pursuant to the Zarlink Acquisition Agreement; provided that an effect described
in any of clauses (ii), (iv) and (xi) may be taken into account to the extent
Zarlink and its Subsidiaries, taken as a whole, are disproportionately affected
thereby relative to other peers of Zarlink and its Subsidiaries in the same
industries in which Zarlink and its Subsidiaries operate.

“Zarlink Compulsory Acquisition”: as “Compulsory Acquisition” is defined under
the Zarlink Offer Documents pursuant to Section 15 of the Circular, “Acquisition
of Zarlink Securities not Deposited under the Offers – Compulsory Acquisition”.

“Zarlink Compulsory Acquisition Closing Date”: the closing date of a Zarlink
Compulsory Acquisition, if any; provided that, notwithstanding anything herein
to the contrary, in the event any Zarlink Offer Extension results in the
acquisition of 100% of the Zarlink Shares on such Zarlink Offer Extension
Closing Date (and no Zarlink Compulsory Acquisition is

 

36



--------------------------------------------------------------------------------

required), the Zarlink Compulsory Acquisition Closing Date shall be deemed to
have occurred on the last Zarlink Offer Extension Closing Date on which the
remaining balance of the outstanding Zarlink Shares were purchased.

“Zarlink Debentures”: the 6% unsecured, subordinated convertible debentures
issued by Zarlink in 2007 maturing on September 30, 2012.

“Zarlink Debentures Redemption Date”: as defined in Section 7.15(d).

“Zarlink Offer”: collectively, the Shares Offer (as defined in the Zarlink Offer
Documents) and the Debenture Offer (as defined in the Zarlink Offer Documents).

“Zarlink Offer Closing Date”: the initial take-up of the Zarlink Shares pursuant
to the Zarlink Offer.

“Zarlink Offer Documents”: the Offers to Purchase for Cash all of the
outstanding Zarlink Shares and associated SRP Rights (as defined in the Zarlink
Offer Documents) and all of the outstanding Zarlink Debentures by Zarlink
Offeror, and the accompanying Circular, dated as of August 17, 2011, as amended
pursuant to the Notice of Variation and Extension, dated as of September 22,
2011, as well as any Zarlink Offer Extension, the Zarlink Acquisition Agreement,
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.

“Zarlink Offer Extension”: each extension (if any) of the Zarlink Offer, as
further described in the Zarlink Offer Documents pursuant to Section 5 of the
Zarlink Offer, “Extension, Variation or Change in the Offers” to a date which is
on or prior to the Zarlink Term Commitment Termination Date.

“Zarlink Offer Extension Closing Date”: any additional take-up of the Zarlink
Shares pursuant to a Zarlink Offer Extension.

“Zarlink Offeror”: 0916753 B.C. ULC, a company incorporated under the laws of
British Columbia and an indirect Wholly Owned Subsidiary of the Borrower.

“Zarlink Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Zarlink Share” or “Zarlink Shares”: as defined in the Zarlink Offer Document.

“Zarlink Subsequent Acquisition Closing Date”: the closing date of a Zarlink
Subsequent Acquisition Transaction, if any.

“Zarlink Subsequent Acquisition Transaction”: as “Subsequent Acquisition
Transaction” is defined under the Zarlink Offer Documents pursuant to Section 15
of the Circular, “Acquisition of Zarlink Securities not deposited under the
Offers – Subsequent Acquisition Transaction”.

“Zarlink Term Commitment Termination Date”: the date that is the earlier to
occur of (a) January 20, 2012 or (b) the public announcement by the Borrower of
the abandonment of the Zarlink Acquisition or the date of termination or the
Borrower’s abandonment of the Zarlink Offer.

 

37



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and assigns.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
computations of amounts and ratios

 

38



--------------------------------------------------------------------------------

referred to in this Agreement shall be made without giving effect to any
election under FASB ASC Topic 825 “Financial Instruments” (or any other
financial accounting standard having a similar result or effect) to value any
Indebtedness of Company at “fair value” as defined therein.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
Converting Term Lender (as defined in Amendment No. 2) agrees that an aggregate
principal amount of its Existing Term Loans (as defined in Amendment No. 2)
equal to the amount notified to such Converting Term Lender by the
Administrative Agent will be converted into new Term Loans (each, a “Term Loan”)
as of the Restatement Date and (b) each Additional Term Lender (as defined in
Amendment No. 2) agrees to make Term Loans to the Borrower equal to the amount
notified to such Additional Term Lender by the Administrative Agent (but in no
event greater than the amount such Person committed to make as Additional Term
Loans (as defined in Amendment No. 2)) on the Restatement Date. The Term Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 4.3.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, on the anticipated
Restatement Date) requesting that the applicable Term Lenders make the Term
Loans on the Restatement Date and specifying the amount to be borrowed. Prior to
the earlier of (a) the Syndication Date and (b) the date that is sixty (60) days
after the Restatement Date, any Term Loan that is a Eurodollar Loan shall have
an Interest Period of one (1) month. Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Term Lender thereof.
Not later than 12:00 Noon, New York City time, on the Restatement Date, each
applicable Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Lender. The Administrative Agent shall make the
proceeds of such Term Loan or Term Loans available to the Borrower on such
Borrowing Date by wire transfer in immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.

2.3 Repayment of Term Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date in December 2011, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of Term Loans then outstanding in an amount equal to 0.25% of the aggregate
initial principal amounts of all Term Loans theretofore borrowed by the Borrower
pursuant to Section 2.1 (which amounts shall

 

39



--------------------------------------------------------------------------------

be reduced as a result of the application or prepayments in accordance with the
order of priority set forth in Section 4.8). The remaining unpaid principal
amount of the Term Loans and all other Obligations under or in respect of the
Term Loans shall be due and payable in full, if not earlier in accordance with
this Agreement, on the Term Loan Maturity Date.

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Restatement Date by written notice to the Administrative Agent elect to
request the establishment of one or more new term loan facilities (each, an
“Incremental Term Facility”) with term loan commitments (each, an “Incremental
Term Loan Commitment”) in an amount not in excess of $200,000,000 in the
aggregate, when combined with the aggregate amount of Incremental Revolving
Commitments under Section 3.16, and in minimum increments of $10,000,000. Each
such notice shall specify (i) the date (each, a “Term Loan Increase Effective
Date”) on which the Borrower proposes that the Incremental Term Loan Commitment
shall be effective, which shall be a date not less than ten (10) Business Days
after the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent) to whom the Borrower proposes any portion of such Incremental Term Loan
Commitment be allocated and the amounts of such allocations.

(b) Conditions. With respect to any Incremental Term Commitments made after the
Restatement Date, such Incremental Term Loan Commitment shall become effective,
as of such Term Loan Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied (except
as otherwise set forth in the applicable Increase Term Joinder);

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date (except as otherwise set forth in the applicable Increase Term Joinder);

(iii) after giving pro forma effect to the borrowings to be made on the Term
Loan Increase Effective Date as of the date of the most recent financial
statements delivered pursuant to Section 7.1(a) or (b), the Borrower shall be in
compliance with each of the covenants set forth in Section 8.1; and

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms reasonably acceptable to
the Administrative Agent (except as otherwise set forth herein) (it being
understood that Incremental Term Loans may be part of the existing tranche of
Term Loans or may comprise one or more new tranches of Term Loans);

 

40



--------------------------------------------------------------------------------

(ii) the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
existing Term Loans;

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date;

(iv) the applicable yield for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided, however, that the
applicable yield (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Term Loans but shall exclude customary arrangement or
commitment fees payable to any arranger, bookrunner or its affiliates in
connection with the Incremental Term Loans) for the Incremental Term Loans shall
not be greater than the highest applicable yield that may, under any
circumstances, be payable with respect to Term Loans plus 50 basis points,
except to the extent that the applicable yield applicable to the Term Loans is
increased to the extent necessary to achieve the foregoing; and

(v) to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed on
the Incremental Term Loans, the highest of such Eurodollar Rate “floors” or Base
Rate “floors” shall be applied to the Term Loans.

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

 

41



--------------------------------------------------------------------------------

(e) Equal and Ratable Benefit. The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

2.5 Fees. (a) On the Original Closing Date, the Borrower paid closing fees to
each Term Lender on the date thereof as fee compensation for such Lender’s Term
Commitment in an amount equal to 1.0% of the aggregate principal amount of the
Term Loans made by such Term Lender on the Original Closing Date. Such closing
fees were paid out of the proceeds of the Term Loans on the Original Closing
Date.

(b) On the Restatement Date, the Borrower will pay closing fees to each Term
Lender (including each Converting Term Lender and Additional Term Lender) as fee
compensation for such Lender’s Term Commitment in an amount equal to 2.00% of
the aggregate principal amount of the Term Loans made by (or converted by) such
Term Lender on the Restatement Date.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Availability
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Availability Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice substantially in the form of Exhibit B-1 (which notice must be received
by the Administrative Agent (a) prior to 12:00 Noon, New York City time, on the
anticipated Restatement Date for any Revolving Loans requested to be made on the
Restatement Date and (b) for any Revolving Loans

 

42



--------------------------------------------------------------------------------

requested to be made after the Restatement Date, prior to 12:00 Noon, New York
City time, (i) three (3) Business Days prior to the requested Borrowing Date, in
the case of Eurodollar Loans, or (ii) one (1) Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans) (provided that any
such notice of a borrowing of Base Rate Loans to finance payments required to be
made pursuant to Section 3.5 may be given not later than 12:00 Noon, New York
City time, on the date of the proposed borrowing), specifying (x) the amount and
Type of Revolving Loans to be borrowed, (y) the requested Borrowing Date and
(z) in the case of Eurodollar Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $500,000 or a multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof; provided, that
(x) the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are Base Rate Loans in other amounts
pursuant to Section 3.4 and (y) borrowings of Base Rate Loans pursuant to
Section 3.11 shall not be subject to the foregoing minimum amounts. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 12:00 Noon, New
York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. The Administrative Agent
shall make the proceeds of such Revolving Loan available to the Borrower on such
Borrowing Date by wire transfer of immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.

3.3 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Availability Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Availability Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

3.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 12:00 Noon, New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and

 

43



--------------------------------------------------------------------------------

(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Availability Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower on such Borrowing Date by wire
transfer of immediately available funds to a bank account designated in writing
by the Borrower to the Administrative Agent.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, irrespective of the satisfaction of conditions to such Loan
specified in Section 6.2, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
(1) Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

44



--------------------------------------------------------------------------------

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee for the period from and
including the Original Closing Date to the last day of the Revolving
Availability Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Termination Date,
commencing on the first of such dates to occur after the date hereof.

(b) On the Original Closing Date, the Borrower paid closing fees to each
Revolving Lender on the date thereof as fee compensation for such Lender’s
Revolving Commitment in an amount equal to 1.0% of such Revolving Lender’s
Revolving Commitment.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

3.6 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further that such notice may be contingent on the occurrence of a refinancing or
the consummation of a sale, transfer, lease or other disposition of assets and
may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Any such
reduction shall be in an amount equal to $1,000,000, or a multiple of $500,000
in excess thereof, and shall reduce permanently the Revolving Commitments then
in effect.

3.7 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section

 

45



--------------------------------------------------------------------------------

3.10(a), agrees to issue standby letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Availability
Period substantially in the form of Exhibit L or in such other form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in Dollars,
(ii) have a face amount of at least $100,000 (unless otherwise agreed by the
Issuing Lender) and (iii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five (5) Business
Days prior to the Revolving Termination Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (or a longer period if agreed to by the Issuing Lender but in no event
shall any renewal period extend beyond the date referred to in clause
(y) above). Each Letter of Credit issued on a sight basis only and governed by
laws of the State of New York (unless the laws of another jurisdiction is agreed
to by the respective Issuing Lender) and governed under The International
Standby Practices (ISP98).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.8 Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions. The Borrower may from time to time request that the Issuing
Lender issue a Letter of Credit. To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 3.7(a)(iii)), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. Such Application shall be
accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by the Issuing Lender to enable the
Issuing Lender to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318. Provided the Issuing Lender
has determined that the issuance, amendment, renewal or extension of the
requested Letter of Credit in favor of the identified beneficiary is in
compliance with U.S. Treasury and U.S. Department of Commerce regulations and
other applicable governmental laws, rules and regulations (including, without
limitation, the U.S. Office of Foreign Asset Control regulations), upon receipt
of all required approvals, the Issuing Lender will issue, amend, renew or extend
the requested Letter of Credit for the account of the Borrower in the Issuing
Lender’s then current standard form with such revisions as shall be requested by
the Borrower and approved by the Issuing Lender, which shall have been approved
by the Borrower, within (x) in the case of an issuance, five (5) Business Days
of the date of the receipt of the Application and all related information and
(y) in the case of an amendment, renewal or extension, three (3) Business Days
of the date of the receipt of the Application and all related information. The
Issuing Lender shall furnish a copy of such Letter

 

46



--------------------------------------------------------------------------------

of Credit to the Borrower (with a copy to the Administrative Agent) promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance (or, amendment, extension or renewal, as applicable) of
each Letter of Credit (including the amount thereof).

3.9 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility on the face
amount of such Letter of Credit, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three (3) Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant within three (3) Business
Days after the date such payment is due, the Issuing Lender

 

47



--------------------------------------------------------------------------------

shall be entitled to recover from such L/C Participant, on demand, such amount
with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

3.11 Reimbursement Obligation of the Borrower. The Issuing Lender shall notify
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender. The Borrower agrees to reimburse the
Issuing Lender for the amount of (a) such draft so paid and (b) any fees,
charges or other costs or expenses (other than taxes or similar amounts)
incurred by the Issuing Lender in connection with such payment on (x) the same
Business Day on which the Borrower receives such notice if the Borrower receives
such notice by 12:00 Noon New York City time on such day or (y) the next
Business Day if the Borrower receives such notice after 12:00 Noon New York City
time on such day. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of
Section 9.1(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 (or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.

3.12 Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the

 

48



--------------------------------------------------------------------------------

Issuing Lender, any beneficiary of a Letter of Credit or any other Person. The
Borrower also agrees with the Issuing Lender that the Issuing Lender shall not
be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.11 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower and shall not result in any liability of the Issuing Lender to
the Borrower.

3.13 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date of payment and amount paid by the Issuing Lender in respect
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

3.14 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.15 Defaulting Lenders. (a) Notwithstanding anything to the contrary set forth
in this Agreement, if any Lender becomes, and during the period it remains, a
Defaulting Lender, the Issuing Lender will not be required to issue any Letter
of Credit or to amend any outstanding Letter of Credit to increase the face
amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof, and the Swingline Lender will not be required to make any Swingline
Loan, unless any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders, replacement Lenders or
by Cash Collateralization or a combination thereof reasonably satisfactory to
the Issuing Lender or Swingline Lender.

(b) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit or Swingline Loan is at the time outstanding,
the Issuing Lender and the Swingline Lender, as the case may be, may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to clause(c) below), by notice to the Borrower and such
Defaulting Lender through the Administrative Agent, request that the Borrower
Cash Collateralize the obligations of the Borrower to the Issuing Lender and the
Swingline Lender in respect of such Letter of Credit or Swingline Loan in amount
at least

 

49



--------------------------------------------------------------------------------

equal to the aggregate amount of the unreallocated obligations (contingent or
otherwise) of such Defaulting Lender in respect thereof, or to make other
arrangements satisfactory to the Administrative Agent, and to the Issuing Lender
and the Swingline Lender, as the case may be, to protect them against the risk
of non-payment by such Defaulting Lender, including, without limitation,
replacing such Defaulting Lender pursuant to Section 4.13.

(c) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding L/C
Exposure, any outstanding Swingline Exposure and any outstanding Revolving
Percentage of such Defaulting Lender:

(i) the L/C Exposure, the Swingline Exposure and the Revolving Percentage of
such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (x) such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists, (y) the sum of each Non-Defaulting
Lender’s Total Revolving Extensions of Credit, total Swingline Exposure and
total L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(z) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender; provided further that, for purposes of clause
(x) in the first proviso above, such reallocation shall be given effect
immediately upon the cure or waiver of such Default or Event of Default and
subject to clauses (y) and (z) above;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of subsection (y) of the proviso in clause
(i) above or otherwise, the Borrower will, not later than three (3) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Lender and/or the Swingline Lender, as the case may be), (x) Cash Collateralize
the obligations of the Borrower to the Issuing Lender and the Swingline Lender
in respect of such L/C Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such L/C Exposure or Swingline Exposure, or (y) in the case of such Swingline
Exposure, prepay (subject to clause (iii) below) and/or Cash Collateralize in
full the unreallocated portion thereof, or (z) make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Lender and the
Swingline Lender, as the case may be, to protect them against the risk of
non-payment by such Defaulting Lender, including, without limitation, replacing
such Defaulting Lender pursuant to Section 4.13; and

 

50



--------------------------------------------------------------------------------

(iii) any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to clause (g) below) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed L/C Obligations then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(d) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender and the Borrower fails to take the
actions specified under subsection (b) or (c) above, each of the Issuing Lender
and the Swingline Lender is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, notices of Borrowing pursuant to
Section 3.2 in such amounts and in such times as may be required to
(i) reimburse any outstanding L/C Obligations, (ii) repay any outstanding
Swingline Loan, and/or (iii) Cash Collateralize the obligations of the Borrower
in respect of outstanding Letters of Credit or Swingline Loans in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender in respect of such Letter of Credit or Swingline Loan.

(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Sections 3.5(a) and 3.9
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees); provided that (i) to the extent that a portion of the L/C
Exposure or the Swingline Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to clause (c) above, such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (ii) to the extent any portion
of such L/C Exposure or Swingline Exposure

 

51



--------------------------------------------------------------------------------

cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Lender and the Swingline Lender as their interests
appear (and the pro rata payment provisions of Section 4.8 will automatically be
deemed adjusted to reflect the provisions of this Section).

(f) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of (c)(iii) above will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender or any Lender may have against such Defaulting
Lender.

(g) If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in clause (c)(iii) above), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Extensions, L/C Exposure
and Swingline Exposure of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

3.16 Incremental Revolving Commitments.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Restatement Date by written notice to the Administrative Agent elect to
request the establishment of one or more new revolving credit facilities (each,
an “Incremental Revolving Facility”) with new revolving commitments (each, an
“Incremental Revolving Commitment”) in an amount not in excess of $200,000,000
in the aggregate, when combined with the aggregate amount of all Incremental
Term Loan Commitments under Section 2.4(a), and in minimum increments of
$10,000,000. Each such notice shall specify (i) the date (each, a “Revolving
Commitment Increase Effective Date”) on which the Borrower proposes that the
Incremental Revolving Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent and the Issuing Lender) to
whom the Borrower proposes any portion of such Incremental Revolving Commitment
be allocated and the amounts of such allocations.

 

52



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Revolving Commitment shall become effective as
of such Revolving Commitment Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied (except
as otherwise set forth in the applicable Increase Revolving Joinder);

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the extensions of commitments and the borrowings to be made on
the Revolving Commitment Increase Effective Date (except as otherwise set forth
in the applicable Increase Revolving Joinder);

(iii) after giving pro forma effect to the extensions of commitments and the
borrowings to be made on the Revolving Commitment Increase Effective Date as of
the date of the most recent financial statements delivered pursuant to
Section 7.1(a) or (b), the Borrower shall be in compliance with each of the
covenants set forth in Section 8.1; and

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(c) Terms of Incremental Revolving Loans and Incremental Revolving Commitments.
The terms and provisions of the Incremental Revolving Commitments and the Loans
made pursuant to the Incremental Revolving Commitments (the “Incremental
Revolving Loans”) shall be as those set forth in this Agreement for the
then-existing Revolving Commitments and Revolving Loans; provided that:

(i) the maturity date of Incremental Revolving Loans shall not be earlier than
the Revolver Termination Date;

(ii) any Incremental Revolving Loan shall have no scheduled amortization or
mandatory commitment reduction prior to the Revolving Termination Date;

(iii) the applicable yield for the Incremental Revolving Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that the applicable yield (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Revolving Loans but shall exclude customary
arrangement or commitment fees payable to any arranger, bookrunner or its
affiliates in connection with the Incremental Revolving Loans) for the
Incremental Revolving Loans shall not be greater than the highest applicable
yield that may, under any circumstances, be payable with respect to Term Loans
plus 50 basis points, except to the extent that the applicable yield applicable
to the Term Loans is increased to the extent necessary to achieve the foregoing;
and

 

53



--------------------------------------------------------------------------------

(iv) to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed
on the Incremental Revolving Loans, such Eurodollar Rate “floor” or the highest
of such Base Rate “floor”, as the case may be, shall be applied to the Revolving
Loans.

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Revolving Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Commitments and Revolving Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Revolving Commitments and Incremental Revolving Loans that are made
pursuant to this Agreement.

(d) Equal and Ratable Benefit. The Incremental Revolving Loans and Incremental
Revolving Commitments established pursuant to this Section 3.16 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Revolving Loans or any such Incremental Revolving Commitments.

SECTION 4. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

4.1 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
(1) Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay the Term Loans, the manner in which such prepayment is to be applied
thereto; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 4.11; provided, further that such
notice may be contingent on the occurrence of a refinancing or the consummation
of a sale, transfer, lease or other disposition of assets and may be revoked or
the termination date deferred if the refinancing or sale, transfer, lease or
other disposition of assets does not occur. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice

 

54



--------------------------------------------------------------------------------

shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are Base Rate Loans and Swingline Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Eurodollar Loans shall be in an aggregate principal amount of $1,000,000 or
integral multiples of $100,000 in excess thereof. Partial prepayments of Base
Rate Loans (other than Swingline Loans) shall be in an aggregate principal
amount of $500,000 or integral multiples of $100,000 in excess thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or integral multiples of $50,000 in excess thereof; provided further,
that any optional prepayment of Term Loans made pursuant to this Section 4.1 on
or prior to the first anniversary of the Restatement Date with the proceeds of
Indebtedness incurred by the Borrower from a substantially concurrent borrowing
of loans provided by one or more banks, funds or other financial institutions
(other than any such borrowing pursuant to a refinancing of all the facilities
or the Term Loans under this Agreement in connection with a Permitted
Acquisition, Change of Control or other transaction not permitted by this
Agreement (prior to giving effect to any amendment, waiver or other modification
of this Agreement that is effected in connection with such transaction)) for
which the interest rate payable thereon is, or upon satisfaction of specified
conditions could reasonably be expected to be, less than the interest rate
applicable to Term Loans that are Eurodollar Loans at the time of such
prepayment shall be subject to the payment of a premium of 1.0% of the aggregate
principal amount of such prepayment. For the avoidance of doubt, any prepayment
or repayment of Term Loans funded directly or indirectly with the proceeds of
Capital Stock issued by the Borrower or equity contributed to the Borrower and
received after the Restatement Date shall not require the payment of any premium
contemplated by the preceding proviso.

4.2 Mandatory Prepayments. (a) If any Indebtedness or Disqualified Capital Stock
shall be incurred or issued by any Group Member after the Restatement Date
(other than Excluded Indebtedness), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such incurrence or issuance
toward the prepayment of the Loans as set forth in Section 4.2(f).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans as set forth in Section 4.2(f);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in Section 4.2(f).

(c) The Borrower shall, on each Excess Cash Flow Application Date, apply the ECF
Percentage of the excess, if any, of (i) Excess Cash Flow for the related Excess
Cash Flow Payment Period minus (ii) Voluntary Prepayments made during such
Excess Cash Flow Payment Period toward the prepayment of the Loans as set forth
in Section 4.2(f). Except as provided below, each such prepayment and commitment
reduction shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten (10) days after the date on which the financial statements
referred to in Section 7.1(a) for the fiscal year of the Borrower with respect
to which such prepayment is made are required to be delivered to the Lenders
(commencing with the fiscal year of the Borrower ending October 2, 2011).
Notwithstanding the foregoing, the Borrower will not be required to prepay the
Loans pursuant to this clause (c) with respect to any

 

55



--------------------------------------------------------------------------------

Excess Cash Flow for the related Excess Cash Flow Payment Period attributable to
a Foreign Subsidiary if the repatriation of such Excess Cash Flow from such
Foreign Subsidiary at any time during the fiscal year in which such Excess Cash
Flow Application Date occurs would cause adverse consequences from fees, taxes
or similar impositions of Governmental Authorities to the Borrower or would
otherwise be payable as a result of the occurrence of any one-time repatriation
holidays; provided that in the event the Borrower is required to make a payment
of Excess Cash Flow attributable to a Foreign Subsidiary, such payment shall be
made no later than ten (10) days after the Borrower becomes aware that such
repatriation would not cause adverse consequences from fees, taxes or similar
impositions of Governmental Authorities to the Borrower; provided further that
in the event that the Borrower is not required to make a payment of Excess Cash
Flow attributable to a Foreign Subsidiary during the fiscal year in which such
Excess Cash Flow Application Date occurs, no payment shall be due in any
succeeding fiscal year.

(d) In the event that either a Zarlink Compulsory Acquisition or a Zarlink
Subsequent Acquisition Transaction, as the case may be, is required to complete
the Zarlink Acquisition, and the Borrower fails to consummate such Zarlink
Compulsory Acquisition or Zarlink Subsequent Acquisition Transaction, as the
case may be, on or prior to the date that is one hundred and twenty (120) days
after the Restatement Date, within one (1) Business Day of such date, the
Borrower shall prepay the outstanding Term Loans borrowed on the Zarlink Offer
Closing Date in an amount equal to the Zarlink Acquisition Consideration Blocked
Amount (for the avoidance of doubt, less any amounts paid on any Zarlink Offer
Extension Closing Date) that has not been used for a purpose permitted by
Section 8.17.

(e) [RESERVED].

(f) Except for prepayments required pursuant to Section 4.2(d) (such prepayment
solely to be applied to repay the Term Loans), amounts to be applied in
connection with prepayments made pursuant to this Section 4.2 shall be applied,
first, to the prepayment of the Term Loans in accordance with Section 4.8 and,
second, to prepay the Revolving Loans without any permanent reduction of the
Revolving Commitments, in each case on a pro rata basis; provided that if the
aggregate principal amount of Revolving Loans and Swingline Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions reasonably satisfactory
to the Administrative Agent. The application of any prepayment pursuant to this
Section 4.2 shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this Section 4.2 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

(g) [RESERVED].

(h) Any prepayment of Term Loans made pursuant to Section 4.2(a) on or prior to
the first anniversary of the Restatement Date with the proceeds of Indebtedness
incurred by the Borrower from a substantially concurrent borrowing of loans
provided by one or more banks, funds or other financial institutions (other than
any such borrowing pursuant to a

 

56



--------------------------------------------------------------------------------

refinancing of all the facilities or the Term Loans under this Agreement in
connection with a Permitted Acquisition, Change of Control or other transaction
not permitted by this Agreement (prior to giving effect to any amendment, waiver
or other modification of this Agreement that is effected in connection with such
transaction)) for which the interest rate payable thereon is, or upon
satisfaction of specified conditions could reasonably be expected to be, less
than the interest rate applicable to Term Loans that are Eurodollar Loans at the
time of such prepayment shall be subject to the payment of a premium of 1.0% of
the aggregate principal amount of such prepayment. For the avoidance of doubt,
any prepayment or repayment of Term Loans funded directly or indirectly with the
proceeds of Capital Stock issued by the Borrower or equity contributed to the
Borrower and received after the Restatement Date shall not require the payment
of any premium contemplated by the preceding proviso.

4.3 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no Base Rate Loan under a particular Facility
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or integral
multiples of $100,000 in excess thereof and (b) no more than fifteen
(15) Eurodollar Tranches shall be outstanding at any one time.

 

57



--------------------------------------------------------------------------------

4.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) If an Event of Default shall have occurred and be continuing, at the
election of the Required Lenders, all outstanding Loans, Reimbursement
Obligations, commitment fees and other amounts payable hereunder (whether or not
overdue) shall bear interest at a rate per annum equal to (i) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, (ii) in the case of Reimbursement
Obligations, the non-default rate applicable to Base Rate Loans under the
Revolving Facility plus 2% and (iii) in the case of any such other amounts that
do not relate to a particular Facility, the non-default rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%, in each case from the date
of such election until such Event of Default is no longer continuing; provided
that the foregoing interest rate shall apply automatically, without any election
of the Required Lenders, in the case of any Event of Default under
Section 9.1(a) or (f).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

4.6 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of clause (a) or (b) of the definition of Base
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

 

58



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent (which notice the Administrative Agent agrees to withdraw
promptly upon a determination that the condition or situation which gave rise to
such notice no longer exists), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Each borrowing by
the Borrower from the Lenders hereunder, each payment by the Borrower on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders.
Except as expressly set forth in Section 4.1, the amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the then remaining principal
amount thereof. Amounts repaid or prepaid on account of the Term Loans may not
be reborrowed.

 

59



--------------------------------------------------------------------------------

(c) Each payment (including each prepayment) on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

60



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

4.9 Requirements of Law. (a) If the adoption of, taking effect of or any change
in any Requirement of Law or in the administration, interpretation or
application thereof or compliance by any Lender or Issuing Lender with any
request, guideline or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof (and, for purposes of this Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted subsequent
to the date hereof):

(i) shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
(other than Non-Excluded Taxes and Other Taxes which shall be governed by
Section 4.10, Taxes arising under FATCA (as defined in Section 4.10(a)(iii)),
Taxes imposed as a result of such Lender’s or Issuing Lender’s failure to
provide the forms described in Section 4.10(d) or (e), as applicable, and Taxes
relating to a change in the rate of tax on the overall net income of such Lender
or Issuing Lender) solely with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender or
Issuing Lender in respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii) shall impose on such Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender (without regard to Taxes) of making, converting into, continuing
or maintaining Eurodollar Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, the
Borrower shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

61



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Lender shall have determined that the adoption of,
taking effect of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or Issuing Lender or any corporation controlling such Lender or Issuing
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof (and, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted subsequent
to the date hereof) shall have the effect of reducing the rate of return on such
Lender’s or Issuing Lender’s or such corporation’s capital as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or Issuing Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or Issuing Lender’s or such corporation’s policies
with respect to capital adequacy), then from time to time, after submission by
such Lender or Issuing Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender or
Issuing Lender such additional amount or amounts as will compensate such Lender
or Issuing Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than one hundred and
eighty (180) days prior to the date that such Lender or Issuing Lender notifies
the Borrower of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such one hundred and eighty (180) day
period shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Borrower shall pay the Lender or Issuing Lender, as the
case may be, the amount shown as due on any certificate referred to above within
ten (10) days after receipt thereof.

4.10 Taxes. (a) All payments made by or on account of any Loan Party under this
Agreement or under any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other Taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (i) net income
Taxes and franchise Taxes (imposed in lieu of net income Taxes) imposed on any
Agent or any Lender as a result of a present or former connection between such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other

 

62



--------------------------------------------------------------------------------

Loan Document), (ii) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which the Borrower is
located, (iii) any Tax imposed as a result of such Lender’s failure or inability
to comply with the requirements of Section 1471 through 1474 of the Code and any
regulations promulgated thereunder (“FATCA”) to establish an exemption from
withholding thereunder, (iv) any Tax attributable to such Lender’s (or
Transferee’s) failure to comply with the requirements of paragraph (d) or (e) of
this Section 4.10 and (v) Taxes required to be deducted and withheld from
amounts payable to such Lender (or Transferee) on the basis of the law in effect
at the time such Lender (or Transferee) becomes a party to this Agreement (or,
in the case of a Transferee, on the date such Transferee becomes a Transferee
hereunder), except, with respect to any withholding tax that is imposed on
amounts payable to a Transferee under this Agreement, to the extent that such
Lender’s assignor (or Transferee’s transferor), if any, was entitled, at the
time of assignment to receive additional amounts from the Borrower with respect
to such amounts pursuant to this paragraph (such excluded items, “Excluded
Taxes”). If, under applicable law, any Non-Excluded Taxes or Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes, including in respect of any
payments under this Section 4.10) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are paid by a Loan Party in
respect of a payment under this Agreement, as promptly as practicable thereafter
such Loan Party shall send to the Administrative Agent for its own account or
for the account of the relevant Agent or Lender, as the case may be, a certified
copy of an original official receipt received by such Loan Party or other
documentation reasonably satisfactory to the Administrative Agent showing
payment thereof. If the relevant Loan Party fails to pay any Non-Excluded Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest and penalties that may become payable by any Agent
or any Lender as a result of any such failure.

(d) Each Lender (or each Transferee) that is a “United States person” as defined
in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (or, (x) in the case of a Participant, solely to the Lender
from which the related participation shall have been purchased and (y) in the
case of an Assignee under an assignment to an affiliate of a Lender or an
Approved Fund of a Lender that is made pursuant to Section 11.6(c), the
assigning Lender) two originals of U.S. Internal Revenue Service Form W-9, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Lender. Each Lender (or each Transferee) that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, (x) in the case of a Participant, solely to the Lender from which the
related participation shall have been purchased and (y) in the case of an
Assignee under an assignment to an affiliate of a Lender or an Approved Fund of
a Lender that is made pursuant to Section 11.6(c), the assigning Lender) two
originals of either U.S. Internal Revenue Service

 

63



--------------------------------------------------------------------------------

Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal income and withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit D and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal income and withholding tax on all payments by the Borrower under
this Agreement and the other Loan Documents. Such forms shall be delivered by
such Lender on or before the date it becomes a party to this Agreement (or,
(x) in the case of any Participant, on or before the date such Participant
purchases the related participation and (y) in the case of an Assignee, on or
before the date such Assignee becomes a party to this Agreement). In addition,
each Lender (or Participant or Assignee, as applicable) shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Lender, or upon written request of the Borrower or any Agent. Each Lender
shall promptly notify the Borrower at any time it determines that it is no
longer legally able to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that such Lender is not legally able to deliver.

(e) A Lender (or a Transferee) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested in writing by the Borrower, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of or credit against any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(g) Notwithstanding anything to the contrary in this Section 4.10, if the
Internal Revenue Service determines that the Agent or any Lender is a conduit
entity

 

64



--------------------------------------------------------------------------------

participating in a conduit financing arrangement as defined in Section 7701(1)
of the Code and the regulations thereunder and the Borrower was not a
participant to such arrangement (other than as a Borrower under this Agreement)
(a “Conduit Financing Arrangement”), then (i) the Borrower shall have no
obligation to pay additional amounts or indemnify the Agent or Lender for any
Taxes with respect to any payments hereunder to the extent that the amount of
such Taxes exceeds the amount that would have otherwise been withheld or
deducted had the Internal Revenue Service not made such a determination and
(ii) such Agent or Lender shall indemnify the Borrowers in full for any and all
taxes for which the Borrower is held directly liable under Section 1461 of the
Code by virtue of such Conduit Financing Arrangement; provided that such
Borrower (A) promptly forward to the indemnitor an official receipt of such
documentation satisfactorily evidencing such payment, (B) contest such tax upon
the reasonable request of the indemnitor and at such indemnitor’s cost and
(C) pay such indemnitor within thirty (30) days any refund of such taxes
(including interest thereon). Each Agent or Lender represents that it is not
participating in a Conduit Financing Arrangement.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by

 

65



--------------------------------------------------------------------------------

such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage or any unreimbursed costs or expenses; and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9
or 4.10(a), (b) or (c). The Borrower hereby agrees to pay all reasonable,
documented out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation.

4.13 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) (such Lender, an “Affected Lender”), (b) is a Non-Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution or entity shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 4.11 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution or entity shall be an Eligible Assignee, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that, except in the case of clause (c) hereof, the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10(a), as the case may be, (ix) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender, and (x) in the
case of a Non-Consenting Lender, the replacement financial institution or entity
shall consent at the time of such assignment to each matter in respect of which
the replaced Lender was a Non-Consenting Lender.

4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative

 

66



--------------------------------------------------------------------------------

Agent (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 11.6(d), the assigning
Lender) hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register (or where applicable, the Related Party
Register) and the accounts of each Lender maintained pursuant to Section 4.14(a)
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register (or where applicable, the Related Party Register) or any
such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
E-1, E-2 or E-3, respectively, with appropriate insertions as to date and
principal amount.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:

5.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at July 3, 2011 and the
unaudited pro forma consolidated income statements for the twelve month period
ending as at such date (the “Zarlink Pro Forma Financial Statements”), copies of
which have heretofore been furnished to each Lender, have been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Zarlink Acquisition and the Refinancing, (ii) the Term Loans to be made
under this Agreement on the Restatement Date and the use of proceeds thereof and
(iii) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Financial Statements have been prepared in good faith based on the
assumptions set forth therein, which

 

67



--------------------------------------------------------------------------------

the Borrower believed to be reasonable assumptions at the time such Pro Forma
Financial Statements were prepared, and present fairly in all material respects
on a pro forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at and for each of the dates and periods set forth
above, assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b) (i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries (other than Zarlink and its Subsidiaries) for each of the 2008,
2009 and 2010 fiscal years, and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal years, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for such fiscal years. (ii) The
unaudited consolidated balance sheets and related statements of income and cash
flows of the Borrower and its Subsidiaries (other than Zarlink and its
Subsidiaries) for the fiscal quarters ending January 2, 2011, April 3, 2011 and
July 3, 2011 and for each fiscal quarter ended after the second fiscal quarter
of 2011 and at least forty-five (45) days (or, in the case of the fiscal quarter
that occurs at the end of the 2011 fiscal year, ninety (90) days) prior to the
Restatement Date, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the period then ended (subject to normal year-end audit adjustments and the
absence of footnotes). (iii) All such financial statements delivered pursuant to
clauses (b)(i) and (b)(ii) above, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except, with respect to clause (b)(i), as
approved by the aforementioned firm of accountants and disclosed therein, with
respect to clause (b)(ii), as disclosed therein).

(c) (i) The audited consolidated balance sheets of Zarlink and its Subsidiaries
for the 2009, 2010 and 2011 fiscal years, and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years,
reported on by and accompanied by an unqualified report from Deloitte and Touche
LLP, to the best knowledge of the Borrower, present fairly in all material
respects the consolidated financial condition of Zarlink and its Subsidiaries as
at such date, and the consolidated results of its operations and its
consolidated cash flows for such fiscal years. (ii) The unaudited consolidated
balance sheets and related statements of income and cash flows of Zarlink and
its Subsidiaries, to the extent delivered pursuant to Section 4(c) of Amendment
No. 2, for each fiscal quarter ended after the second fiscal quarter of 2011 and
at least forty-five (45) days (or, in the case of the fiscal quarter that occurs
at the end of the 2011 fiscal year, ninety (90) days) prior to the Restatement
Date, to the best knowledge of the Borrower, present fairly in all material
respects the consolidated financial condition of Zarlink and its Subsidiaries as
at such date, and the consolidated results of its operations and its
consolidated cash flows for the period then ended (subject to normal year-end
audit adjustments and the absence of footnotes). (iii) All such financial
statements delivered pursuant to clauses (c)(i) and (c)(ii) above, including the
related schedules and notes thereto, to the best knowledge of the Borrower, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except, with respect to clause (c)(i), as approved by the
aforementioned firm of accountants and disclosed therein and, with respect to
clause (c)(ii) as disclosed therein).

 

68



--------------------------------------------------------------------------------

(d) The most recent financial statements referred to in clause (b)(i) disclose
in accordance with GAAP or other applicable accounting standards all material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives.

5.2 No Change. Since October 3, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member that is not
a Loan Party) or clauses (b) through (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (a) consents, authorizations, filings and
notices described in Schedule 5.4, which consents, authorizations, filings and
notices have been, or will be, obtained or made and are in full force and effect
on or before the Restatement Date, and all applicable waiting periods shall have
expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the Transactions, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect, and (b) the filings referred to in Section 5.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

69



--------------------------------------------------------------------------------

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) its
Organizational Document, (b) any Requirement of Law, Governmental Authorization
or any Contractual Obligation of any Group Member and (c) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to its Organizational Documents, any Requirement
of Law or any such Contractual Obligation (other than the Liens created by the
Security Documents and the Permitted Liens), except for any violation set forth
in clauses (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.

5.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, which would in any respect impair the enforceability of the Loan
Documents, taken as a whole or (b) that could reasonably be expected to have a
Material Adverse Effect.

5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens. Each Group Member has title in fee simple (or
local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property, and good title to, or a valid
leasehold interest in, license of, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien except as permitted by Section 8.3. As of the
date hereof, no condemnation has been commenced or, to the Borrower’s knowledge,
is contemplated with respect to all or any portion of any real property a Group
Member has an interest in or for the relocation of roadways providing access to
such property.

5.9 Intellectual Property. All Intellectual Property owned by the Group Members
is owned free and clear of all Liens (other than (i) as permitted by
Section 8.3, (ii) licenses listed on Schedule 5.9, (iii) other licenses granted
in the ordinary course of business (including in connection with the sale or
provision by Group Members of products or services), (iv) the security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (v) licenses under which a Group
Member is the licensor in existence as of the date hereof (including in
connection with the sale or provision by a Group Member of products or services)
and (vi) licenses to other Group Members). Except as could not reasonably be
expected to have a Material Adverse Effect, to the knowledge of any Loan Party:
(a) the conduct of, and the use of Intellectual Property in, the business of the
Group Members (including the products and services of the Group Members) does
not infringe, misappropriate, or otherwise violate the Intellectual Property
rights of any other Person; (b) in the last two (2) years, there has been no
such claim asserted in writing (including in the form of offers or invitations
to obtain a license) asserted or, to the knowledge of any Loan Party, threatened
against any Group Member; (c) there is no valid basis for a claim of

 

70



--------------------------------------------------------------------------------

infringement, misappropriation, or other violation of Intellectual Property
rights against any Group Member; (d) no Person is infringing, misappropriating,
or otherwise violating any Intellectual Property of any Group Member, and there
has been no such claim asserted or threatened against any third party by any
Group Member, or to the knowledge of any Loan Party, any other Person; (e) no
Software included in the Collateral is subject to the terms of any “open source”
or other similar license that provides for any source code of such Software to
be disclosed, licensed, publicly distributed, or dedicated to the public; and
(f) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member.

5.10 Taxes. Each Loan Party has filed or caused to be filed all federal, state
and other material tax returns that are required to be filed by it and all such
tax returns are true, correct, and complete in all material respects; each Loan
Party has paid all federal, state and other material taxes and any assessments
made against it or any of its property by any Governmental Authority (other than
any which are not yet due or the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Loan Party); no tax Lien has been filed (other than for taxes not yet due or the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Loan Party) and, no Loan
Party is aware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect.

5.11 Federal Regulations. No part of the proceeds of any extension of credit
under this Agreement will be used for any purpose that violates or would be
inconsistent with the provisions of Regulation T, U or X of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

5.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all respects with the applicable provisions of
ERISA and the Code except where such “accumulated funding deficiency” or failure
could not reasonably be expected to have a Material Adverse

 

71



--------------------------------------------------------------------------------

Effect. No termination of a Single Employer Plan has occurred, and no Lien
against the Borrower or any Commonly Controlled Entity in favor of the PBGC or a
Single Employer Plan or a Multiemployer Plan has arisen, during such five-year
period. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by more than $50,000,000. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.

5.15 Subsidiaries. (a) Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Restatement Date, Schedule 5.15
sets forth (i) the name and jurisdiction of formation or incorporation of each
Group Member and, as to each such Group Member (other than the Borrower and
Zarlink and its Subsidiaries), states the authorized and issued capitalization
of such Group Member, the beneficial and record owners thereof and the
percentage of each class of Capital Stock owned by any Loan Party and (ii) each
Immaterial Subsidiary as of the Restatement Date, (b) except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Restatement Date, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees, independent contractors or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of any Group
Member (other than the Borrower and Zarlink and its Subsidiaries), except as
created by the Loan Documents or as permitted hereby, and (c) as of the date
hereof, each Domestic Subsidiary that is not a Subsidiary Guarantor is an
Immaterial Subsidiary. Except as listed on Schedule 5.15, as of the Restatement
Date, no Group Member owns any interests in any joint venture, partnership or
similar arrangements with any Person (other than Zarlink and its Subsidiaries).

5.16 Use of Proceeds. The proceeds of the Term Loans shall be used to
(a) refinance the Existing Term Loans and (b) finance a portion of the Zarlink
Acquisition and the Refinancing and to pay related fees and expenses. The
proceeds of the Revolving Loans shall be used on the Restatement Date to finance
a portion of the Zarlink Acquisition and the Refinancing. Prior to and after the
Restatement Date, the proceeds of the Revolving Loans shall be used, together
with the proceeds of the Swingline Loans and the Letters of Credit, for general
corporate purposes of the Borrower and its Subsidiaries.

 

72



--------------------------------------------------------------------------------

5.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any Environmental Law;

(b) no Group Member has received any written notice of violation, nor has
knowledge of any alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any Group
Member, nor does the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties by any Group Member or, to the Borrower’s knowledge, by any
other person in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of by any Group Member or, to the Borrower’s knowledge, by any other
person at, on or under any of the Properties in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party with respect to the Properties or the business operated by any Group
Member, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the business operated by any Group Member;

(e) there has been no release or threat of release of Materials of Environmental
Concern by any Group Member or, to the Borrower’s knowledge, by any other person
at or from the Properties, or arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the business operated by any Group Member, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five (5) years been in compliance, with all applicable
Environmental Laws; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

5.18 Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in

 

73



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement or the other
Loan Documents, when taken as a whole, contained as of the date such statement,
information, document or certificate was furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which such statements were made after giving effect to any
supplements thereto; provided, however, that (a) with respect to the
projections, other pro forma financial information and information of a general
economic or industry-specific nature contained in the materials referenced
above, the Borrower represents only that the same were prepared in good faith
and are based upon assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and (b) on or prior to the Zarlink Compulsory Acquisition
Closing Date or the Zarlink Subsequent Acquisition Closing Date, as the case may
be, the representations and warranties in this Section 5.18 with respect to
Zarlink, its Subsidiaries and their business shall only be made to the best
knowledge of the Borrower.

5.19 Security Documents. (a) The Guarantee and Collateral Agreement and each
other Security Document is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a valid security interest in the
Collateral described therein and proceeds thereof (to the extent a security
interest can be created therein under the Uniform Commercial Code). In the case
of the Pledged Equity Interests described in the Guarantee and Collateral
Agreement and each Foreign Pledge Agreement, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests are delivered to the Collateral Agent) or such
other actions specified in each Foreign Pledge Agreement are taken, and in the
case of the other Collateral described in the Guarantee and Collateral Agreement
or any other Security Document (other than deposit accounts), when financing
statements and other filings specified on Schedule 5.19 in appropriate form are
filed in the offices specified on Schedule 5.19, the Collateral Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 8.3). In the case of Collateral that consists of deposit accounts, when
a Control Agreement is executed and delivered by all parties thereto with
respect to such accounts, the Collateral Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, prior and superior to any
other Person except as provided under the applicable Control Agreement with
respect to the financial institution party thereto.

(b) Each of the Mortgages (if any) is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 8.3). Schedule 5.19(b)

 

74



--------------------------------------------------------------------------------

lists, as of the Restatement Date, each parcel of owned real property located in
the United States and held by the Borrower or any of its Subsidiaries that has a
value, in the reasonable opinion of the Borrower, in excess of $10,000,000.

5.20 Solvency. The Borrower and the other Loan Parties (on a consolidated
basis), after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt”, “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any Junior Financing Documentation.

5.22 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Zarlink Offer Documents, as applicable,
including any amendments, supplements or modifications with respect to any of
the foregoing.

5.23 Anti-Terrorism Laws. (a) No Loan Party, or, to the knowledge of any Loan
Party, any of its Subsidiaries, is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(b) None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a Person who is affiliated or associated with a person listed above.

 

75



--------------------------------------------------------------------------------

(c) No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or concurrently with the making of such
extension of credit on the Restatement Date, of the following conditions
precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) Amendment
No. 2 (to which this Exhibit A is attached), executed and delivered by the
Borrower, the Administrative Agent, the Collateral Agent and each Requisite
Lender (as defined therein), (ii) the Reaffirmation Agreement, executed and
delivered by the Borrower, each Subsidiary Guarantor, the Administrative Agent
and the Collateral Agent, and all other documentation required to be executed in
connection therewith, (iii) the Intercompany Note, executed and delivered by
each Loan Party not already a party thereto, (iv) a perfection certificate in
customary form and substance and (v) a Note issued in the name of Morgan Stanley
Senior Funding, Inc.

(b) Transactions. The following transactions shall have been or shall
concurrently be consummated, in each case on terms and conditions reasonably
satisfactory to each Agent and each Lender:

(i) (x) The first take-up of Zarlink Shares pursuant to the Zarlink Offer shall
be effected concurrently with the funding of the Loans, (A) in compliance with
law in all material respects and (B) in accordance with the Zarlink Offer
Documents in all material respects and (y) the Zarlink Offer Documents shall be
in full force and effect with no provisions thereof (or, as the case may be,
schedules or exhibits thereto) amended, waived or otherwise modified or
supplemented (including any change in the purchase price or any reduction in the
minimum tender offer condition, but excluding any Zarlink Offer Extension) that
is materially adverse to the interests of the Lenders or the Lead Arranger
without the prior written consent of the Lead Arranger and the Administrative
Agent (which approval shall not be unreasonably withheld, delayed or
conditioned);

(ii) The Borrower shall have furnished to the Lead Arranger and the
Administrative Agent reasonably detailed calculations of the Zarlink Acquisition
Consideration Blocked Amount, if any, as of the Restatement Date (after giving
effect to the first take-up of the Zarlink Shares pursuant to the Zarlink Offer
and the payments to be made in connection therewith) and shall certify that the

 

76



--------------------------------------------------------------------------------

remaining commitment under the Revolving Facility and the Term Facility (after
the refinancing of the Existing Term Loans and after the reductions thereto on
the Restatement Date), if any, and cash on hand of the Borrower, Zarlink and
their respective Subsidiaries shall equal or exceed the Zarlink Acquisition
Consideration Blocked Amount, if any;

(iii) The Administrative Agent shall have a first priority perfected lien on the
Zarlink Acquisition Consideration Blocked Amount, if any; and

(iv) The Lead Arranger shall have received or shall concurrently receive
reasonably satisfactory evidence that no Group Members (excluding Zarlink and
its Subsidiaries) shall have any Indebtedness or preferred Disqualified Capital
Stock outstanding other than pursuant to the Loan Documents or Indebtedness
permitted pursuant to Section 8.2 hereof.

(c) Pro Forma Financial Statements; Financial Statements. The Lead Arranger
shall have received (i) the Zarlink Pro Forma Financial Statements and (ii) the
pro forma forecasts of the financial performance of the Borrower and its
Subsidiaries, (x) on an annual basis, through the Term Loan Maturity Date and
(y) on a quarterly basis, through the first year following the Restatement Date.
The Lead Arranger has received the other financial statements described in
Section 5.1 (it being agreed that (i) the financial statements of the Borrower
for each of the 2008, 2009 and 2010 fiscal years and Zarlink for each of the
2009, 2010 and 2011 fiscal years, (ii) the financial statements of the Borrower
for the fiscal quarters ending January 2, 2011, April 3, 2011 and July 3, 2011
have been received and (iii) with respect to Zarlink, financial statements shall
only be required pursuant to Section 5.1 to the extent such financial statements
become available to the Borrower either publicly or by delivery of such
financial statements by Zarlink or its Subsidiaries to the Borrower).

(d) Approvals. All necessary material governmental and third party consents and
approvals (including, without limitation, under the Investment Canada Act and
the Competition Act Canada, if required) required to be obtained by the Borrower
and its Subsidiaries for the Zarlink Offer to be consummated shall have been
obtained and be effective and all applicable waiting periods shall have expired
without any adverse action being taken by any Governmental Authority.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 8.3 or discharged on or prior
to the Restatement Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(f) Fees. The Lenders, the Lead Arranger and the Agents shall have received all
fees required to be paid and all accrued reasonable, documented out-of-pocket
expenses required hereunder to be paid and for which invoices have been
presented (including the reasonable fees and expenses of legal counsel) in
respect of the Transactions, on or before the Restatement Date.

 

77



--------------------------------------------------------------------------------

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Restatement Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(h) Legal Opinions. The Administrative Agent shall have received (i) the legal
opinion of O’Melveny & Myers LLP counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit G-1 and (ii) the legal opinion of Baker &
Daniels LLP, Indiana counsel to the Borrower and its Subsidiaries, substantially
in the form of Exhibit G-2. Such legal opinion shall cover such other matters
incident to the transactions contemplated by Amendment No. 2 and this Agreement
as the Administrative Agent may reasonably require that are customary for
transactions of this kind.

(i) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement, but excluding any Intellectual Property
Security Agreement) required by the Security Documents or under law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J, executed as of the Restatement
Date by the chief financial officer of the Borrower.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

(m) Patriot Act, Etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.

(n) Zarlink Closing Date Material Adverse Effect. Since July 19, 2011, there has
been no development or event that has had or could reasonably be expected to
have a Zarlink Closing Date Material Adverse Effect and the Zarlink Offer shall
not cause a Zarlink Closing Date Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(o) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to Sections 5.3(a) and (b), 5.4, 5.5,
5.11, 5.14, 5.15(c), 5.19 and 5.20 shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date).

(p) Zarlink Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made by Zarlink in the Zarlink Acquisition
Agreement that are material to the interests of the Lenders shall be true and
correct as of such date as if made on and as of such date, but solely to the
extent the Borrower or Zarlink Offeror has the right (without regard to any
notice requirement) to terminate its obligations under the Acquisition Agreement
(or would be permitted to decline to consummate the Zarlink Offer or the Zarlink
Compulsory Acquisition or the Zarlink Subsequent Acquisition Transaction, as the
case may be) as a result of a breach or inaccuracy of any such representation or
warranty in the Zarlink Acquisition Agreement.

(q) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for the extension of credit in accordance with this
Agreement.

Notwithstanding anything to the contrary contained above in this Section 6.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 6.1 are not taken) on the Restatement Date after the Loan Parties’
use of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not constitute a
condition precedent to the effectiveness of this Agreement on the Restatement
Date but shall instead be required to be delivered (or taken) after the
Restatement Date in accordance with the requirements of Section 7.10, except
that (A) with respect to the perfection of security interests in UCC Filing
Collateral, the Borrower shall be obligated to deliver or cause to be delivered
necessary Uniform Commercial Code financing statements to the Collateral Agent
in proper form for filing and to irrevocably authorize and to cause the
applicable Loan Parties to irrevocably authorize, the Collateral Agent to file
necessary Uniform Commercial Code financing statements and (B) with respect to
perfection of security interests in Stock Certificates (other than Stock
Certificates of Zarlink or any of its Subsidiaries), the Borrower shall be
obligated to use commercially reasonable efforts to deliver to the Collateral
Agent Stock Certificates together with undated stock powers in blank (or other
appropriate procedures under Canadian law).

6.2 Conditions to Each Extension of Credit After the Restatement Date. The
agreement of each Lender to make any extension of credit requested to be made by
it on any date after the Restatement Date is subject to the satisfaction of the
following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).

 

79



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any extension of credit to be
made by it.

(d) Notices. The Borrower shall have delivered to the Administrative Agent and,
if applicable, the Issuing Lender or the Swingline Lender, the notice of
borrowing or Application, as the case may be, for such extension of credit in
accordance with this Agreement.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days (or such
other time period as specified in the SEC’s rules and regulations with respect
to non-accelerated filers for the filing of annual reports on Form 10-K) after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income or
operations, stockholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event on the date forty-five (45) days (or
such other time period as specified in the SEC’s rules and regulations with
respect to non-accelerated filers for the filing of annual reports on Form 10-Q)
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the

 

80



--------------------------------------------------------------------------------

related unaudited consolidated statements of income or operations, stockholders’
equity (to the extent required on Form 10-Q) and cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operation, stockholders’ equity and
cash flows of the Borrower in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 5.9; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that, (x) to the extent the Administrative
Agent or any Lender so requests, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or such Lender until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (y) the Borrower shall notify the Administrative Agent (by facsimile
or electronic mail) of the posting of any such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to herein, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

7.2 Certificates; Other Information. Furnish to the Administrative Agent, the
Collateral Agent (as applicable) and each Lender (or, in the case of clause (i),
to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a report of independent registered public accounting firm
reporting on such financial statements stating that in making the examination
necessary in connection therewith, no knowledge was obtained of any Default or
Event of Default, except as specified in such report (which report may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a federal registration or federal application (including Intellectual Property
included in

 

81



--------------------------------------------------------------------------------

the Collateral which was theretofore unregistered and becomes the subject of a
federal registration or federal application) acquired by any Loan Party since
the date of the most recent list delivered pursuant to this clause (ii) (or, in
the case of the first such list so delivered, since the Original Closing Date),
promptly deliver to the Administrative Agent and the Collateral Agent an
agreement evidencing the security interest created in such Intellectual Property
suitable for recordation in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, or such other instrument in form
and substance reasonably acceptable to the Administrative Agent, and undertake
the filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property and (iii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and, if applicable, for determining the Applicable Margins and
Commitment Fee Rate;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year shown on a quarterly basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto and projected
covenant compliance levels) (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer of
the Borrower stating that such Projections are based on reasonable estimates,
information and assumptions at the time prepared;

(d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within forty-five
(45) days after the end of each fiscal quarter of the Borrower (or ninety
(90) days, in the case of the last fiscal quarter of any fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(e) promptly after the same are sent, copies of all financial statements,
reports and material notices that the Borrower sends to the holders of any class
of its Indebtedness or public equity securities and, promptly after the same are
filed, copies of all annual, regular or periodic and special reports and
registration statements which the Loan Parties may file or be required to file
with the SEC and not otherwise required to be delivered to the Administrative
Agent pursuant hereto, and, promptly, and in any event within five (5) Business
Days, after receipt thereof by the Borrower or any Subsidiary thereof, copies of
each written notice or other correspondence received from the SEC or comparable
agency in any applicable foreign jurisdiction concerning any investigation or
potential investigation or other inquiry by such agency regarding the financial
or other operational results of the Borrower or any Subsidiary thereof;

 

82



--------------------------------------------------------------------------------

(f) promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
the Borrower in connection with their annual audit; and

(g) promptly, such additional financial and other information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries as any Lender may from time to time reasonably request, including,
without limitation, other information with respect to the Patriot Act.

7.3 Payment of Taxes. Pay all federal, state, provincial and other material
taxes, assessments, fees or other charges imposed on it or any of its property
by any Governmental Authority before they become delinquent, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations, Organizational Documents and Requirements of Law
(including, without limitation, and as applicable, ERISA, Canadian Pension
Plans, Canadian Benefit Plans, Canadian Multiemployer Pension Plans, Canadian
Retiree Benefit Plans, the Code and the ITA) except to the extent that failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all material Property useful
and necessary in its business in good working order and condition, ordinary wear
and tear and obsolescence excepted and (b) maintain insurance with financially
sound and reputable insurance companies (i) on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and (ii) required pursuant to the Security Documents. The Borrower will
furnish to the Administrative Agent, upon request, information in reasonable
detail as to the insurance so maintained.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent

 

83



--------------------------------------------------------------------------------

certified public accountants (provided that the Borrower or its Subsidiaries
may, at their option, have one or more employees or representatives present at
any discussion with such accountants); provided that unless an Event of Default
has occurred or is continuing, only one (1) such visit in any calendar year
shall be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse Effect
or (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount claimed against any Group Member or more and not covered by insurance
exceeds $15,000,000, (ii) in which injunctive or similar relief is sought and
which could reasonably be expected to have a Material Adverse Effect or
(iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof: (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to any Single
Employer Plan or Multiemployer Plan, the creation of any Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or Multiemployer Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

7.8 Environmental Laws. (a) Comply with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

7.9 [RESERVED].

7.10 Post-Closing; Additional Collateral, etc. (a) With respect to any property
acquired after the Original Closing Date by any Group Member (other than (x) any
property described in paragraph (b), (c), (d) or (e) below, (y) property
acquired by any Immaterial Subsidiary, any Foreign Subsidiary or from the
Restatement Date until the Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, Zarlink and its
Subsidiaries) and (z) property that is not required to become subject to Liens
in favor of the Collateral Agent pursuant to the Loan Documents) that has an
individual fair market value (as determined in good faith by the Borrower) in
excess of $1,000,000 as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Collateral Agent such amendments to the applicable Security
Document or such other documents as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such property, (ii) take all actions necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the applicable Security Document or by law
and, in the case of Intellectual Property (other than pursuant to clause
(f) below), the recordation of an agreement evidencing the security interest
created in such Intellectual Property suitable for recordation in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, or such other instrument in form and substance reasonably acceptable
to the Administrative Agent, or as may be requested by the Collateral Agent, and
(iii) if reasonably requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Original Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (y) real property
acquired by any Immaterial Subsidiary, Foreign Subsidiary or from the
Restatement Date until the Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, Zarlink and its
Subsidiaries), promptly (i) execute and deliver a first priority Mortgage
subject to Liens permitted under Section 8.3 hereof, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property,
(ii) if requested by the Collateral Agent, provide the Secured Parties with
(x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably acceptable to the Collateral Agent, provided that
in jurisdictions that impose mortgage recording taxes, the Security Documents
shall not secure indebtedness in an amount exceeding 120% of the fair market
value of the Mortgaged Property, as reasonably determined in good faith by the
Loan Parties and reasonably acceptable to Collateral Agent), as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels deemed necessary or reasonably advisable by the Collateral
Agent in connection with

 

85



--------------------------------------------------------------------------------

such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (iii) if requested by the Collateral
Agent, deliver to the Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in customary form and substance and
from counsel reasonably satisfactory to the Collateral Agent and (iv) deliver to
the Administrative Agent a certificate executed by a Responsible Officer of the
Borrower certifying as to whether or not such Mortgage will encumber improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, and, if so, confirming that such insurance has been
obtained, which certificate shall be in a form and substance reasonably
satisfactory to the Borrower.

(c) With respect to any new Subsidiary (other than (i) a Foreign Subsidiary or
an Immaterial Subsidiary and (ii) from the Restatement Date until the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date, as the case may be, Zarlink and its Subsidiaries) created or
acquired after the Original Closing Date by any Group Member (except that, for
the purposes of this paragraph (c), the term Subsidiary shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary or an Immaterial
Subsidiary), promptly (i) execute and deliver to the Collateral Agent such
Security Documents as the Administrative Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the applicable Security Documents, (B) to take such actions
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected first priority security interest (subject to Liens
permitted by Section 8.3 hereof) in all or substantially all, or any portion of
the property of such new Subsidiary that is required to become subject to a Lien
in favor of the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents as the Administrative Agent shall determine, in
its reasonable discretion, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Collateral
Agent and (C) to deliver to the Collateral Agent a certificate of such
Subsidiary, substantially in the form of Exhibit F, with appropriate insertions
and attachments, and (iv) if requested by the Collateral Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance and from counsel
reasonably satisfactory to the Collateral Agent.

(d) (i) With respect to Zarlink and its Subsidiaries, within ninety (90) days
after the Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be, the Collateral Agent shall have
received executed copies of all documents necessary or desirable to perfect the
Collateral Agent’s Liens on the Capital Stock (if any) of any “first-tier”
Foreign Subsidiary granted pursuant to the Guarantee and Collateral Agreement
and each Foreign Pledge Agreement pursuant to the law of such Foreign
Subsidiary’s jurisdiction of formation (excluding any Immaterial Subsidiary or
Foreign Subsidiary excluded pursuant to Section 7.10(g)); provided that, in no
event shall more than 65% of the voting Capital Stock of any such Foreign
Subsidiary be required to be pledged pursuant to this Section 7.10(d)(i).

 

86



--------------------------------------------------------------------------------

(ii) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Original Closing Date (other than any new Foreign Subsidiary that is
an Immaterial Subsidiary or any Foreign Subsidiary excluded pursuant to
Section 7.10(d) or 7.10(g)) by any Group Member (other than by any Group Member
that is a Foreign Subsidiary), promptly (A) execute and deliver to the
Collateral Agent such Security Documents as the Collateral Agent deems necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any such Group Member (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Subsidiary be required to be so pledged), (B) deliver to
the Collateral Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, as the case may be, and take such other
action as may be necessary or, in the opinion of the Collateral Agent, desirable
to perfect the Collateral Agent’s security interest therein, and (C) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent.

(e) Within ninety (90) days after the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be, the
Administrative Agent shall have received executed Control Agreements with
respect to each deposit or bank account of Zarlink and its Subsidiaries (but
only to the extent such Person is, or is required to become, a Subsidiary
Guarantor) in each jurisdiction where such Control Agreements are required to
perfect a security interest in deposit or bank accounts maintained at such bank
and in each other jurisdiction where such arrangements are available as a method
by which to control the disposition or direction of funds in such deposit or
bank account upon the occurrence and during the continuance of an Event of
Default, subject to any exceptions set forth in the Guarantee and Collateral
Agreement.

(f) With respect to Zarlink and its Subsidiaries (but only to the extent such
Person is, or is required to become, a Subsidiary Guarantor), within ninety
(90) days after the Zarlink Compulsory Acquisition Closing Date or the Zarlink
Subsequent Acquisition Closing Date, as the case may be, the Administrative
Agent shall have received executed Intellectual Property Security Agreements,
and within thirty (30) days thereafter, evidence of recordation of the
Intellectual Property Security Agreements in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be requested by the Collateral Agent.

(g) Notwithstanding anything to the contrary in this Section 7.10, paragraphs
(a), (b), (c), (d), (e) and (f) of this Section 7.10 shall not apply to (i) any
property, new Subsidiary or new Foreign Subsidiary created or acquired after the
Original Closing Date, as applicable, as to which the Administrative Agent has
reasonably determined that (A) the collateral value thereof is insufficient to
justify the difficulty, time and/or expense of obtaining a perfected security
interest therein, (B) under the law of such Foreign Subsidiary’s jurisdiction of

 

87



--------------------------------------------------------------------------------

formation, it is unlikely that the Collateral Agent would have the ability to
enforce such security interest if granted or (C) such security interest would
violate any applicable law; or (ii) any property which is otherwise excluded or
excepted under the Guarantee and Collateral Agreement or any corresponding
section of any Foreign Security Document.

(h) Within thirty (30) days following the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be, the
Borrower shall deliver an updated Schedule 5.15 accounting for Zarlink and its
Subsidiaries.

(i) To the extent any action which would otherwise have been required to be
taken pursuant to Section 6.1(i) or (j) have not been taken on or prior to the
Restatement Date as permitted by Section 6.1, then the Borrower shall cause all
such actions to be taken as promptly as practicable after the Restatement Date;
provided that, in any event, such actions shall be required to be completed
within ninety (90) days after the Zarlink Compulsory Acquisition Closing Date or
the Zarlink Subsequent Acquisition Closing Date, as the case may be, in each
case as such dates may be extended (with respect to a given action or actions)
at the sole discretion of the Administrative Agent.

7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the reasonable exercise by the Administrative Agent, the Collateral Agent
or any Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Secured Party may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

7.12 Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

7.13 Use of Proceeds. The Borrower shall use the proceeds of the Loans, together
with the proceeds of the Swingline Loans and the Letters of Credit, solely as
set forth in the recitals to this Agreement.

7.14 [RESERVED].

7.15 Zarlink Offer Extension, Zarlink Compulsory Acquisition or Zarlink
Subsequent Acquisition Transaction. (a) In the event the Zarlink Offer does not
result in the

 

88



--------------------------------------------------------------------------------

acquisition of 100% of the outstanding Capital Stock (on a fully diluted basis)
of Zarlink, the Borrower shall pursue a Zarlink Offer Extension, a Zarlink
Compulsory Acquisition and/or a Zarlink Subsequent Acquisition Transaction, as
necessary, to facilitate the completion of the Zarlink Acquisition.

(b) In the event a Zarlink Offer Extension, Zarlink Compulsory Acquisition or a
Zarlink Subsequent Acquisition Transaction, as the case may be, is required to
complete the Zarlink Acquisition, prior to the earlier of any Zarlink Offer
Extension Closing Date, Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, the Zarlink
Acquisition Consideration Blocked Amount shall be deposited in an account
(i) with the Administrative Agent or (ii) subject to an account control
agreement by and among the depository bank, the Borrower and the Collateral
Agent that is reasonably satisfactory to the Collateral Agent and, in either
case, shall be subject to a first priority perfected lien for the benefit of the
Lenders.

(c) In the event any Zarlink Offer Extension, Zarlink Compulsory Acquisition or
Zarlink Subsequent Acquisition Transaction, as the case may be, is required to
complete the Zarlink Acquisition, consummate any Zarlink Offer Extension,
Zarlink Compulsory Acquisition or Zarlink Subsequent Acquisition Transaction, as
the case may be, in accordance with the terms and conditions of the Zarlink
Offer Documents and applicable law in all material respects as promptly as
practicable and in any event on or prior to the date that is one hundred and
twenty (120) days after the Restatement Date.

(d) On the Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be, or as soon as is reasonably
practicable thereafter but, to the extent that the Zarlink Debentures may be
redeemed, in no event later than seventy-five (75) days following the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date, as the case may be (such date, the “Zarlink Debentures Redemption
Date”), the Zarlink Debentures shall be fully redeemed, repurchased or retired
(by conversion or otherwise) and the Administrative Agent shall receive
satisfactory evidence of such redemption, repurchase or retirement. The terms of
any such redemption, repurchase or retirement shall be (i) no less favorable to
the Borrower than as set forth in the Zarlink Offer or (ii) otherwise reasonably
satisfactory to the Administrative Agent.

(e) Except to the extent permitted to remain outstanding pursuant to
Section 7.15(d) or Section 8.2, on the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be, all
existing Indebtedness of Zarlink and its Subsidiaries shall be repaid and the
Administrative Agent shall receive satisfactory evidence of such repayment.

 

89



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Subsidiaries to:

8.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four (4) consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to exceed the ratio set
forth below opposite such fiscal quarter ending on or about the following dates:

 

Fiscal Quarter

   Consolidated
Leverage Ratio  

March 31, 2012

     3.75 to 1.00   

June 30, 2012

     3.75 to 1.00   

September 30, 2012

     3.75 to 1.00   

December 31, 2012

     3.25 to 1.00   

March 31, 2013

     3.25 to 1.00   

June 30, 2013

     3.25 to 1.00   

September 30, 2013

     3.25 to 1.00   

December 31, 2013

     2.50 to 1.00   

March 31, 2014

     2.50 to 1.00   

June 30, 2014

     2.50 to 1.00   

September 30, 2014

     2.50 to 1.00   

December 31, 2014

     2.00 to 1.00   

March 31, 2015

     2.00 to 1.00   

June 30, 2015

     2.00 to 1.00   

September 30, 2015

     2.00 to 1.00   

December 31, 2015 and thereafter

     1.50 to 1.00   

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four (4) consecutive fiscal quarters of
the Borrower ending with any fiscal quarter, beginning with the fiscal quarter
ending March 31, 2012, to be less than 2:00 to 1.00.

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to any Group Member; (iii) any Group Member that is not
a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided, that, in the case of clauses (i) and (iv), any such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note;

 

90



--------------------------------------------------------------------------------

(c) Guarantee Obligations incurred in the ordinary course of business by (i) any
Group Member that is a Loan Party of obligations of the Borrower, any Subsidiary
Guarantor and, subject to Section 8.7(g), of any Group Member that is not a Loan
Party and (ii) any Group Member that is not a Loan Party of obligations of the
Borrower, any Subsidiary Guarantor and any other Group Member;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2 and
any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g) in
an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”), together with
all Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted under Section 8.7, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Subsidiary of such Loan Party or such acquisition,
(ii) any Liens securing such Indebtedness attach only to the assets of the
Acquired Person and (iii) the aggregate principal amount of such Indebtedness
does not exceed $75,000,000 at any one time outstanding;

(j) Earn-Out Obligations;

(k) Junior Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$75,000,000 at any one time outstanding; provided that, (i) after giving pro
forma effect to the incurrence of such Indebtedness, the Borrower shall be in
compliance with each of the covenants set forth in Section 8.1 as of the date of
the most recent financial statements delivered pursuant to Section 7.1(a) or
(b) and (ii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

 

91



--------------------------------------------------------------------------------

(m) Indebtedness of the Borrower or any Subsidiary that may be deemed to exist
in connection with agreements providing for indemnification, purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses;

(n) [RESERVED];

(o) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 9.1(h);

(p) Indebtedness of Foreign Subsidiaries in an aggregate principal amount (for
all Foreign Subsidiaries) not to exceed $75,000,000 at any time outstanding;

(q) other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not in excess
of $40,000,000 at any time outstanding; and

(r) Indebtedness in connection with the Zarlink Debentures until the Zarlink
Debentures Redemption Date.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies not yet
delinquent or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Single Employer Plan or Multiemployer Plan;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

 

92



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 8.3 and any
renewals or extensions thereof; provided that no such Lien is spread to cover
any additional property after the Restatement Date and the Indebtedness secured
thereby is permitted by Section 8.2(d);

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents or any other Loan Document;

(i) Liens approved by Collateral Agent appearing on Schedule B to the policies
of title insurance being issued in connection with the Mortgages;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(k) licenses, leases or subleases granted to third parties or Group Members in
accordance with any applicable terms of the Security Documents and in the
ordinary course of business which, individually or in the aggregate, do not
materially detract from the value of the Collateral or materially interfere with
the ordinary course of business of the Borrower or any of its Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed); provided that (i) such Lien is not created in
contemplation of such acquisition, (ii) such Lien does not extend to any other
property of any Group Member following such acquisition and (iii) the
Indebtedness secured by such Liens is permitted by Section 8.2(i);

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection (or comparable foreign liens); and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

93



--------------------------------------------------------------------------------

(p) Liens securing Second Lien Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 8.2(k); provided that (i) such Lien is junior in
priority to any Lien securing the Obligations on a “subordinated” basis and
(ii) such Lien does not extend to any asset of any Group Member that is not also
subject to a Lien securing the Obligations;

(q) Liens on Margin Stock owned by the Borrower or Zarlink Offeror;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods

(s) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;

(t) Liens on assets of Foreign Subsidiaries to the extent the Indebtedness
secured thereby is permitted under Section 8.2; provided, that the aggregate
principal amount of all such Indebtedness so secured shall not exceed
$100,000,000 at any one time; and

(u) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
(as to the Borrower and all Subsidiaries) $50,000,000 at any one time.

8.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any other Subsidiary of
the Borrower (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 8.7(g), with or into any
other Group Member;

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent applicable),
any other Group Member;

(c) any Subsidiary that is not a Loan Party may (i) merge or consolidate with or
into any Subsidiary that is not a Loan Party or (ii) dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a
Loan Party;

(d) any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under
Section 8.7;

(e) any Immaterial Subsidiary may liquidate or dissolve voluntarily; and

(f) transactions permitted under Section 8.5 shall be permitted.

 

94



--------------------------------------------------------------------------------

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired;

(b) the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;

(c) Dispositions permitted by Section 8.4(a), (b), (c), (d) and (e);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if any Subsidiary is not a Loan Party, to any other
Group Member;

(e) any Subsidiary of the Borrower may Dispose of any assets to the Borrower or
any Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent
applicable), any other Group Member, and any Subsidiary that is not a Subsidiary
Guarantor may Dispose of any assets, or issue or sell Capital Stock, to any
other Subsidiary that is not a Subsidiary Guarantor;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) non-exclusive licenses with respect to Intellectual Property, leases or
subleases granted to third parties in accordance with any applicable terms of
the Security Documents and in the ordinary course of business which, in the
aggregate, do not materially detract from the value any Collateral or materially
interfere with the ordinary conduct of the business of the Loan Parties or any
of their Subsidiaries;

(h) (x) the Disposition of other property having a fair market value not to
exceed the greater of (A) 25% of the Consolidated Total Assets of the Borrower
in the aggregate for any fiscal year of the Borrower or (B) $10,000,000 in any
fiscal year of the Borrower; provided that at least 75% of the consideration
received in connection therewith consists of cash or Cash Equivalents and
(y) the Disposition of property or assets as a result of a Recovery Event;

(i) the Disposition of Margin Stock owned by the Borrower or Zarlink Offeror for
cash at not less than its fair market value provided that the proceeds thereof
shall be held by the borrower in cash or Cash Equivalents;

(j) (x) the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law and (y) compensatory issuances
or grants of Capital Stock of the Borrower approved by the Borrower’s board of
directors, any committee thereof or any designee of either to employees,
officer, directors or consultants made pursuant to equity-based compensation
plans or arrangements that have been approved by the shareholders of the
Borrower;

 

95



--------------------------------------------------------------------------------

(k) Dispositions or exchanges of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(l) Dispositions of leases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower or any Subsidiary, taken as a whole;

(m) one-time Dispositions of the properties currently located at, or comprising,
the Borrower’s Broomfield, Colorado facility for fair market value, not to
exceed $5,000,000 in the aggregate for all such Dispositions; and

(n) Dispositions of real property owned in fee by the Borrower and its
Subsidiaries for fair market value not to exceed $15,000,000 in the aggregate
for all such Dispositions from the Original Closing Date.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, or make or offer to make any optional
or voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
principal of Subordinated Indebtedness, in each case, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments (i) to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary, or (ii) for so long as such Subsidiary is a member of a group filing
a consolidated, combined or unitary return with the Borrower, to the Borrower
and any other holder of direct equity interests of such Subsidiary permitted
hereunder in order to pay consolidated, combined or unitary federal, state or
local taxes which payments by such Subsidiary are not in excess of the tax
liabilities that would have been payable by such Subsidiary and its Subsidiaries
on a stand-alone basis;

(b) each Subsidiary may make Restricted Payments to the Borrower and to Wholly
Owned Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly
Owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
Capital Stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

(c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;

 

96



--------------------------------------------------------------------------------

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

(e) (i) the Borrower may purchase its Capital Stock from present or former
officers, directors, employees or consultants of any Group Member upon the
death, disability or termination of employment or services of such individual,
and (ii) the Borrower may purchase, redeem or otherwise acquire any Capital
Stock from the employees, officers, directors and consultants of any Group
Member by net exercise, net withholding or otherwise, pursuant to the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement; provided, that the aggregate amount of payments under this clause
(e) shall not exceed $2,500,000 in any fiscal year and $5,000,000 during the
term of this Agreement plus, in each case, any proceeds received by the Borrower
after the date hereof in connection with the issuance of Capital Stock that are
used for the purposes described in this clause (e); and

(f) so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) after giving pro forma effect to the
payment of such Restricted Payment, the Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 8.1 as of the date of
the most recent financial statements delivered pursuant to Section 7.1(a) and
(b) and (z) the Borrower shall have delivered to the Administrative Agent a
certificate evidencing compliance with clauses (x) and (y), the Borrower may
make Restricted Payments; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) shall not exceed $75,000,000 during
the term of this Agreement.

8.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to officers, directors and employees of any Group Member
in the ordinary course of business (including for travel, entertainment,
relocation and similar expenses) in an aggregate amount for all Group Members
not to exceed $5,000,000 at any time outstanding;

(e) the Actel Acquisition;

(f) intercompany Investments by (i) any Group Member in any Loan Party; provided
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party are evidenced by the Intercompany Note and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party;

 

97



--------------------------------------------------------------------------------

(g) intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary and Investments resulting
from mergers with or sales of assets to any such Subsidiary) in an amount
(valued at cost) not to exceed $125,000,000 at any time outstanding;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

(i) Investments by any Loan Party in connection with Permitted Acquisitions;

(j) Investments consisting of Hedge Agreements permitted by Section 8.11;

(k) Investments existing as of the Restatement Date and set forth in Schedule
8.7 and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5;

(n) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost, if applicable) not to exceed $60,000,000 at any time
outstanding; and

(o) the Zarlink Acquisition.

Notwithstanding anything herein to the contrary, neither the Borrower nor any of
its Subsidiaries shall own any Margin Stock; provided that, prior to the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date, as the case may be, the Borrower and Zarlink Offeror shall be
permitted to own Zarlink Shares that constitute Margin Stock.

8.8 Optional Payments and Modifications of Certain Debt Instruments.
(a) (i) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Financing except as permitted by
Section 8.6(f), (ii) amend, modify, waive or

 

98



--------------------------------------------------------------------------------

otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Junior Financing (other than any
amendment that is not materially adverse to the Lenders and in any event any
such amendment, modification, waiver or other change that (x) in the case of any
Junior Indebtedness (other than Second Lien Indebtedness), (A) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (B) does not involve
the payment of a consent fee and (y) in the case of any Second Lien
Indebtedness, is permitted pursuant to the applicable intercreditor agreement),
(iii) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Qualified Capital Stock that would cause such Qualified Capital Stock to become
Disqualified Capital Stock; or (iv) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents and Second Lien
Indebtedness and in each case any Permitted Refinancing thereof) as “senior
debt,” “senior indebtedness,” “designated senior debt,” “guarantor senior debt”
or “senior secured financing” (or any comparable term) for the purposes of any
Junior Financing Documentation.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organization Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

8.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except (a) transactions between or among Loan Parties
or between or among Group Members that are not Loan Parties; (b) loans or
advances to employees permitted under Section 8.7(d); (c) the payment of
reasonable fees to directors of the Borrower or any Subsidiary who are not
employees of the Borrower or any Subsidiary, and compensation, employment,
termination and other employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrower or
any Subsidiary, each in the ordinary course of business; (d) (i) any issuances
of securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by the Borrower’s board of directors and
(ii) any repurchases of any issuances, awards or grants issued pursuant to
clause (i), in each case, to the extent permitted by Section 8.6; (e) employment
arrangements entered into in the ordinary course of business between the
Borrower or any Subsidiary and any employee thereof; (f) any Restricted Payment
permitted by Section 8.6; and (g) consummate the Actel Acquisition and the
Zarlink Acquisition.

8.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of personal property that has been or is to
be sold or transferred by such Group Member to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

 

99



--------------------------------------------------------------------------------

8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure, (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) any Hedge Agreements required to be entered into pursuant to
the terms and conditions of this Agreement.

8.12 Changes in Fiscal Periods; Accounting Changes. (a) Permit the fiscal year
of the Borrower to end on a day other than a Sunday on or about September 30 or
change the Borrower’s method of determining fiscal quarters.

(b) Make or permit any change in accounting policies or reporting practices,
except changes that are required by GAAP, or change independent accountants
other than to any nationally recognized firm or such other firm reasonably
acceptable to the Administrative Agent.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement governing any
Second Lien Indebtedness so long as the restrictions set forth therein are no
more restrictive than the corresponding provisions in the Loan Documents,
(d) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary, (e) any
agreement of a Foreign Subsidiary governing Indebtedness permitted to be
incurred or permitted to exist under Section 8.2 and (f) customary provisions in
leases and other contracts restricting the assignment thereof.

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) any restrictions
set forth in the agreement governing any Junior Indebtedness so long as the
restrictions set forth therein are not materially more restrictive than the
corresponding provisions in the Loan Documents, (iv) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (v) restrictions and conditions existing on the
date hereof identified on Schedule 8.14 (but not to any amendment or

 

100



--------------------------------------------------------------------------------

modification expanding the scope or duration of any such restriction or
condition), (vi) restrictions or conditions imposed by any agreement relating to
Liens permitted by this Agreement but solely to the extent that such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien, (vii) customary provisions in leases, licenses and other
contracts entered into in the ordinary course of business restricting the
assignment thereof, (viii) customary restrictions in joint venture agreements
and other similar agreements applicable to joint ventures permitted hereunder
and applicable solely to such joint venture, (ix) any agreement of a Foreign
Subsidiary governing Indebtedness permitted to be incurred or permitted to exist
under Section 8.2, (x) any agreement or arrangement already binding on a
Subsidiary when it is acquired so long as such agreement or arrangement was not
created in anticipation of such acquisition and (xi) applicable law.

8.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Zarlink Acquisition) or that are reasonably related, incidental, ancillary
or complementary thereto.

8.16 Issuance of Disqualified Capital Stock. Issue any Disqualified Capital
Stock or become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
Disqualified Capital Stock of any Group Member.

8.17 Zarlink Acquisition Consideration Blocked Amount. Permit the Zarlink
Acquisition Consideration Blocked Amount, if any, to be used for any purpose
other than (i) redeeming, repurchasing or retiring the Zarlink Debentures,
(ii) purchasing Zarlink Shares and (iii) consummating any Zarlink Offer
Extension, Zarlink Compulsory Acquisition or Zarlink Subsequent Acquisition
Transaction, as the case may be, in each case, on the same terms set forth in
the Zarlink Offer Documents (or terms more favorable to the Borrower).

8.18 Holding Company. In the case of Zarlink Offeror, engage in any business or
activity other than (a) the ownership of all outstanding Capital Stock in
Zarlink, (b) maintaining its corporate existence, (c) the execution and delivery
of the Loan Documents to which it is a party, if any, and the performance of its
obligations thereunder and (d) activities incidental to the business or
activities described in clauses (a) through (c) of this Section.

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five (5) days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

101



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(c)(ii), Section 7.1, clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrower only), Section 7.7(a), Section 7.14
or Section 8 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding, assignment, or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Group Member (other than an Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding, petition or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding, petition or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of the assets of the Group Members, taken as a whole, that
results in the entry of an order for any such relief

 

102



--------------------------------------------------------------------------------

that shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) any Group Member (other
than an Immaterial Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member (other than
an Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan or Multiemployer
Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (ii) a Reportable Event shall occur with respect to, or proceedings
shall commence under Section 4042 of ERISA to have a trustee appointed, or a
trustee shall be appointed pursuant to such proceedings, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iii) any Single
Employer Plan shall be terminated under Section 4041(c) of ERISA, (iv) any Group
Member or any Commonly Controlled Entity shall, or is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (v) any other event or condition shall
occur or exist with respect to a Single Employer Plan or Multiemployer Plan
(other than regular contributions with respect thereto or administrative
expenses in respect thereof), or (vi) any Group Member shall engage in any
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof and any such judgments or decrees
either (i) is for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), of $25,000,000 or more or (ii) is for injunctive
relief and could reasonably be expected to have a Material Adverse Effect, or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or any Loan Party or any Subsidiary of any Loan Party shall so assert; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k) a Change of Control occurs; or

 

103



--------------------------------------------------------------------------------

(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, bonding and enforceable against the holders of any Junior
Financing, if applicable, (iii) if applicable, the Intercreditor agreement
related to any Second Lien Indebtedness shall, in whole or in part, cease to be
effective or otherwise cease to be legally valid, binding and enforceable
against the holder of any Second Lien Indebtedness or (iv) any Loan Party, any
Subsidiary of any Loan Party, the trustee in respect of any Junior Financing, or
the holders of any Junior Financing, as the case may be, shall assert any of the
foregoing; or

(m) Zarlink or any Subsidiary thereof or any corporation resulting from the
Zarlink Acquisition, if any, shall have failed to make normal or special
payments to a Canadian Pension Plan, or the occurrence of any event which may
give rise to the full termination of any Canadian Pension Plan which, when taken
together with all ERISA events that have occurred, could reasonably be expected
to result in a Material Adverse Effect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or

 

104



--------------------------------------------------------------------------------

such other Person as may be lawfully entitled thereto). Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

SECTION 10. THE AGENTS

10.1 Appointment. (a) Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes such Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

(b) Each of the Secured Parties hereby irrevocable designates and appoints
Morgan Stanley & Co. LLC as collateral agent of such Secured Party under this
Agreement and the other Loan Documents, and each such Secured Party irrevocably
authorizes the Collateral Agent, in such capacity, to take such action on its
behalf as are necessary or advisable with respect to the Collateral under this
Agreement or any of the other Loan Documents, together with such powers as are
reasonably incidental thereto. The Collateral Agent hereby accepts such
appointment.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or

 

105



--------------------------------------------------------------------------------

sufficiency of this Agreement or any other Loan Document or any Specified Hedge
Agreement or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or any Specified Hedge Agreement, or to
inspect the properties, books or records of any Loan Party.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans and all other Secured Parties.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party.

 

106



--------------------------------------------------------------------------------

Each Lender (and, if applicable, each other Secured Party) represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement, any
Specified Hedge Agreement or any Specified Cash Management Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.9 Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender. (a) The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the

 

107



--------------------------------------------------------------------------------

Lenders and the Borrower. If the Administrative Agent or Collateral Agent, as
applicable, shall resign as Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 9.1(a) or
Section 9.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent,”
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Administrative Agent’s or Collateral Agent’s, as
applicable, rights, powers and duties as Administrative Agent or Collateral
Agent, as applicable, shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or Collateral Agent, as
applicable, or any of the parties to this Agreement or any holders of the Loans.
If no successor agent has accepted appointment as Administrative Agent or
Collateral Agent, as applicable, by the date that is ten (10) days following a
retiring Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation as Administrative Agent or retiring Collateral Agent’s resignation
as Collateral Agent, as applicable, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents.

(b) The Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender.

(c) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

(d) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Lender and/or the Swingline Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Lender or Swingline Lender, respectively, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than ten (10) Business Days after the date of

 

108



--------------------------------------------------------------------------------

such notice); provided that such resignation by the Issuing Lender will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Lender and that such resignation by the Swingline Lender will have
no effect on its rights in respect of any outstanding Swingline Loans or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Swingline Loan.

10.10 Agents Generally. Except as expressly set forth herein, the Agents and the
Lead Arranger shall not have any duties or responsibilities hereunder in its
capacity as such.

10.11 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceeds, or otherwise commence any remedial procedures, with respect
to any Collateral or any other property of any such Loan Party, without the
prior written consent of the Administrative Agent.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or forgive or reduce any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any amendment or modification of the financial
covenants or defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof,

 

109



--------------------------------------------------------------------------------

or increase the amount or extend the expiration date of any Lender’s Commitment,
in each case without the written consent of each Lender directly affected
thereby; provided that neither any amendment, modification or waiver of a
mandatory prepayment required hereunder, nor any amendment of Section 4.2 or any
related definitions including Asset Sale, Excess Cash Flow, or Recovery Event,
shall constitute a reduction of the amount of, or an extension of the scheduled
date of, any principal installment of any Loan or Note or other amendment,
modification or supplement to which this clause (i) is applicable;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;

(iv) after the Original Closing Date, no amendment, waiver or consent which has
the effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 6.2 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent;

(v) amend, modify or waive any provision of Section 4.2(f), 4.8 or 11.7(a) of
this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders;

(vi) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby;

(vii) amend, modify or waive any provision of the Loan Documents that by its
terms adversely affects the rights of one Facility in respect of Collateral in a
manner different than another Facility, in each case without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;

(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(ix) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;

 

110



--------------------------------------------------------------------------------

(x) amend, modify or waive any provision of Section 11.6 to further restrict any
Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders;

(xi) amend, modify or waive any provision of Section 3.3, 3.4 or 3.15 without
the written consent of the Swingline Lender;

(xii) amend, modify or waive any provision of Sections 3.7 to 3.15 without the
written consent of the Issuing Lender; and

(xiii) amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Cash Management Agreement,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans)and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is

 

111



--------------------------------------------------------------------------------

obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not a
Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right but not the
obligation to purchase from such Non-Consenting Lenders, and such Non-Consenting
Lenders agree that they shall, upon the Administrative Agent’s request, sell and
assign to the Administrative Agent or such Person, all of the Term Loans and
Revolving Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all such Term Loans and any outstanding Revolving Loans
held by such Non-Consenting Lenders and all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption. In addition to
the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Lender, (b) to add one or more additional credit facilities with respect to
Incremental Term Loans to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans, as applicable, and the accrued interest and
fees in respect thereof and (c) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders; provided, that the conditions set forth in Section 2.4 are
satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.

11.2 Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b) if to the Borrower, at
its address at 2381 Morse Avenue, Irvine, CA 92614 Attention: John

 

112



--------------------------------------------------------------------------------

Hohener, Telecopy No. (949) 756-2053, E-mail Address: jhohener@microsemi.com
with a copy to O’Melveny & Myers LLP, at its address at 400 S. Hope Street, Los
Angeles, CA 90071 Attention: Tom Baxter, Telecopy No. (213) 430-6407, E-mail
Address: tbaxter@omm.com and a copy to O’Melveny & Myers LLP, at its address at
2765 Sand Hill Road, Menlo Park, CA 94025, Telecopy No. (650) 473-2601, E-mail
Address: wlazarow@omm.com; if to the Collateral Agent or the Administrative
Agent, at its address at 1585 Broadway New York, New York 10036, Attention:
Crystal Dadd, E-mail Address: crystal.dadd@morganstanley.com; or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other parties; provided, however, that materials and information
described in Section 11.2(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the Borrower
by the Administrative Agent. All such notices and other communications shall,
when mailed, be effective four days after having been mailed, and when
telecopied or E-mailed, be effective when properly transmitted, except that
notices and communications to any Agent pursuant to Sections 2, 3, 4, 6 and 10
shall not be effective until received by such Agent. Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent. The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders and the Qualified Counterparties by posting the
Communications on Intralinks or a substantially similar secure electronic
transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN

 

113



--------------------------------------------------------------------------------

CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

11.5 Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such parties (provided that such fees and
disbursements

 

114



--------------------------------------------------------------------------------

shall not include fees and disbursements for more than one counsel plus one
local counsel in each relevant jurisdiction) and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Restatement Date (in the case of amounts to be paid on the
Restatement Date) and from time to time thereafter as such parties shall deem
appropriate, (ii) to pay or reimburse each Lender and Agent for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees, charges and disbursements of
counsel to each Lender and of counsel to such Agent, (iii) to pay, indemnify,
and hold each Lender and each Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes (other than amounts payable under
Section 4.10(c)), if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (iv) to
pay, indemnify, and hold each Lender and Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (iv), collectively, the “Indemnified
Liabilities”); provided, that the Borrower shall not have any obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted primarily from
the bad faith, gross negligence or willful misconduct of such Indemnitee;
provided further, that, no Lender or Agent shall be entitled to indemnification
under this Section 11.5 with respect to Taxes for which such Lender or Agent is
indemnified under Section 4.10. Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee except to the extent found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the bad faith, gross negligence or willful misconduct of such
Indemnitee. Statements payable by the Borrower pursuant to this Section 11.5
shall be submitted to John Hohener (Telephone No. (949) 221-7100) (Telecopy No.
(949) 756-2053), at the address of the Borrower set forth in Section 11.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 11.5
shall survive repayment of the Loans and all other amounts payable hereunder.

 

115



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(c) All amounts due under this Section shall be payable not later than ten
(10) days after demand therefor.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except (x) to an assignee
in accordance with the provisions of paragraph (b) of this Section, (y) by way
of participation in accordance with the provisions of paragraph (e) of this
Section or (z) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors as assigns permitted
hereby, Participants to the extent provided in paragraph (e) of this
Section 11.6 and, to the extent expressly contemplated hereby, the Affiliates of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans under
any Facility, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (or, in the

 

116



--------------------------------------------------------------------------------

case of the Term Facility, $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches of Loans (if any) on a non-pro rata
basis;

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment, (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof or (z) such assignment is an assignment of Term Loans or
Commitments made by the Administrative Agent prior to the Syndication Date; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) either Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved Fund or (y) the Revolving Facility if such assignment
is to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lender
(such consent not to be unreasonably withheld or delayed), and (2) in the case
of any assignment of a Revolving Commitment, the Swingline Lender (such consent
not to be unreasonably withheld or delayed); provided that no consent of the
Issuing Lender or the Swingline Lender shall be required for an assignment to an
Assignee that is a Revolving Lender or an Affiliate or Approved Fund of a
Revolving Lender;

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative

 

117



--------------------------------------------------------------------------------

Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (it being understood that payment of only one processing fee shall
be required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(v) no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries; and

(vi) no assignment shall be permitted to be made to a natural person.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
that such Lender continues to comply with the requirements of Sections 4.10(d)
and 4.10(e). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) Notwithstanding anything in this Section 11.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the

 

118



--------------------------------------------------------------------------------

Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Subject to the penultimate sentence of this
paragraph (d), the entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lender and any Lender at the Administrative
Agent’s office at any reasonable time and from time to time upon reasonable
prior notice.

(i) Except as otherwise provided in paragraph (c) above, upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. Except as otherwise provided in paragraph
(c) above, no assignment shall be effective for purposes of this Agreement
unless and until it has been recorded in the Register (or, in the case of an
assignment pursuant to paragraph (c) above, the applicable Related Party
Register) as provided in this paragraph (d). The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”

(e) (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) no participation shall be permitted to be made to the Borrower or
any of its Subsidiaries, nor any officer or director of any such Person and
(E) no sale of a participation shall be effective until and unless recorded in
the selling Lender’s Participant Register. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 11.1. Subject to paragraph (g) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 and 4.11 to the same

 

119



--------------------------------------------------------------------------------

extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender; provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender.

(f) Each Lender that sells participations to a Participant, acting solely for
this purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amount of and
interest owing with respect to the participation sold to each such Participant
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or
Section 1.871-14(c)(1) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive (absent manifest error), and the
Borrower and the Lenders shall treat each Person whose name is recorded in such
Participant Register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.

(g) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant shall not be entitled to the benefits of Section 4.10
unless such Participant complies with Section 4.10(d) and (e) as if it were a
Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and this Section shall not apply to any such
pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(i) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

120



--------------------------------------------------------------------------------

11.7 Sharing of Payments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a director creditor of
each Loan Party in the amount of such participation to the extent provided in
clause (b) of this Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

 

121



--------------------------------------------------------------------------------

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

122



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including, without limitation,
the release of any Subsidiary Guarantor from its obligations if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder) or
that has been consented to in accordance with Section 11.1; provided that no
such release shall occur if (x) such Subsidiary Guarantor continues to be a
guarantor in respect of any Junior Financing or (y) such Collateral continues to
secure any Junior Financing or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations and obligations under
or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed (other than as a result of a disclosure in
violation of this Section 11.15), (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document; provided that, unless specifically prohibited by

 

123



--------------------------------------------------------------------------------

applicable law or court order, each Lender shall notify the Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Patriot Act Notice. (a) Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.

(b) Each of the Agents, the Lenders and the Issuing Lender hereby notifies
Zarlink and any Subsidiary thereof or any corporation resulting from the Zarlink
Acquisition, if any, organized under the laws of Canada, or any province
thereof, that pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
within Canada (including any guidelines or orders thereunder), it may be
required to obtain, verify and record information regarding such Person, its
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Person, and the transactions contemplated hereby.

11.18 Canadian Interest Rate (a) For the purposes of the Interest Act (Canada)
and disclosure thereunder to the extent applicable, whenever any interest or any
fee to be paid hereunder or in connection herewith is to be calculated on the
basis of a 360-day or 365-day year, the yearly rate of interest to which the
rate used in such calculation is equivalent is the rate so used multiplied by
the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or 365, as applicable. The rates of interest
under this Agreement are nominal rates, and not effective rates or yields. The
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement.

 

124



--------------------------------------------------------------------------------

(b) If any provision of this Agreement would oblige Zarlink or a Subsidiary
thereof or any corporation resulting from the Zarlink Acquisition, if any,
organized under the laws of Canada or any province thereof to make any payment
of interest or other amount payable to any Lender or Agent in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender or Agent of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender or Agent of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows: first, by reducing the amount or rate of interest; and thereafter, by
reducing any fees, commissions, costs, expenses, premiums and other amounts
required to be paid which would constitute interest for purposes of section 347
of the Criminal Code (Canada).

 

125



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING LOANS AND SWINGLINE LOANS

 

Pricing
Level    Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
Base Rate
Loans     Commitment
Fee Rate   I      4.75 %      3.75 %      0.625 %    

 

 

   

 

 

   

 

 

  II      4.50 %      3.50 %      0.500 %  III      4.25 %      3.25 %     
0.375 %  IV      4.00 %      3.00 %      0.250 % 

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Revolving Loans and Swingline Loans and the Commitment Fee
Rate shall be adjusted, on and after the first Adjustment Date (as defined
below) occurring after the completion of the first full fiscal quarter of the
Borrower after the Restatement Date, based on changes in the Consolidated
Leverage Ratio, with such adjustments to become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and Swingline Loans and the Commitment Fee Rate shall be
adjusted to be equal to the Applicable Margins opposite the Pricing Level
determined to exist on such Adjustment Date from the financial statements
relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than 3.25 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 3.25 to 1.00 but
greater than 3.00 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 3.00 to 1.00 but
greater than 2.50 to 1.00.

“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00.

 

Annex A-1



--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENTS

On file with the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE 1.2

EXISTING FACILITIES

 

1. The Revolving Credit Facility as defined in the Credit Agreement, dated as of
November 2, 2010 (as amended by Amendment No. 1 to the Credit Agreement, dated
as of March 2, 2011), among Microsemi Corporation, a Delaware corporation, the
several banks and other financial institutions or entities from time to time
party thereto, Morgan Stanley Senior Funding, Inc., as syndication agent, East
West Bank and Raymond James Bank, FSB, each as a documentation agent, Morgan
Stanley Senior Funding, Inc., as administrative agent and Swingline Lender (as
defined therein), Morgan Stanley & Co. Incorporated, as collateral agent, and
Morgan Stanley Bank, N.A., as Issuing Lender (as defined therein).



--------------------------------------------------------------------------------

SCHEDULE 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None.



--------------------------------------------------------------------------------

SCHEDULE 5.15

SUBSIDIARIES

 

Issuing Entity Name

   Jurisdiction
of
Organization   

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest     Immaterial
Subsidiary

Microsemi Corp. - Analog Mixed Signal Group

   DE    Microsemi Corporation    1,000 shares of preferred stock; 2,000 shares
of common stock    1,000 shares of common stock      100 %    N

Microsemi Corp. - International

   Cayman
Islands    Microsemi Corporation    100 ordinary shares    100 ordinary shares
     100 %    N

Microsemi Corp. - Massachusetts

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    1,000 shares of common stock      100 %    N

Microsemi Corp. - Power Products Group

   DE    Microsemi Corporation    3,000 shares of common stock    3,000 shares
of common stock      100 %    N

Microsemi Corp. - RF Integrated Solutions

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    N

White Electronic Designs Corporation

   IN    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    N

Actel Corporation

   CA    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    N

Microsemi Corp. - RF Power Products

   DE    Microsemi Corp. - Power Products Group    3,000 shares of common stock
   3,000 shares of common stock      100 %    N

Microsemi Corp. - Power Management Group

   CA    Microsemi Corp. - Power Management Group Holding    1,000,000 shares of
common stock    1,000 shares of common stock      100 %    N

Microsemi Corp. - Scottsdale

   AZ    Microsemi Corporation    1,000,000 shares of common stock    25,000
shares of common stock      100 %    Y



--------------------------------------------------------------------------------

Issuing Entity Name

   Jurisdiction
of
Organization   

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest     Immaterial
Subsidiary

Microsemi Corp. - Power Management Group Holding

   CA    Microsemi Corporation    3,000 shares of common stock    3,000 shares
of common stock      100 %    Y

Arxan Defense Systems, Inc.

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    Y

Zulu Acquisition Co., LLC

   DE    Microsemi Corporation    100% Membership Interests    100% Membership
Interests      100 %    Y

Micro CML, Inc.

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    1,000 shares of common stock      100 %    Y

Micro RF Silicon, Inc.

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    Y

Microsemi Corp - Japan

   Japan    Microsemi Corporation    50,000,000 shares    100 shares      100 % 
  Y

Microsemi Corp. - Colorado

   CO    Microsemi Corporation    100 shares of common stock    100 shares of
common stock      100 %    Y

Microsemi Corp. - Santa Ana

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    1,000 shares of common stock      100 %    Y

Microsemi Real Estate, Inc.

   CA    Microsemi Corporation    1,000,000 shares of common stock    1,000
shares of common stock      100 %    Y

Micro DC, Inc.

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    Y

Micro Quality Semiconductor, Inc.

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    2,000 shares of common stock      100 %    Y

T.S.I. Microelectronics Corp.

   MA    Microsemi Corp. - Massachusetts    12,500 shares of common stock    100
shares of common stock      100 %    Y

Microsemi Power Module Products, SAS

   France    Microsemi Corp. - Power Products Group    13,275 registered shares
   13,275 registered shares      100 %    Y



--------------------------------------------------------------------------------

Issuing Entity Name

   Jurisdiction
of
Organization   

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest     Immaterial
Subsidiary

Microsemi Defense Systems, Inc.

   CA    Microsemi Corp. - RF Integrated Solutions    1,000 shares of common
stock    1,000 shares of common stock      100 %    Y

Electronic Designs, Inc.

   DE    White Electronic Designs Corporation    1,000 shares of common stock   
N/A      100 %    Y

White Electronics ALI, Inc.

   MA    White Electronic Designs Corporation    N/A    N/A      100 %    Y

Panelview, Inc.

   OR    White Electronic Designs Corporation    25,000,000 shares of common
stock    8,000 shares of common stock      100 %    Y

IDS Acquisition Corp.

   AZ    White Electronic Designs Corporation    1,000 shares of common stock   
100 shares of common stock      100 %    Y

PowerDsine, Inc.

   NY    Microsemi Corp. - Analog Mixed Signal Group Ltd.    200 shares of
common stock    200 shares of common stock      100 %    Y

Microsemi Semiconductors - Manila (Philippines), Inc.

   Philippines    Microsemi Corporation    9,500,000 shares of capital stock   
N/A      100 %    Y

Microsemi Ireland Trading Limited

   Ireland    Microsemi Ireland, Ltd.    1,000,000 ordinary shares    767,906
ordinary shares      100 %    Y

Microsemi Macao Commercial Offshore Limited

   Macau   

Microsemi (Hong Kong) Limited;

Microsemi Corp. - Holding

   MOP $500,000   

MOP $499,000

 

MOP $1,000

    

 

 

98

 

2

% 

 

% 

  Y

Shanghai Microsemi Semiconductor Co., Ltd.

   China    Micro Quality Semiconductor, Inc.    USD $6,360,000    USD
$6,360,000      100 %    Y

Microsemi (Hong Kong) Ltd.

   Hong
Kong    Microsemi Corp. - Holding    10,000 ordinary shares    10,000 ordinary
shares      100 %    Y

Microsemi Israel, Ltd.

   Israel    Microsemi Corp. - Holding    100,000 ordinary shares    10 ordinary
shares      100 %    Y



--------------------------------------------------------------------------------

Issuing Entity Name

   Jurisdiction
of
Organization   

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest     Immaterial
Subsidiary

Microsemi Ireland, Ltd.

   Bermuda    Microsemi Corp. - Holding    1,012,000 ordinary shares   
1,012,000 ordinary shares      100 %    Y

Microsemi Corp. - Holding

   Cayman
Islands    Microsemi Corp. - International    100 ordinary shares    100
ordinary shares      100 %    Y

Microsemi Corp. - Analog Mixed Signal Group Ltd.

   Israel    Microsemi Israel, Ltd.    50,000,000 shares    15,354,087 shares   
  100 %    Y

2061 Stierlin Coporation

   CA    Actel Corporation    N/A    N/A      100 %    Y

Microsemi Pan-Asia Corporation

   NV    Actel Corporation    N/A    N/A      100 %    Y

Microsemi Europe, Ltd.

   United
Kingdom    Actel Corporation    100,000 ordinary shares    50,000 ordinary
shares      100 %    Y

Microsemi Europe SARL

   France    Actel Corporation    8,000 Euro shares    8,000 Euro shares     
100 %    Y

Microsemi GmbH

   Germany    Actel Corporation    50,000 Deutschmark shares    50,000
Deutschmark shares      100 %    Y

Microsemi Europe SRL

   Italy    Actel Corporation    10,000 Euro shares    10,000 Euro shares     
100 %    Y

Microsemi Mauritius

   Mauritius    Actel Corporation    10,000 shares    N/A      100 %    Y

Microsemi Semiconductors, Ltd.

   Ireland    Actel Corporation    250,000 Euro shares    2 Euro shares      100
%    Y

Actel Japan, KK

   Japan    Microsemi Pan-Asia Corporation    800 shares    200 shares      100
%    Y

Microsemi Pan-Asia Hong Kong Ltd.

   Hong
Kong    Microsemi Pan-Asia Corporation    N/A    10,000 shares      100 %    Y

Microsemi Semiconductor Indian Private Limited

   India    Actel Mauritius    500,000 shares    500,000 shares      100 %    Y



--------------------------------------------------------------------------------

SCHEDULE 5.19(a)

UCC FILING JURISDICTIONS

 

Grantor

      

Filing Office

    Microsemi Corporation      Secretary of State of Delaware   Actel
Corporation      State of California Secretary of State   Microsemi Corp. -
Massachusetts      Secretary of State of Delaware   Microsemi Corp. - Power
Products Group      Secretary of State of Delaware   Microsemi Corp. - Analog
Mixed Signal Group      Secretary of State of Delaware   Microsemi Corp. - RF
Integrated Solutions      Secretary of State of Delaware   Microsemi Corp. - RF
Power Products      Secretary of State of Delaware   Microsemi Corp. - Power
Management Group      State of California Secretary of State   White Electronic
Designs Corporation      State of Indiana Office of the Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 5.19(b)

REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 8.2

EXISTING INDEBTEDNESS

 

1. As of the Restatement Date, there is approximately $3,200,000 of Indebtedness
existing pursuant to that certain Capital Lease, dated as of June 21, 2003, by
and between Microsemi Corporation and Malcom Carter Enterprises, for the
property located at 3101 Segerstrom Avenue, Santa Ana, California 92704.

 

2. As of the Restatement Date, there is approximately $575,000 of Indebtedness
existing pursuant to the certain Promissory Note, dated as of January 25, 2006,
by and between AML Communications, Inc. and Bank of America, N.A., as guaranteed
by Microsemi Corporation, for the property located at 1000 Avenida Acaso,
Camarillo, CA 93012.



--------------------------------------------------------------------------------

SCHEDULE 8.3

EXISTING LIENS

 

1. UCC Financing Statement No. 20074921648 issued by Microsemi Corporation in
favor of General Electric Capital Corporation filed on December 31, 2007 for
certain equipment described therein.

 

2. UCC Financing Statement No. 20090440070 issued by Microsemi Corporation in
favor of Air Liquide Electronics U.S. LP filed on February 10, 2009 for certain
equipment described therein.

 

3. UCC Financing Statement No. 20100378343 issued by Microsemi Corporation in
favor of Air Liquide Electronics U.S. LP filed on February 3, 2010 for certain
equipment described therein.

 

4. UCC Financing Statement No. 08-7180008133 issued by Actel Corporation in
favor of Banc of America Leasing and Capital, LLC filed on December 1, 2008 for
certain equipment described therein.

 

5. UCC Financing Statement No. 10-7245877172 issued by Actel Corporation in
favor of Audio Precision filed on September 23, 2010 for certain equipment
described therein.



--------------------------------------------------------------------------------

SCHEDULE 8.7

EXISTING INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.14

CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS

None.



--------------------------------------------------------------------------------

Exhibit A to

Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

[            , 20[    ]]

Reference is made to the Credit Agreement, dated as of November 2, 2010, (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Microsemi Corporation, a Delaware corporation (the “Borrower”), Morgan Stanley &
Co. LLC, as collateral agent (in such capacity, and together with its successors
and assigns in such capacity, the “Collateral Agent”), the Lenders from time to
time party thereto and Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”). Capitalized terms used herein that are
not defined herein shall have the meanings given to them in the Credit
Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the



--------------------------------------------------------------------------------

attached Notes, if any, for a new Note or Notes payable to the Assignor, in each
case in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Assignment
Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 4.10(d) and (e) of the
Credit Agreement; (f) confirms that it satisfies the requirements set forth in
Section 11.6(b) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (h) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Sections 4.10(d) and 11.6(g) of the Credit
Agreement, duly completed and executed by such Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

6. Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

 

Ex. A-2



--------------------------------------------------------------------------------

7. From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections 4.9, 4.10, 4.11 and 11.5 of the Credit Agreement;
provided, to the extent applicable, that the Assignor continues to comply with
the requirements of Sections 4.10(d) and (e) of the Credit Agreement).

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Ex. A-3



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Assumption

Name of Assignor:                                         

Name of Assignee:                                         

[Effective Date of Assignment and Assumption] [Trade Date]1:
                            

 

Facility Assigned

   Aggregate Amount
of Commitment/Loans
for all Lenders  

[Term/Revolving]

  

[Commitment/Loan]

      [$              ] 

 

Principal

Amount Assigned

   Commitment/Loans
Percentage Assigned2  

$            

         .     % 

 

[Name of Assignee]   [Name of Assignor] By:  

 

  By:  

 

  Name:     Name:   Title:     Title:

 

1

To be completed if Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

2 

Calculate the Commitment/Loans Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.

 

Ex. A-4



--------------------------------------------------------------------------------

Accepted: MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

  Name:   Title: Consented To:3 [MICROSEMI CORPORATION, as Borrower] By:  

 

  Name:   Title: [MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent]
By:  

 

  Name:   Title: [                             ], as Issuing Lender] By:  

 

  Name:   Title: [MORGAN STANLEY SENIOR FUNDING, INC., as Swingline Lender] By:
 

 

  Name:   Title:

 

3 

See Section 11.6 of the Credit Agreement to determine whether the consent of the
Borrower, Issuing Lender, Swingline Lender and/or Administrative Agent is
required.

 

Ex. A-5



--------------------------------------------------------------------------------

Exhibit B to

Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

[            , 20[    ]]

This Compliance Certificate is delivered to you pursuant to the Credit
Agreement4, dated as of November 2, 2010 (as amended by Amendment No. 1 to the
Credit Agreement, dated as of March 2, 2011, and as amended and restated by
Amendment No. 2 to the Credit Agreement, dated as of October 13, 2011 and as
further amended, amended and restated, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), among Microsemi
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as administrative agent
(in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”) and Morgan Stanley & Co. LLC, as
collateral agent. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

1. I am the duly elected, qualified and acting [            ] of the Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Group Members during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose, and I
have no knowledge of the existence, as of the date of this Compliance
Certificate, of any Default or Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 8.1 of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

4 

Certificate required under Section 7.2(b) of the Credit Agreement and definition
of Permitted Acquisition.

 

Ex. B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, the undersigned, have executed this Certificate on behalf
of the Borrower as of the date first written above.

 

MICROSEMI CORPORATION By:  

 

  Name:   Title:

 

Ex. B-2



--------------------------------------------------------------------------------

Attachment 1 to

Compliance Certificate

[FINANCIAL STATEMENTS]

 

Ex. B-3



--------------------------------------------------------------------------------

Attachment 2 to

Compliance Certificate

The information described herein is as of             , 20    ,

and pertains to the period from             , 20     to             , 20    .

 

1.

   Consolidated Leverage Ratio (Section 8.1(a))       The ratio of       (i)
Consolidated Funded Debt on such day    $                    To       (ii)
Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
such date5    $                    Ratio:          .     :1.00       (must not
be greater than [see appropriate ratio in Section 8.1(a)])                     

2.

   Consolidated Fixed Charge Coverage Ratio (Section 8.1 (b))       The ratio of
      (i) Consolidated EBITDA for such period    $                    To      
(ii) Consolidated Fixed Charges for such period    $                    Ratio:
         .     :1.00       (must not be less than6)      2.00 to 1.00   

 

5 

Or, if the date is not the last day of any fiscal quarter, the most recently
completed fiscal quarter for which financial statements are required to have
been delivered pursuant to Section 7.1 of the Credit Agreement.

6

Beginning with the fiscal quarter ending March 31, 2012.

 

Ex. B-4



--------------------------------------------------------------------------------

CALCULATIONS

 

1.

   CONSOLIDATED FUNDED DEBT    $                

2.

   CONSOLIDATED NET INCOME    $                    The consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded:    $
                   (a) the income (or deficit) of any Person accrued prior to
the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries,    $                
   (b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and    $                    (c) the undistributed earnings of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary.   
$                

3.

   CONSOLIDATED EBITDA    $                    Consolidated Net Income    $
                   plus, without duplication and to the extent deducted in
calculating such Consolidated Net Income for such period, the sum of:    $
                   (i) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans),    $                
   (ii) the provision for federal, state, local and foreign income taxes payable
by the Borrower and its Subsidiaries,    $                

 

Ex. B-5



--------------------------------------------------------------------------------

   (iii) depreciation and amortization expense,    $                    (iv)
non-cash stock-based compensation expense,    $                    (v) all
nonrecurring cash expenses and charges,    $                    (vi) any
restructuring charges and any losses on related sales of personal and real
property, including any charges and losses incurred in connection with the
closure of any operational facilities of the Borrower and its Subsidiaries,    $
                   (vii) non-cash purchase accounting adjustments,    $
                   (viii) customary costs and expenses incurred in connection
with the Transactions,    $                    (ix) all customary costs and
expenses incurred or paid in connection with Investments (including Permitted
Acquisitions) whether or not such Investment is consummated, including, without
limitation, the Actel Acquisition and the Zarlink Acquisition,    $             
      (x) all customary costs and expenses incurred in connection with the
issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or issuance of Capital Stock, including, without limitation, the Actel
Acquisition and the Zarlink Acquisition,    $                    (xi) other
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
and    $                    (xii) the aggregate net loss on the Disposition of
property (other than accounts (as defined in the Uniform Commercial Code) and
inventory) outside the ordinary course of business,    $                   
minus, without duplication and to the extent included in calculating such
Consolidated Net Income for such period, the sum of:    $                

 

Ex. B-6



--------------------------------------------------------------------------------

   (A) all interest income,    $                    (B) all income tax benefits
included in Consolidated Net Income,    $                    (C) non-cash
purchase accounting adjustments,    $                    (D) the aggregate net
gain from the Disposition of property (other than accounts (as defined in the
Uniform Commercial Code) and inventory) outside the ordinary course of business,
all as determined on a consolidated basis and    $                    (E) all
non-cash items increasing Consolidated Net Income which do not represent a cash
item in such period or any future period.    $                    For any period
of four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (x) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition7, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, in each case assuming the
repayment of Indebtedness in connection therewith occurred as of the first day
of such Reference Period and (y) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition8, Consolidated EBITDA for
such Reference Period    $                

 

7 

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $3,000,000

8 

“Material Acquisition” means the Actel Acquisition, the Zarlink Acquisition (if
the Zarlink Offer is consummated) and any other acquisition of property or
series of related acquisitions of property that (1) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (2)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $3,000,000.

 

Ex. B-7



--------------------------------------------------------------------------------

   shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period.   

4.

   CONSOLIDATED INTEREST EXPENSE    $                    The excess of:      
(a) total cash interest expense (including that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing), determined in accordance
with GAAP,    $                    over       (b) income (net of costs) and net
costs under Hedge Agreements in respect of interest rates to the extent such net
income is allocable to such period in accordance with GAAP, but excluding, to
the extent related to the Transactions, debt issuance costs and debt discount or
premium, properly classified as an interest expense under GAAP.    $
               

5.

   CONSOLIDATED FIXED CHARGES    $                    The sum (without
duplication) of:       (a) Consolidated Interest Expense for such period,    $
                   (b) scheduled amortization payments made during such period
on account of principal of Indebtedness of the Borrower or any of its
Subsidiaries (including scheduled amortization principal payments in respect of
the Term Loans but excluding the Revolving Loans),    $                    (c)
income taxes paid in cash during such period,    $                    (d)
Capital Expenditures paid in cash during such period (excluding the principal
amount of Indebtedness incurred during such period to finance such expenditures,
but including any repayments of any Indebtedness incurred during such period or
any prior period to finance such expenditures), and    $                

 

Ex. B-8



--------------------------------------------------------------------------------

   (e) Restricted Payments pursuant to Sections 8.6(e) and (f) paid in cash
during such period.    $                

6.

   EXCESS CASH FLOW    $                    The excess, if any, of the sum,
without duplication, of:    $                    (i) Consolidated Net Income for
such fiscal year,    $                    (ii) the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Consolidated Net Income,    $                    (iii) decreases in Consolidated
Working Capital for such fiscal year, and    $                    (iv) the
aggregate net amount of non-cash loss on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income    $                    over the sum,
without duplication, of:    $                    (i) the amount of all non-cash
credits included in arriving at such Consolidated Net Income,    $             
      (ii) the aggregate amount actually paid by the Borrower and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and permitted Investments (including Permitted Acquisitions) (excluding (x) the
principal amount of Indebtedness (other than Revolving Loans) incurred to
finance such expenditures (but including repayments of any such Indebtedness
incurred during such period or any prior period to the extent such repaid
amounts may not be reborrowed) and (y) any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount),    $                    (iii) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries    $
               

 

Ex. B-9



--------------------------------------------------------------------------------

   made during such fiscal year (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder),       (iv) increases in Consolidated Working Capital
for such fiscal year,    $                    (v) the aggregate net amount of
non-cash gain on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business),    $                    (vi) Restricted Payments
made by any Group Member in cash to a Person other than another Group Member,   
$                    (vii) customary fees, expenses or charges paid in cash
related to any permitted Investments (including Permitted Acquisitions) and
Dispositions permitted under Section 8.5 of the Credit Agreement and    $
                   (viii) any premium paid in cash during such period in
connection with the prepayment, redemption, purchase, defeasance or other
satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied under the Credit Agreement.
   $                

 

Ex. B-10



--------------------------------------------------------------------------------

Exhibit B-1 to

Credit Agreement

FORM OF BORROWING NOTICE

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent under the

Credit Agreement referred to below

                 ,             

Attention:

 

  Re: Microsemi Corporation (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, Morgan Stanley & Co. LLC, as collateral agent, the Lenders from
time to time party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 3.2 of the
Credit Agreement of its request of a borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

The date of the Proposed Borrowing is             ,      (the “Funding Date”).

The aggregate principal amount of Revolving Loans is $        , of which
$         consists of Base Rate Loans and $         consists of Eurodollar Loans
having an initial Interest Period of              months.

The undersigned hereby certifies as to the following:

(i) each of the representations and warranties set forth in Article 5 of the
Credit Agreement and in the Loan Documents are true and correct in all material
respects as if made on and as of the Funding Date, except to the extent such
representations and warranties were made as of a specific date, in which case
such representations and warranties were true and correct in all material
respects on and as of such specific date; and

(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the extensions of credit requested on the
Funding Date.

[The remainder of this page is intentionally left blank.]

 

Ex. B-1-1



--------------------------------------------------------------------------------

MICROSEMI CORPORATION By:  

 

  Name:   Title:

 

Ex. B-1-2



--------------------------------------------------------------------------------

Exhibit C to

Credit Agreement

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[Attached separately.]

 

Ex. C-1



--------------------------------------------------------------------------------

Exhibit D to

Credit Agreement

FORM OF EXEMPTION CERTIFICATE

[            , 20[    ]]

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated, or otherwise modified from time to time, the “Credit Agreement”),
among Microsemi Corporation, a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”) and Morgan Stanley & Co.
LLC, as collateral agent. Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to them in the Credit Agreement.
                                         (the “Non-U.S. Lender”) is providing
this certificate pursuant to subsection 4.10(d) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants that:

 

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by the Note(s) in respect of which it is providing
this certificate.

 

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction;

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

(c) the Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

(d) the Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

[The remainder of this page is intentionally left blank.]

 

Ex. D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[NAME OF NON-U.S. LENDER] By:  

 

  Name:   Title:

 

Ex. D-2



--------------------------------------------------------------------------------

Exhibit E-1 to

Credit Agreement

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$               New York, New York               , 20    

FOR VALUE RECEIVED, the undersigned, MICROSEMI CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
[            ] DOLLARS ([$        ]). The principal amount shall be paid in the
amounts and on the dates specified in Section 2.3 of the Credit Agreement. The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of November 2, 2010, (as amended by Amendment No. 1 to the Credit Agreement,
dated as of March 2, 2011, and as amended and restated by Amendment No. 2 to the
Credit Agreement, dated as of October 13, 2011 and as further amended, amended
and restated, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as administrative agent and Morgan
Stanley & Co. LLC, as collateral agent, (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a

 

Ex. E-1-1



--------------------------------------------------------------------------------

description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

MICROSEMI CORPORATION, as Borrower By:  

 

  Name:   Title:

 

Ex. E-1-3



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount
of Base
Rate
Loans    Amount
Converted
to Base
Rate
Loans    Amount of
Principal
of Base
Rate Loans
Repaid    Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans    Unpaid
Principal
Balance
of Base
Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                                                

 

Ex. E-1-4



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount
Converted to
Eurodollar
Loans    Interest
Period
and
Eurodollar
Rate with
Respect
Thereto    Amount of
Principal of
Eurodollar
Loans
Repaid    Amount of
Eurodollar
Loans
Converted
to Base
Rate
Loans    Unpaid
Principal
Balance of
Eurodollar
Loans    Notation
Made By                                                                        
                                                                                
                                                                                
                                      

 

Ex. E-1-5



--------------------------------------------------------------------------------

Exhibit E-2 to

Credit Agreement

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$               New York, New York               , 20    

FOR VALUE RECEIVED, the undersigned, MICROSEMI CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [            ] DOLLARS
[($        )], or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement. The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any Revolving Loan.

This Note (a) is one of the Notes evidencing the Revolving Loans under the
Credit Agreement, dated as of November 2, 2010 (as amended by Amendment No. 1 to
the Credit Agreement, dated as of March 2, 2011, and as amended and restated by
Amendment No. 2 to the Credit Agreement, dated as of October 13, 2011 and as
further amended, amended and restated, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent and Morgan Stanley & Co. LLC, as collateral agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the

 

Ex. E-2-1



--------------------------------------------------------------------------------

Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

MICROSEMI CORPORATION,

as Borrower

By:  

 

Name: Title:

 

Ex. E-2-3



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount
of Base
Rate
Loans    Amount
Converted
to Base
Rate
Loans    Amount of
Principal
of Base
Rate Loans
Repaid    Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans    Unpaid
Principal
Balance
of Base
Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                                                

 

Ex. E-2-4



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount
Converted to
Eurodollar
Loans    Interest
Period and
Eurodollar
Rate with
Respect
Thereto    Amount of
Principal of
Eurodollar
Loans
Repaid    Amount of
Eurodollar
Loans
Converted
to Base
Rate
Loans    Unpaid
Principal
Balance of
Eurodollar
Loans    Notation
Made By                                                                        
                                                                                
                                                                                
                                      

 

Ex. E-2-5



--------------------------------------------------------------------------------

Exhibit E-3 to

Credit Agreement

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$               New York, New York               , 20    

FOR VALUE RECEIVED, the undersigned, Microsemi Corporation, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to Morgan
Stanley Senior Funding, Inc. (the “Swingline Lender”) or its registered assigns
at the Funding Office specified in the Credit Agreement (as hereinafter defined)
in lawful money of the United States and in immediately available funds, on the
Revolving Termination Date the principal amount of (a) [            ] DOLLARS
[($        )], or, if less, (b) the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the Borrower pursuant to
Section 3.3 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such Funding Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 4.5
of such Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such endorsement shall constitute prima
facie evidence of the accuracy of the information absent manifest error. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Swingline Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of November 2, 2010 (as amended by Amendment No. 1 to the Credit Agreement,
dated as of March 2, 2011, and as amended and restated by Amendment No. 2 to the
Credit Agreement, dated as of October 13, 2011 and as further amended, amended
and restated, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as administrative agent and Morgan
Stanley & Co. LLC, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties

 

Ex. E-3-1



--------------------------------------------------------------------------------

and assets in which a security interest has been granted, the nature and extent
of the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

MICROSEMI CORPORATION, as Borrower By:  

 

Name: Title:

 

Ex. E-3-3



--------------------------------------------------------------------------------

Exhibit F to

Credit Agreement

FORM OF CLOSING CERTIFICATE

[            ], 2011

Reference is made to Amendment No. 2 (the “Amendment”), dated as of the date
hereof, which amends and restates the Credit Agreement, dated as of November 2,
2010 (as amended by Amendment No. 1 to the Credit Agreement, dated as of
March 2, 2011, the “Existing Credit Agreement”) by replacing the terms of the
Existing Credit Agreement with the terms set forth in Exhibit A to the Amendment
(the “Amended and Restated Credit Agreement”), among Microsemi Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as administrative agent and Morgan
Stanley & Co. LLC, as collateral agent. Capitalized terms used herein that are
not defined herein shall have the meanings ascribed to them in the Amended and
Restated Credit Agreement.

Pursuant to Section 6.1(g) of the Amended and Restated Credit Agreement, the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME, JURISDICTION AND TYPE OF
ENTITY] (the “Company”) hereby certifies as follows:

5. [                                        ] is the duly elected and qualified
[INSERT TITLE OF OFFICER] of the Company and the signature set forth for such
officer below is such officer’s true and genuine signature.

6. [Attached as Schedule I are reasonably detailed calculations of the Zarlink
Acquisition Consideration Blocked Amount, if any, as of the Restatement Date
(after giving effect to the first take-up of the Zarlink Shares pursuant to the
Zarlink Offer and the payments to be made in connection therewith). The
remaining commitment under each of the Revolving Facility and the Term Facility
(after the refinancing of the Existing Term Loans and after the reductions
thereto on the Restatement Date), if any, and cash on hand of the Borrower,
Zarlink and their respective Subsidiaries equals or exceeds the Zarlink Merger
Consideration Blocked Amount.]9

7. [No Group Member (excluding Zarlink and its Subsidiaries) has any
Indebtedness or preferred Disqualified Capital Stock outstanding other than
pursuant to the Loan Documents or Indebtedness permitted pursuant to Section 8.2
of the Amended and Restated Credit Agreement.]10

 

9  To be included only in the Closing Certificate of the Borrower.

10  To be included only in the Closing Certificate of the Borrower.

 

Ex. F-1



--------------------------------------------------------------------------------

8. [The conditions precedent set forth in Section 6.1 of the Amended and
Restated Credit Agreement are satisfied as of the Restatement Date.]11

9. [1.] The Company is a [corporation] [limited liability company] [limited
partnership] duly [incorporated] [organized], validly existing and in good
standing under the laws of the jurisdiction of its organization.

10. [2.] Attached hereto as Exhibit A is a true and complete copy of resolutions
duly adopted by the [Board of Directors] [Managing Members] [General Partner] of
the Company on [                    ]; such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.

11. [3.] Attached hereto as Exhibit B is a true and complete copy of the
[By-Laws] [Limited Liability Company Operating Agreement] [Limited Partnership
Agreement] of the Company as in effect on the date hereof, including all
amendments thereto, and such [By-Laws] [Limited Liability Company Operating
Agreement] [Limited Partnership Agreement] has not been repealed, modified or
restated.

12. [4.] Attached hereto as Exhibit C is a true and complete copy of the
[Certificate of Incorporation] [Certificate of Formation] of the Company
certified by the relevant authority of the jurisdiction of organization of the
Company as in effect on the date hereof, including all amendments thereto, and
such certificate has not been repealed, modified or restated.

13. [5.] Attached hereto as Exhibit D is a true and complete copy of a long form
good standing certificate of the Company from the relevant authority of the
jurisdiction of organization of the Company as in effect on the date hereof.

14. [6.] Attached hereto as Exhibit E is the incumbency certificate (the
“Incumbency Certificate”) of the Company certifying the names and true and
genuine signatures of the persons that are the duly elected and qualified
officers of the Company, holding the offices indicated next to their respective
names below, authorized, to execute and deliver on behalf of the Company each of
the Loan Documents to which it is a party and any certificate or other document
to be delivered by the Company pursuant to the Loan Documents to which it is a
party and other related documents to be delivered by the Company in connection
therewith (the “Authorized Persons”). The Authorized Persons are now duly
elected and qualified officers of the Company holding the offices indicated next
to their respective names below.

[The remainder of this page is intentionally left blank.]

 

11  To be included only in the Closing Certificate of the Borrower.

 

Ex. F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

By:  

 

  Name:   Title:

I, [                                         ], am the duly elected and
qualified [INSERT TITLE OF OFFICER] of the Company and certify in my capacity as
[INSERT TITLE OF OFFICER] that [                                        ] is the
duly elected and qualified [INSERT TITLE OF OFFICER] of the Company and, that
the signature set forth above is such officer’s true and genuine signature.

 

By:  

 

  Name:   Title:

 

Ex. F-3



--------------------------------------------------------------------------------

Schedule I to

Closing Certificate

[Zarlink Acquisition Consideration Blocked Amount]

 

Ex. F-4



--------------------------------------------------------------------------------

Exhibit A to

Closing Certificate

[Board] [Member] [Partner] Resolutions

[See attached.]

 

Ex. F-5



--------------------------------------------------------------------------------

Exhibit B to

Closing Certificate

[By-Laws] [Limited Liability Company Operating Agreement] [Limited Partnership
Agreement]

[See attached.]

 

Ex. F-6



--------------------------------------------------------------------------------

Exhibit C to

Closing Certificate

[Articles][Certificate] of [Incorporation][Formation]

[See attached.]

 

Ex. F-7



--------------------------------------------------------------------------------

Exhibit D to

Closing Certificate

[Good Standing Certificate]

[See attached.]

 

Ex. F-8



--------------------------------------------------------------------------------

Exhibit E to

Closing Certificate

Incumbency Certificate

 

NAME

  

TITLE

 

SIGNATURE

    

 

    

 

    

 

    

 

    

 

 

Ex. F-9



--------------------------------------------------------------------------------

Exhibit G-1 to

Credit Agreement

FORM OF LEGAL OPINION OF O’MELVENY & MYERS LLP

[Attached separately.]

 

Ex. G-1-1



--------------------------------------------------------------------------------

Exhibit G-2 to

Credit Agreement

FORM OF LEGAL OPINION OF BAKER & DANIELS LLP

[Attached separately.]

 

Ex. G-2-1



--------------------------------------------------------------------------------

Exhibit H to

Credit Agreement

FORM OF CONTROL AGREEMENT

This Collateral Account Control Agreement dated as of [            ], 20[    ]
(the “Control Agreement”), among [            ] (the “Grantor”)12,
[            ]13 in its capacity as a “securities intermediary” as defined in
Section 8-102 of the UCC and/or a “bank” as defined in Section 9-102 of the UCC
(in such capacities, the “Financial Institution”) and Morgan Stanley & Co. LLC,
as collateral agent under the Credit Agreement (as defined below) (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”). Capitalized terms used but not defined herein shall have
the meanings assigned in the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Microsemi Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent and the Collateral Agent, and if not defined therein, in
the Guarantee and Collateral Agreement. The Collateral Agent shall be referred
to herein as the “Secured Party”. All references herein to the “UCC” shall mean
the Uniform Commercial Code as in effect from time to time in the State of New
York.

SECTION 1. Establishment of Collateral Accounts. The Financial Institution
hereby confirms and agrees that:

(a) The Financial Institution has established the following account[s]:

(i) the “[identify exact title of account],” a [deposit account/securities
account], with account number [identify account number] in the name of [identify
name of account holder] (the “             Account”); and

(ii) the “[identify exact title of account],” a [deposit account/securities
account], with account number [identify account number] in the name of [identify
name of account holder] (the “             Account”).

[Each] such account, and any successor account, is referred to herein
[individually] as a “Collateral Account” [and collectively as the “Collateral
Accounts”].

(b) The Financial Institution shall not change the name or account number of any
Collateral Account without the prior written consent of the Secured Party.

 

12  Insert Grantor’s name as applicable.

13  Insert financial institution’s name as applicable.

 

Ex. H-1



--------------------------------------------------------------------------------

(c) Each of the Collateral Accounts is either a “securities account” (as defined
in Section 8-501 of the UCC) or a “deposit account” (as defined in Section 9-102
of the UCC).

As used herein “Deposit Account” shall mean any Collateral Account which is a
“deposit account” (within the meaning of Section 9-102 of the UCC) and
“Securities Account” shall mean any Collateral Account which is a “securities
account” (within the meaning of Section 8-501 of the UCC).

(d) If and to the extent any Collateral Account is a Securities Account, the
Grantor and the Financial Institution hereby agree:

(i) all securities or other property underlying any financial assets credited to
any Collateral Account shall be registered in the name of the Financial
Institution, indorsed to the Financial Institution or in blank or credited to
another securities account maintained in the name of the Financial Institution
and in no case will any financial asset credited to any Collateral Account be
registered in the name of the Grantor, payable to the order of the Grantor or
specially indorsed to the Grantor except to the extent the foregoing have been
specially indorsed to the Financial Institution or in blank;

(ii) all property delivered to the Financial Institution pursuant to the Loan
Documents will be promptly credited to one of the Collateral Accounts; and

(iii) the Financial Institution hereby agrees that each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to any Collateral Account that is a Securities Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.

SECTION 2. Control of the Collateral Accounts. This Control Agreement evidences
the Secured Party’s control over the Collateral Accounts for purposes of the UCC
(including Sections 9-104 and 9-106 thereof and Section 8-106 thereof).
Notwithstanding anything to the contrary in the agreements between the Financial
Institution and any Grantor governing the Collateral Accounts, if at any time
the Financial Institution shall receive any order from the Secured Party
(i) directing disposition of funds in any Collateral Account or (ii) directing
transfer or redemption of any financial asset relating to a Collateral Account,
the Financial Institution shall comply with such entitlement order or
instruction without further consent by the Grantor or any other person.

SECTION 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in any Collateral Account or any security
entitlement or cash credited thereto, the Financial Institution hereby agrees
that such security interest shall be subordinate to the security interest of the
Secured Party. The financial assets, money and other items credited to any
Collateral Account will not be subject to deduction, set-off, banker’s lien, or
any other right

 

Ex. H-2



--------------------------------------------------------------------------------

in favor of any person other than the Secured Party (except that the Financial
Institution may set off (i) all amounts due to the Financial Institution in
respect of customary fees and expenses for the routine maintenance and operation
of the respective Collateral Account and (ii) the face amount of any checks
which have been credited to such Collateral Account but are subsequently
returned unpaid because of uncollected or insufficient funds).

SECTION 4. Choice of Law. This Control Agreement and the rights and obligations
of the parties under this Control Agreement shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York. Regardless
of any provision in any other agreement, for purposes of the UCC, New York shall
be deemed the bank’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC). [Each of] the Collateral Account[s] shall be governed
by the laws of the State of New York.

SECTION 5. Conflict with Other Agreements; Amendment.

(a) In the event of any conflict between this Control Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into among
the parties hereto, the terms of this Control Agreement shall prevail.

(b) No amendment or modification of this Control Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto.

(c) The Financial Institution hereby confirms and agrees that:

(i) there are no other agreements entered into between the Financial Institution
and the Grantor with respect to any Collateral Account [except for [identify
other agreements] (the “Account Agreements”)];

(ii) it has not entered into, and until the termination of this Control
Agreement will not enter into, any agreement with any other person relating to
the Collateral Accounts and/or any financial assets credited thereto pursuant to
which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) or instructions (within the meaning of
Section 9-104 of the UCC) of such other person; and

(iii) it has not entered into, and until the termination of this Control
Agreement will not enter into, any agreement with the Grantor or the Secured
Party purporting to limit or condition the obligation of the Financial
Institution to comply with entitlement orders or instructions.

SECTION 6. Adverse Claims. Except for the claims and interest of the Secured
Party and of the Grantor in the Collateral Accounts, the Financial Institution
does not know of any lien on or claim to, or interest in, any Collateral Account
or in any “financial asset” (as defined in

 

Ex. H-3



--------------------------------------------------------------------------------

Section 8-102(a) of the UCC) credited thereto. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Collateral Accounts or
in any financial asset carried therein, the Financial Institution will promptly
notify the Secured Party and the Grantor thereof.

SECTION 7. Maintenance of Accounts. In addition to, and not in lieu of, the
obligation of the Financial Institution to honor entitlement orders and
instructions as set forth in Section 2 hereof, the Financial Institution agrees
to maintain the Collateral Accounts as follows:

(a) Notice of Sole Control. If at any time the Secured Party delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto (a “Notice of Sole Control”), the Financial
Institution agrees that after receipt of such notice, it will take all
instruction with respect to the Collateral Account[s] referenced in such notice
solely from the Secured Party and shall not comply with the instructions or
entitlement orders of any other person.

(b) Statements and Confirmations. The Financial Institution shall, and is hereby
authorized and instructed by the Grantors, to (i) promptly furnish copies of all
statements, confirmations and other correspondence concerning any Collateral
Account and, if applicable, any financial assets credited thereto simultaneously
to each of the Grantor and the Secured Party at the address for each set forth
in Section 12 of this Control Agreement, (ii) make available other information
relating to any Collateral Account that the Financial Institution makes
available to the Grantors and (iii) disclose to the Secured Party all
information reasonably requested by the Secured Party regarding any Collateral
Account.

(c) Tax Reporting. All items of income, gain, expense and loss, if any,
recognized in any Collateral Account and all interest, if any, relating to any
Collateral Account, shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Grantor.

(d) Voting Rights. Until such time as the Financial Institution receives a
Notice of Sole Control pursuant to subsection (a) of this Section 7, the Grantor
shall direct the Financial Institution with respect to the voting of any
financial assets credited to the Collateral Account[s].

(e) Permitted Investments. Until such time as the Financial Institution receives
a Notice of Sole Control signed by the Secured Party, the Grantor shall direct
the Financial Institution with respect to the selection of investments, if any;
provided, however, that the Financial Institution shall not honor any
instruction to purchase any investments other than investments of a type
describe on Exhibit B hereto.

SECTION 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) [each] [the] Collateral Account has each been established as set forth in
Section 1 and such Collateral Accounts will be maintained in the manner set
forth herein until termination of this Control Agreement;

 

Ex. H-4



--------------------------------------------------------------------------------

(b) [each] [the] Deposit Account is a deposit account (within the meaning of
Section 9-102 of the UCC), and [each] [the] Securities Account is a securities
account (within the meaning of Section 8-501 of the UCC);

(c) the Financial Institution constitutes a “bank” (as defined in Section 9-102
of the UCC) and the jurisdiction (determined in accordance with Section 9-304 of
the UCC) of the Financial Institution for purposes of the Deposit Accounts shall
be one or more States within the United States;

(d) the Financial Institution constitutes a “securities intermediary” (as
defined in Section 8-102 of the UCC) and the jurisdiction (determined in
accordance with Section 8-110 of the UCC) of the Financial Institution for
purposes of the Securities Accounts shall be one or more States within the
United States; and

(e) this Control Agreement is the valid and legally binding obligation of the
Financial Institution.

SECTION 9. Indemnification of Financial Institution. The Grantor and the Secured
Party hereby agree that (a) the Financial Institution is released from any and
all liabilities to the Grantor and the Secured Party arising from the terms of
this Control Agreement and the compliance of the Financial Institution with the
terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Grantor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Control Agreement or the compliance of the Financial
Institution with the terms hereof, except to the extent that such claims,
actions and suits arise from the Financial Institution’s negligence, and from
and against any and all liabilities, losses, damages, costs, charges, counsel
fees and other expenses of every nature and character arising by reason of the
same, until the termination of this Control Agreement. If the Grantor has made
any indemnity payment pursuant to this Section 9 and such payment has fully
indemnified the Secured Party or the Financial Institution, as the case may be,
thereof and such recipient thereafter collects any payment from others in
respect of such indemnified amounts, then the Secured Party or the Financial
Institution, as the case may be, will repay to the Grantor an amount equal to
such amount it has collected from others in respect of such indemnified amounts.
The indemnities in this Section 9 shall survive the termination of this Control
Agreement.

SECTION 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or assigns. The Grantors shall not assign or
transfer any of their rights or obligations under this Control Agreement without
the prior written consent of the Financial Institution and the Secured Party.
The Secured Party may transfer (including by assignment) its rights and duties
hereunder in accordance with the terms of the Loan Documents upon prior written
notice to the Financial Institution and Grantor.

SECTION 11. Merger or Consolidation of Financial Institution. Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Financial Institution may be merged or
with which it may be consolidated,

 

Ex. H-5



--------------------------------------------------------------------------------

or any bank resulting from any merger to which the Financial Institution shall
be a party, shall be the successor of the Financial Institution hereunder and
shall be bound by all provisions hereof which are binding upon the Financial
Institution.

SECTION 12. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Grantor and the Secured Party or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Grantor:    [Address]       Attention:       Telecopy:       Telephone:   
with a copy to:    [                    ]       [Address]       Attention:      
Telecopy:       Telephone:    The Collateral Agent:    [Address]      
Attention: [                    ]       Telecopy: [                    ]      
Telephone: [                    ]   

provided that any notice, request or demand to the Secured Party shall not be
effective until received.

SECTION 13. Continuing Obligations; Termination. The rights and powers granted
herein to the Secured Party have been granted in order to protect and further
perfect its security interests in the Collateral Accounts and are powers coupled
with an interest and will be affected neither by any purported revocation by the
Grantors of this Control Agreement or the rights granted to the Secured Party
hereunder or by the bankruptcy, insolvency, conservatorship or receivership of
the Grantors or the Financial Institution or by the lapse of time. The
obligations of the Financial Institution to the Secured Party pursuant to this
Control Agreement shall continue in effect until the security interests of the
Secured Party in each of the Collateral Accounts have been terminated pursuant
to the terms of the Credit Agreement and the Secured Party has notified the
Financial Institution of such termination in writing. The Secured Party agrees
to provide Notice of Termination in substantially the form of Exhibit C hereto
to the Financial Institution upon the request of the Grantor on or after the
termination of the Secured Party’s security interest in the Collateral Accounts
pursuant to the terms of the Credit Agreement. The termination of this Control
Agreement shall not terminate the Collateral Accounts or alter the obligations
of the Financial Institution to the Grantor pursuant to any other agreement with
respect to the Collateral Accounts. Each of the Grantors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as

 

Ex. H-6



--------------------------------------------------------------------------------

applicable, if at any time payment, or any part thereof, of all or any part of
the Obligations is rescinded or must otherwise be restored by the Secured
Parties upon the bankruptcy or reorganization of any Grantor or otherwise.

SECTION 14. Severability. Any provision of this Control Agreement that may prove
unenforceable under any law or regulation shall not affect the validity of any
other provision hereof.

SECTION 15. Counterparts. This Control Agreement may be executed by one or more
of the parties to this Control Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile transmission or e-mail (in .PDF or similar format) shall
be effective as delivery of a manually executed counterpart hereof.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title: MORGAN STANLEY & CO. LLC, as Collateral Agent By:  

 

  Name:   Title: [NAME OF FINANCIAL INSTITUTION] By:  

 

  Name:   Title:

 

Ex. H-7



--------------------------------------------------------------------------------

Exhibit A to

Collateral Account Control Agreement

[Letterhead of Secured Party]

[Date]

[Name and Address of Financial Institution]

Attention:

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Collateral Account Control Agreement, dated [            ],
20[    ] (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”; capitalized terms used herein are used as
defined in the Agreement) among [insert name of the Grantor], you and Morgan
Stanley & Co. LLC, as Collateral Agent and Secured Party (a copy of which is
attached), we hereby give you notice of our sole control over each of the
Collateral Accounts and all financial assets or funds credited thereto. You are
hereby instructed not to accept any direction, instructions or entitlement
orders or instructions with respect to the Collateral Accounts or the financial
assets or funds credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission or
e-mail (in .PDF or similar format) to [insert name of the Grantor].

 

Very truly yours, Morgan Stanley & Co. LLC, as Collateral Agent By:  

 

Name:   Title:  

cc: [Insert name of the Grantor]

 

Ex. H-8



--------------------------------------------------------------------------------

Exhibit B to

Collateral Account Control Agreement

Permitted Investments

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition;

(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender, any Qualified Counterparty to a Specified Cash
Management Agreement or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $1,000,000,000;

(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition;

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) above, having a term of not more than thirty
(30) days, with respect to securities issued or fully guaranteed or insured by
the United States government;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) above;

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) above or money
market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $3,000,000,000; or

(h) in the case of any Foreign Subsidiary, high quality short term liquid
investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash position in investments of similar quality as those described
in clauses (a) through (g) above.

 

Ex. H-9



--------------------------------------------------------------------------------

Exhibit C to

Collateral Account Control Agreement

[Letterhead of Secured Party]

[Date]

[Name and Address of Financial Institution]

Attention:

Re: Collateral Account Control Agreement

Reference is made to the Collateral Account Control Agreement (the “Agreement”)
between you, [insert name of the Grantor] and the undersigned (a copy of which
is attached; capitalized terms used herein are used as defined in the
Agreement). You are hereby notified that the Agreement is terminated and you
have no further obligations to the undersigned pursuant to the Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to the Collateral Accounts from
[insert name of the Grantor]. This notice terminates any obligations you may
have to the undersigned with respect to such account; however, nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Grantor or the Secured Party pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission or
e-mail (in .PDF or similar format) to [insert name of Grantor].

 

Very truly yours, Morgan Stanley & Co. LLC, as Collateral Agent By:  

 

Title:  

 

Ex. H-10



--------------------------------------------------------------------------------

Exhibit I to

Credit Agreement

FORM OF INTERCOMPANY NOTE

Dated:                     

FOR VALUE RECEIVED, each undersigned entity (collectively, the “Group Members”
and each, a “Group Member”) that is a party to this intercompany promissory note
(this “Promissory Note”) as a Payor (as defined below) promises to pay to the
order of such other Group Member that makes loans to such Group Member (each
Group Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand,
in lawful money of the United States of America, in immediately available funds
and at the appropriate office of the Payee, the aggregate unpaid principal
amount of all loans and advances heretofore and hereafter made by such Payee to
such Payor and any other Indebtedness for borrowed money now or hereafter owing
by such Payor to such Payee as shown either on Schedule A attached hereto (and
any continuation thereof) or in the books and records of such Payee. The failure
to show any such Indebtedness or any error in showing such Indebtedness shall
not affect the obligations of any Payor hereunder. Capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement, dated as of November 2, 2010 (as amended, amended and
restated, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Microsemi Corporation, a Delaware corporation (the
“Borrower”), Morgan Stanley & Co. Incorporated, as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”), the Lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”),
Morgan Stanley Senior Funding, Inc., as syndication agent and East West Bank and
Raymond James Bank, FSB, as documentation agents.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the Payor and the Payee. Interest shall be due and payable at such
times as may be agreed upon in writing from time to time by the Payor and the
relevant Payee. Interest shall be paid in lawful money of the United States and
in immediately available funds. Interest shall be computed for the actual number
of days elapsed on the basis of a year consisting of 365 or 366 days, as the
case may be.

The Payor, and any endorser of this Promissory Note hereby, waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s obligations, if
any, under the Loan

 

Ex. I-1



--------------------------------------------------------------------------------

Documents to which such Payee is a party. Each Payor acknowledges and agrees
that the Collateral Agent and the other Secured Parties may exercise all the
rights of each Payee under this Promissory Note and will not be subject to any
abatement, reduction, recoupment, defense, setoff or counterclaim available to
such Payor.

Each Payee agrees that any and all claims of such Payee against the Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations until
all of the Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge Agreements) have been paid in full in
immediately available funds or Cash Collateralized and all Commitments have been
terminated and no Letters of Credit are outstanding; provided, that the Payor
may make payments to the applicable Payee so long as no Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by a Payee pursuant to this Promissory Note shall be received by
the Payor subject to the provisions of the Loan Documents. Notwithstanding any
right of any Payee to ask, demand, sue for, take or receive any payment from the
Payor, all rights and Liens of such Payee, whether now or hereafter arising and
howsoever existing, in any Property of the Payor (whether constituting part of
the security or collateral given to any Secured Party to secure payment of all
or any part of the Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Secured Parties in such Property. Except as
expressly permitted by the Loan Documents, the Payees shall have no right to
possession of any such Property or to foreclose upon, or exercise any other
remedy in respect of, any such Property, whether by judicial action or
otherwise, until all of the Obligations (other than Unasserted Contingent
Obligations and obligations under or in respect of Hedge Agreements) have been
paid in full in immediately available funds or Cash Collateralized and all
Commitments have been terminated and no Letters of Credit are outstanding.

Except as expressly permitted by the Loan Documents, if all or any part of the
Property of the Payor, or the proceeds thereof, is subject to any distribution,
division or application to the creditors of the Payor, whether partial or
complete, voluntary or involuntary, by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of the Payor is dissolved or if all or
substantially all of the Property of the Payor is sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash or
other property which shall be payable or deliverable upon or with respect to any
indebtedness of the Payor to any Payee (“Payor Indebtedness”) shall be paid or
delivered directly to the Collateral Agent for application to any of the
Obligations, due or to become due, until all of the Obligations (other than
Unasserted Contingent Obligations and obligations under or in respect of Hedge
Agreements) have been paid in full in immediately available funds or Cash
Collateralized and all Commitments have been terminated and no Letters of Credit
are outstanding. Each Payee irrevocably authorizes, empowers and appoints the
Collateral Agent as such Payee’s attorney-in-fact (which appointment is coupled
with an interest and is irrevocable) to demand, sue for, collect and receive
every such payment or distribution and give acquittance therefor and to make and
present for and on behalf of such Payee such proofs of claim and take such other
action, in the Collateral Agent’s own name or in the name of such Payee or
otherwise, as the Collateral Agent may deem necessary or advisable for the
enforcement of this Promissory Note. Each Payee also agrees to

 

Ex. I-2



--------------------------------------------------------------------------------

execute, verify, deliver and file any such proofs of claim in respect of the
Payor Indebtedness reasonably requested by the Collateral Agent. The Collateral
Agent may vote such proofs of claim in any such proceeding (and the Payee shall
to be entitled to withdraw such vote), receive and collect any and all dividends
or other payments or disbursements made on Payor Indebtedness in whatever form
the same may be paid or issued and apply the same on account of any of the
Obligations in accordance with the Credit Agreement. Upon the occurrence and
during the continuation of any Event of Default, should any payment,
distribution, security or other investment property or instrument or any
proceeds thereof be received by any Payee upon or with respect to Payor
Indebtedness owing to such Payee prior to such time as the Obligations have been
performed and paid in full in cash in immediately available funds and all
commitments to extend credit under any Loan Document have expired or been
terminated, such Payee shall receive and hold the same in trust, as trustee, for
the benefit of the Secured Parties, and shall forthwith deliver the same to the
Collateral Agent, for the benefit of the Secured Parties, in precisely the form
received (except for the endorsement or assignment of such Payee where necessary
or advisable in the Collateral Agent’s judgment), for application to any of the
Obligations in accordance with the Credit Agreement and, until so delivered, the
same shall be segregated from the other assets of such Payee and held in trust
by such Payee as the property of the Collateral Agent, for the benefit of the
Secured Parties. If such Payee fails to make any such endorsement or assignment
to the Collateral Agent, the Collateral Agent or any of its officers, employees
or representatives are hereby irrevocably authorized to make the same.

The Secured Parties shall be third party beneficiaries of the subordination
provisions contained herein and shall be entitled to enforce such subordination
provisions.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature page follows]

 

Ex. I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Payors have caused this Promissory Note to
be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

[PAYORS] By:  

 

  Name:     Title:  

 

Ex. I-4



--------------------------------------------------------------------------------

Schedule A to

Intercompany Note

TRANSACTIONS UNDER

INTERCOMPANY NOTE

 

Date    Name of Payee   

Amount of

Advance This

Date

  

Amount of
Principal Paid

This Date

  

Outstanding Principal

Balance from

Payor to Payee

This Date

  

Notation Made

By

                                                                          

 

Ex. I-5



--------------------------------------------------------------------------------

Schedule B to

Intercompany Note

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                          all of its right, title and
interest in and to the Intercompany Note, dated                      (amended,
amended and restated, supplemented, restated, replaced, refinanced or otherwise
modified from time to time, the “Promissory Note”), made by the Payors signatory
thereto, and payable to the undersigned. This endorsement is intended to be
attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.

Dated:

 

[PAYEES] By:  

 

  Name:     Title:  

 

Ex. I-6



--------------------------------------------------------------------------------

Exhibit J to

Credit Agreement

FORM OF SOLVENCY CERTIFICATE

October [    ], 2011

I, [                    ], the Chief Financial Officer of Microsemi Corporation,
a Delaware corporation (the “Borrower”), hereby certify, in my capacity as such
and not in my individual capacity, that I am the Chief Financial Officer of the
Borrower and that I am familiar with the properties, businesses, assets,
finances and operations of the Borrower and its Subsidiaries and I am duly
authorized to execute this certificate on behalf of the Borrower pursuant to
Section 6.1(k) of the Credit Agreement, dated as of November 2, 2010 (as amended
by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011, and as
amended and restated by Amendment No. 2 to the Credit Agreement, dated as of
October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the Lenders from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as administrative agent and Morgan Stanley & Co. LLC, as
collateral agent. Capitalized terms used herein that are not defined herein
shall have the meanings ascribed to them in the Credit Agreement.

I further certify, in my capacity as the Chief Financial Officer of the Borrower
and not in my individual capacity, that I have reviewed the Loan Documents and
the contents of this Solvency Certificate and, in connection herewith, have
reviewed such other documentation and information and have made such
investigation and inquiries as I have deemed necessary and prudent therefor.

I do hereby further certify, in my capacity as the Chief Financial Officer of
the Borrower and not in my individual capacity, that, as of the date hereof,
after giving effect to the Transactions contemplated by the Credit Agreement and
the other Loan Documents and the incurrence of all Indebtedness and obligations
being incurred in connection therewith, the Borrower and the other Loan Parties
(on a consolidated basis) are Solvent.

[The remainder of this page is intentionally left blank.]

 

Ex. J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Solvency Certificate
as of the date first written above.

 

MICROSEMI CORPORATION By:  

 

  Name:     Title:   Chief Financial Officer

 

Ex. J-2



--------------------------------------------------------------------------------

Exhibit K to

Credit Agreement

Application and Agreement for Irrevocable Standby Letter of Credit

TO: Morgan Stanley Bank, N.A. (“Bank”)

NOTE: To properly complete this document the “TAB” key must be used to navigate
to and from all form fields.

Please type applications to ensure legibility and accuracy. Handwritten
applications will not be accepted.

We reserve the right to return applications for clarification.

 

Date: mm/dd/yyyy The undersigned Applicant hereby requests Bank to issue an
Irrevocable Standby Letter of Credit (the “Credit”) substantially as set forth
below. In issuing the Credit, Bank is expressly authorized to make such changes
from the terms herein below set forth as it, in its sole discretion, may deem
advisable.

 

Applicant (Full Name & Address):   Advising Bank (Designate name & address only
if desired):

 

Microsemi Corporation

One Enterprise

Aliso Viejo, California 92656

 

  Beneficiary (Full Name & Address):   Amount in Figures: (All Credits must be
in US $)    

 

Amount in Words:

   

 

Expiration Date:

 

mm/dd/yyyy

 

¨  

Expiry date to be automatically extendable “evergreen” every 364 days or one
year, with a      days notification for non-extension (i.e.: 60 days), with a
final expiry date of mm/dd/yyyy

 

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option accompanied by the following
documents:

 

¨

 

 

A statement, issued on the letterhead of the Beneficiary, purportedly signed by
an authorized individual, stating that (please state below wording to appear on
the statement):

 

¨

 

 

 

Issue substantially in form of attached specimen.

 

 

 

Ex. K-1



--------------------------------------------------------------------------------

APPLICANT WARRANTS THAT NO TRANSACTION INVOLVED IN THIS APPLICATION, IF ANY, IS
IN VIOLATION OF U.S. TREASURY FOREIGN ASSETS CONTROL REGULATIONS OR ANY
APPLICABLE LAW.

Each Applicant signing below affirms that it has fully read and agrees to this
Application and to Applicant’s letter of credit reimbursement agreement attached
which is referred to as the “Continuing Letter of Credit Agreement.” In
consideration of the Bank’s issuance of the Credit, the Applicant agrees to be
bound by the Agreement set forth in this and in the attached Continuing Letter
of Credit Agreement on the following pages (even if the following pages are not
attached to the Application) delivered to the Bank. Documents may be forwarded
to the Bank by the Beneficiary, or the negotiating bank, in one mail. Bank may
forward documents to Applicant if specified above, in one mail. Applicant
understands and agrees that this Credit will be subject to the Uniform Customs
and Practice for Documentary Credits of the International Chamber of Commerce,
Publication 600 or any subsequent version currently in effect and in use by Bank
(“UCP”) or to the International Standby Practices of the International Chamber
of Commerce, Publication 590 or any subsequent version currently in effect and
in use by Bank (“ISP98”), at Bank’s discretion.

 

Name of Applicant:

 

Microsemi Corporation

Address:

 

One Enterprise, Aliso Viejo, California 92656

Customer Contact:

 

 

Email Address:

 

Authorized Signature (Title):

 

 

Authorized Signature (Title):

 

        

Phone Number:

(    )      -             

         

 

BANK USE ONLY

 

Approved (Authorized Signature):

 

X

  Date:

Approved (Print name and title):

 

 

City:

 

 

Phone #:

(    )      -             

 

Employee

Email

 

We have interpreted this Standby Letter of Credit as a ¨ Financial obligation or
a ¨ Performance obligation.

Other (please explain):

 

For any questions regarding this transaction, please contact: ¨ Approver ¨
Applicant Directly ¨ Other

 

Specify:

 

 

Ex. K-2



--------------------------------------------------------------------------------

Attachment A – Required Prior to Submitting Application

USA Patriot Act Notice:

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions and subsidiaries to
obtain, verify, and record information that identifies each person or entity
that may have funds transferred to them. Beneficiary must provide Morgan Stanley
Bank, N.A. information requested, such as name, address, tax identification
number, and other corporate information, including business organizational
documents, such as Articles of Incorporation, or other identifying documents.

The following must be completed in full and contain the required documentation
for each Beneficiary prior to submitting the Letter of Credit application.

 

DATA REQUIREMENTS

  

BENEFICIARY

Exact Beneficiary Legal Name    Legal Business Address    Gov’t ID # / ID Type
   Country of Organization    Legal Form    Gaming Entity? (Yes / No)   
Politically Exposed Person (Yes/No)   

BENEFICIARY’S REQUIRED DOCUMENTS – 1 & 3 or 2 & 3

1. Beneficiary’s Formation Documents e.g. Partnership Agreement, or Trust
Agreement

Or

2. Beneficiary’s Disclosure Document: e.g. Annual Report, Offering Memorandum, &
Articles of Association, Articles of Incorporation

&

3. Beneficiary’s List of Principals/Directors/Trustees: e.g. List of
Principles/Directors/Trustees (depending on entity) on letterhead

 

Ex. K-3



--------------------------------------------------------------------------------

Exhibit L to

Credit Agreement

Form of Irrevocable Stand-by Letter of Credit

[Issue Date]

ISSUING BANK

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street

5th Floor

Salt Lake City, Utah 84111

Attention: Letter of Credit Department

Telephone: (801) 236-3655

Fax: (212) 507-5010

BENEFICIARY

_____________

_____________

_____________

Attention:                     

Telephone:                     

Fax:                     

Date of Expiration: [                    ]

REF: IRREVOCABLE STANDBY LETTER OF CREDIT NO. [            ]

This Irrevocable Standby Letter of Credit (the “Letter of Credit”) is hereby
issued in favor of [                    ] with a business address of
[                    ] (hereinafter called “you” or the “Beneficiary”) for the
account of Microsemi Corporation with a business address of One Enterprise,
Aliso Viejo, California 92656 (hereinafter called the “Applicant”) for an amount
not to exceed in the aggregate USD [        ] (U.S. $        .    ) (the “Stated
Amount”). This Letter of Credit is effective immediately and will expire on
[                    ] (the “Expiration Date”).

We hereby engage with you that demands for payment made by presentation of the
following document(s):

(a) Demand for payment of an amount available under this Letter of Credit in the
form of Attachment A completed and signed by Beneficiary and (b) this Letter of
Credit (including any amendments);

 

Ex. L-1



--------------------------------------------------------------------------------

presented under and in compliance with the terms of this Letter of Credit will
be duly honored if received by us on a Business Day at or before 3:00 p.m., New
York time, on or before the Expiration Date specified above, at the address
specified above, by physical or overnight delivery. If a demand for payment is
made by you hereunder at or prior to 12:00 noon, New York City time, on a
Business Day, and provided that such demand for payment and the documents
presented in connection therewith conform to the terms and conditions hereof,
payment shall be made to you of the amount demanded, on the third (3rd) Business
Day following the date of receipt of such demand for payment; and if a demand is
made by you hereunder after 12:00 noon, New York City time, on a Business Day,
and provided that such demand for payment and the documents presented in
connection therewith conform to the terms and conditions hereof, payment shall
be made to you of the amount demanded, on the fourth (4th) Business Day
following the date of receipt of such demand for payment. As used herein, the
term “Business Day” means a day on which we are open in the State of Utah to
conduct our letter of credit business and on which banks are not authorized or
required by law or executive order to close in the state of New York.
Notwithstanding any provision to the contrary in ISP 98 (as hereinafter
defined), if the Date of Expiration is not a Business Day then such date shall
be automatically extended to the next succeeding date that is a Business Day.

Payment under this Letter of Credit shall be made in immediately available funds
by wire transfer to such account as may be designated by Beneficiary in the
applicable drawing request and accompanying payment instructions. By paying to
you or your account an amount demanded we make no representation as to the
correctness of the amount demanded or the purpose therefore.

Partial payments or demands for payments are/are not permitted.

Upon the earlier to occur of (a) payment to you or to your account of the Stated
Amount pursuant to your demand or (b) the expiration of this Letter of Credit,
we shall be fully discharged of our obligations to you.

We may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

This Letter of Credit is not transferable and neither this Letter of Credit nor
any rights under it may be assigned by Beneficiary.

This Letter of Credit sets forth in full terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter of
Credit is referred to or to which this Letter of Credit relates, and any such
reference shall not be deemed to incorporate herein by reference any document or
instrument.

All inquiries regarding this Letter of Credit and all correspondence and
requests for drawings under this Letter of Credit should be directed to the
Letter of Credit Department at the phone number or address referenced above, as
applicable.

 

Ex. L-2



--------------------------------------------------------------------------------

To the extent not inconsistent with the express terms hereof, this Letter of
Credit is subject to the International Standby Practices, International Chamber
of Commerce Publication No. 590 (the “ISP 98”). This Letter of Credit shall be
deemed to be a contract made under the law of the State of New York and shall,
as to matters not governed by ISP 98, be governed by and construed in accordance
with the law of such State without regard to any conflicts of law provisions.

Yours faithfully,

 

MORGAN STANLEY BANK, N.A. By:  

 

Name:  

 

Title:  

 

 

Ex. L-3



--------------------------------------------------------------------------------

ATTACHMENT A (Demand for Sight Payment)

            ,     

ISSUING BANK

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street

5th Floor

Salt Lake City, Utah 84111

Telephone: (801) 236-3655

Fax: (212) 507-5010

Attention: Letter of Credit Department

 

  Re: Morgan Stanley Bank, N.A. Irrevocable Standby Letter of Credit No. (Ref.
No. [                    ]) (“Letter of Credit”)

The undersigned Beneficiary demands payment of USD                     AND
    /100 DOLLARS (U.S. $        .    ) under the Letter of Credit.

Beneficiary represents, warrants, certifies and promises that Applicant is in
default under that certain                     , dated             , 20     (the
“Agreement”), between Applicant and Beneficiary, Beneficiary is entitled in
accordance with the terms and conditions of the Agreement to draw the amount
requested hereunder, the amount of this drawing remains due and owing under such
Agreement, and any applicable notice periods and grace periods pertaining to
such payment under the Agreement have expired.

Beneficiary further represents, warrants, certifies and promises that the
proceeds from this demand under the Letter of Credit will be used to satisfy
Applicant’s obligations under such Agreement to Beneficiary.

Payment should be made to the account and pursuant to the wire transfer
instructions attached hereto.

This demand is made as of the date hereof.

 

Yours faithfully,

 

 

By:  

 

Name:  

 

Title:  

 

 

Ex. L-4



--------------------------------------------------------------------------------

Attachments: Beneficiary’s Wiring Instructions

 

Ex. L-5



--------------------------------------------------------------------------------

Exhibit M to

Credit Agreement

FORM OF REAFFIRMATION AGREEMENT

[Attached separately.]

 

Ex. M



--------------------------------------------------------------------------------

Exhibit B

Changes to Guarantee and Collateral Agreement Schedules



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESS FOR EACH GRANTOR

c/o Microsemi Corporation

One Enterprise

Aliso Viejo, CA 92656

Attention: John Hohener

Telephone: (949) 380-6100

Telecopy: (949) 215-4996

Email: jhohener@microsemi.com



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Notes:

Intercompany Note, dated November 2, 2010, issued by each Group Member listed as
a payor party thereto in favor of each Grantor listed as a payee party thereto.

Pledged LLC Interests: None.

Pledged Partnership Interests: None.

Pledged Stock:

 

Issuing Entity

 

Grantor

 

Equity Interests Held

 

Certificate No.

Microsemi Corp. - Analog Mixed Signal Group   Microsemi Corporation   1,000
shares of common stock   1 Microsemi Corp. - International   Microsemi
Corporation   100 ordinary shares  

2 (66)

3 (34)

Microsemi Corp. - Massachusetts   Microsemi Corporation   1,000 shares of common
stock   1 Microsemi Corp. - Power Products Group   Microsemi Corporation   3,000
shares of common stock   3 Microsemi Corp. - RF Integrated Solutions   Microsemi
Corporation   1,000 shares of common stock   CS-001 White Electronic Designs
Corporation   Microsemi Corporation   1,000 shares of common stock   1 Microsemi
Corp. - RF Power Products   Microsemi Corp. - Power Products Group   3,000
shares of common stock   2 Microsemi Corp. - Power Management Group   Microsemi
Corp. - Power Management Group Holding   1,000 shares of common stock   MS-1
Actel Corporation   Microsemi Corporation   1,000 shares of common stock   No. 1



--------------------------------------------------------------------------------

Securities Accounts:

 

Name of Grantor

 

Name of Securities Intermediary

 

Account Number

 

Type of Account

Microsemi Corporation  

Bank of America

1655 Grant Street Bldg A-10th Floor

Concord, CA 94520

  1233651071   Money Market Deposit Account Microsemi Corporation  

Banc of America Securities LLC

333 S. Hope St., 23rd Floor

Los Angeles, CA 90071

  22439864   Securities Microsemi Corporation  

UBS Financial

700 West 47th Street, Ste 500

Kansas City, MO 64112-1805

  EI-00334   Securities Microsemi Corporation  

Merrill Lynch

4695 MacArthur Court, Ste.

1600 Newport Beach, CA

92660

 

6YJ-07038

6YJ-07053

 

Securities

Option Account

Microsemi Corp. - Massachusetts  

UBS Financial

700 West 47th Street, Ste 500

Kansas City, MO 64112-1805

 

EI-04040

4571965

 

Securities

Securities

Microsemi Corp. - Massachusetts  

Merrill Lynch

4695 MacArthur Court, Ste.

1600 Newport Beach, CA

92660

  6YJ-07124   Securities Microsemi Corp. - Power Products Group  

UBS Financial

700 West 47th Street, Ste 500

Kansas City, MO 64112-1805

  EI-12434   Securities Microsemi Corp. - Power Products Group  

Merrill Lynch

4695 MacArthur Court, Ste.

1600 Newport Beach, CA

92660

  6YJ-07123   Securities Microsemi Corp. - Power Products Group  

Merrill Lynch

4695 MacArthur Court, Ste.

1600 Newport Beach, CA

92660

  6YJ-07119   Securities



--------------------------------------------------------------------------------

Deposit Accounts:

 

Name of Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

Microsemi Corporation  

Bank of America

1655 Grant Street Bldg A-10th Floor

Concord, CA 94520

  1233558134   Microsemi Corporation checking account

Commodities Accounts: None



--------------------------------------------------------------------------------

Schedule 3

EXACT LEGAL NAME; LOCATION OF JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE
OFFICE

 

Grantor

 

Jurisdiction

 

Organizational Identification Number

Microsemi Corporation   DE   0557417 Microsemi Corp. - Massachusetts   DE  
2109633 Microsemi Corp. - Power Products Group   DE   2292616 Microsemi Corp. -
RF Integrated Solutions   DE   4680487 Microsemi Corp. - RF Power Products   DE
  3461718 Microsemi Corp. - Analog Mixed Signal Group   DE   2340481 Microsemi
Corp. - Power Management Group   CA   C0856228 White Electronic Designs
Corporation   IN   194205-114 Actel Corporation   CA   C1288260

Chief Executive Office for each Grantor:

One Enterprise

Aliso Viejo, CA 92656



--------------------------------------------------------------------------------

Schedule 4

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Entity

 

Jurisdiction of Filing

Microsemi Corporation   DE Microsemi Corp. - Massachusetts   DE Microsemi Corp.
- Power Products Group   DE Microsemi Corp. - RF Integrated Solutions   DE
Microsemi Corp. - RF Power Products   DE Microsemi Corp. - Analog Mixed Signal
Group   DE Microsemi Corp. - Power Management Group   CA White Electronic
Designs Corporation   IN Actel Corporation   CA

UCC-3 Amendments to be filed for the entities listed above in the jurisdictions
specified above changing the name of the Secured Party from “Morgan Stanley &
Co. Incorporated” to “Morgan Stanley & Co. LLC.”

Copyright, Patent and Trademark Filings

Trademark Security Agreement and Patent Security Agreement, as applicable, was
filed with the USPTO for the Registered US Trademarks, US Trademark
Applications, Registered US Patents and the US Patent Applications
(collectively, the “Intellectual Property”) owned by Microsemi Corporation and
White Electronic Designs Corporation Patents, and Supplemental Trademark
Security Agreement and Supplemental Patent Security Agreement, as applicable, to
be filed with the USPTO for the Intellectual Property owned by Microsemi
Corporation, Microsemi Corp. – Analog Mixed Signal Group, Microsemi Corp. –
Massachusetts and Actel Corporation, as listed on Schedule 6 hereto.

Copyright Security Agreement was filed with the United States Copyright Office
for the Copyright owned by Microsemi Corporation listed on Schedule 6 hereto.



--------------------------------------------------------------------------------

Actions with respect to Pledged Stock

Pledged Stock listed on Schedule 2 was delivered to the Collateral Agent on the
Original Closing Date.

Other Actions

Delivery of all Pledged Notes listed on Schedule 2 on the Original Closing Date.



--------------------------------------------------------------------------------

Schedule 5

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

 

Address

Microsemi Corporation  

One Enterprise, Aliso Viejo, CA 92656

 

2381 Morse Avenue, Irvine, CA 92614

Microsemi Corp. - Massachusetts  

6 Lake Street, Lawrence, MA 01841

 

75 Technology Drive, Lowell, MA 01810

 

3 Southside Rd., Danvers, MA 01851

 

79-85 Manchester Street, Lawrence, MA 01841

 

450 Chelmsford Street, Ste R, Lowell, MA 01852

Microsemi Corp. - Power Products Group  

405 SW Columbia Street, Bend, OR 97702

 

307 SW Columbia Street, Bend, OR 97702

 

296 SW Columbia Street, Bend, OR 97702

Microsemi Corp. - RF Integrated Solutions  

105 Lake Forest Way, Folsom, CA 95630

 

181 Blue Ravine, Folsom, CA 92630

 

405 SW Columbia Street, Bend, OR 97702

 

1000 Avenida Acaso, Camarillo, CA 93012

Microsemi Corp. - RF Power Products  

3000 Oakmead Village Drive, Santa Clara, CA 95051

 

3295 Scott Blvd, Santa Clara, CA 95051

 

405 SW Columbia Street, Bend, OR 97702

Microsemi Corp. - Analog Mixed Signal Group  

11861 Western Avenue, Garden Grove, CA 92841

 

11652 Markon Drive, Garden Grove, CA 92841

 

11581 Markon Drive, Garden Grove, CA 92841

 

1290 B Reamwood Ave., Sunnyvale, CA 94089

Microsemi Corp. - Power Management Group   14930 East Alondra Blvd, La Mirada,
CA 90603 White Electronic Designs Corporation   3601 E. University Drive,
Phoenix, AZ 85034 Actel Corporation  

2051 & 2061 Stierlin Court, Mountain View, CA 94043

 

1420 Route 206, 2nd Floor, Bedminster, New Jersey 07921

 

2805 North Dallas Tollway, Suite 100, Plano, Texas 75093

 

1000 Business Center Circle, Suites 106 and 108, Newbury Park, California 91320

 

5525 Erindale Drive, Suite 121, Colorado Springs, Colorado 80918

 

LakeView Professional Offices, 9114 58th Drive, Suite 107, Bradenton, Florida
34202

 

Office Suites PLUS at Shannon Oaks, 201 Shannon Oaks Circle, Suite 200 Office
Nos. 247 and 248, Cary, North Carolina 27522



--------------------------------------------------------------------------------

 

15615 Alton Parkway, Suite 450, Offices 445, 446, 448, and 454, Irvine,
California 92618

 

61 Split Brook Road, Suite 200, Nashua, NH 03060



--------------------------------------------------------------------------------

Schedule 6

INTELLECTUAL PROPERTY

TRADEMARKS

Registered US Trademarks:

 

    

Registered Owner

  

Trademark

  

Registration Number

    

Registration Date

  1.    Microsemi Corporation    THUNDERBOLT - DESIGN      1534019        
04/11/89    2.    Microsemi Corporation    APT      1753737         02/23/93   
3.    Microsemi Corporation    POWER MOS V      2166537         06/16/98    4.
   Microsemi Corporation    THUNDERBOLT IGBT      2296881         11/30/99    5.
   Microsemi Corporation    MICROSEMI      2335792         03/28/00    6.   
Microsemi Corporation    POWER MOS 7      2552196         03/26/02    7.   
Microsemi Corporation    POWER MOS VI      2552197         03/26/02    8.   
Microsemi Corporation    APT      2603685         08/06/02    9.    Microsemi
Corporation    THINKEY      2639994         10/22/02    10.    Microsemi
Corporation    POWER MOS IV      2683474         02/04/03    11.    Microsemi
Corporation    POWERMITE 3      2856178         06/22/04    12.    Microsemi
Corporation    NANOMOUNT      2952110         05/17/05    13.    Microsemi
Corporation    T-MAX      2962199         06/14/05    14.    Microsemi
Corporation    SRM      2977434         07/26/05    15.    Microsemi Corporation
   MMSM      3177332         11/28/06    16.    Microsemi Corporation    LX8211
     3358135         12/18/07    17.    Microsemi Corporation    LX1701     
3358136         12/18/07    18.    Microsemi Corporation    POWER MOS 8     
3398209         03/18/08    19.    Microsemi Corporation    DESIGN ONLY     
3400428         03/25/08    20.    Microsemi Corporation    HIPOE      3586204
        03/10/09    21.    White Electronic Designs Corporation    PLASTIC PLUS
     2079692         07/15/97    22.    Microsemi Corporation    DAZL!     
3940357         4/5/2011    23.    Microsemi Corporation    ALL CLEAR     
3994943         07/12/11    24.    Microsemi Corporation    GEN 2      3614139
        03/16/2008    25.    Microsemi Corporation    GEN 2advantage     
3764316         03/23/2010    26.    Microsemi Corporation    MOBILESCAN     
3826561         08/19/2009    27.    Microsemi Corporation    SAFESCREEN     
3893800         12/21/2010    28.    Microsemi Corporation    BRIJOT - LOGO     
3156477         10/17/2006    29.    Microsemi Corporation    BRIJOT name with
Logo      3132194         08/22/2006    30.    Microsemi Corporation    BRIJOT
     3147740         09/26/2006    31.    Microsemi Corporation    IMAGING A
SAFER WORLD      3147741         09/26/2006    32.    Microsemi Corporation   
BIS-WDS      3144499         09/19/2006    33.    Microsemi Corporation   
SCANPORT      3614956         05/05/2009    34.    ASIC Advantage, Inc.1   
STRIKING THE BALANCE      3685786         09/22/09   

 

1 

This trademark was acquired by Microsemi Corp. – Analog Mixed Signal Group.



--------------------------------------------------------------------------------

    

Registered Owner

  

Trademark

  

Registration Number

    

Registration Date

  35.    ASIC Advantage, Inc.2    ANALOG TO DIGITAL, CUSTOM TO STANDARD…STRIKING
THE BALANCE!      3804265         06/15/10    36.    ASIC Advantage, Inc.3   
IN-PLUG      2625710         09/24/02    37.    Actel Corp.    ACTEL     
1778715         06/29/93    38.    Actel Corp.    LIBERO      2650743        
11/12/02    39.    Actel Corp.    PROASIC PLUS      2808306         01/27/04   
40.    Actel Corp.    PROASIC      2808307         01/27/04    41.    Actel
Corp.    “F-Lock” Logo      2824875         03/2304    42.    Actel Corp.   
ProASIC PLUS      2839980         05/11/04    43.    Actel Corp.    AXCELERATOR
     2859396         07/06/04    44.    Actel Corp.    AXCELERATOR      2884794
        09/14/04    45.    Actel Corp.    FLASHLOCK      2924916        
02/08/05    46.    Actel Corp.    FUSELOCK      3010102         11/01/05    47.
   Actel Corp.    ACTEL FUSION      3325752         10/30/07    48.    Actel
Corp.    IGLOO      3369085         01/15/08    49.    Actel Corp.    FUS1ON
Logo      3381505         02/12/08    50.    Actel Corp.    ACTEL      3711187
        11/17/09    51.    Actel Corp.    SMARTFUSION      3832805        
08/10/10   

US Trademark Applications:

 

    

Registered Owner

  

Trademark

  

Application Number

    

Filing Date

  1.    Microsemi Corporation    GUARDIAN      77818788         09/02/09    2.
   Microsemi Corporation    MICROSEMI SECURE WAVE      77909129         01/11/10
   3.    Microsemi Corporation    SECURE WAVE      77909140         01/11/10   
4.    Microsemi Corporation    ARMOR      77818811         09/02/09    5.   
Microsemi Corporation    MiGan      85269039         03/16/2011    6.   
Microsemi Corporation    miGaN      85269037         03/16/2011    7.   
Microsemi Corporation    MilGaN      85269034         03/16/2011    8.   
Microsemi Corporation    TRRUST-STOR      85206146         12/27/2010    9.   
Microsemi Corporation    TRRUST-ERASE      85206162         12/27/2010    10.   
Microsemi Corporation    BABCOCK      85422915         09/14/11    11.   
Microsemi Corporation    TRRUST-PURGE      85206155         12/27/10    12.   
ASIC Advantage, Inc.4    N’VIVE      77684805         03/05/09    13.    Actel
Corporation    SMARTIGLOO      77734225         05/11/09   

 

2 

This trademark was acquired by Microsemi Corp. – Analog Mixed Signal Group.

3 

This trademark was acquired by Microsemi Corp. – Analog Mixed Signal Group.

4 

This trademark application was acquired by Microsemi Corp. – Analog Mixed Signal
Group.



--------------------------------------------------------------------------------

Registered Foreign Trademarks:

 

    

Registered Owner

  

Country

  

Trademark

  

Status

  

Registration
Number

1.    Microsemi Corporation    Canada    MICROSEMI    Registered    TMA762469 2.
   Microsemi Corporation    Canada    Microsemi LOGO    Registered    TMA762475
3.    Microsemi Corporation    China    WAVEFUNCTIONS    Registered    3220144
4.    Microsemi Corporation    China    Microsemi LOGO    Registered    5984020
5.    Microsemi Corporation    China    DAZL!    Registered    6186136 6.   
Microsemi Corporation    EU (CTM)    WAVEFUNCTIONS    Registered    002736171 7.
   Microsemi Corporation    EU (CTM)    DAZL!    Registered    6133748 8.   
Microsemi Corporation    EU (CTM)    HIPOE    Registered    008316044 9.   
Microsemi Corporation    EU (CTM)    LX    Registered    5428677 10.   
Microsemi Corporation    EU (CTM)    MICROSEMI    Registered    5760459 11.   
Microsemi Corporation    EU (CTM)    Microsemi LOGO    Registered    5816301 12.
   Microsemi Corporation    Taiwan    Microsemi LOGO    Registered    01369868
13.    Microsemi Corporation    Taiwan    MICROSEMI    Registered    01343749
14.    Microsemi Corp. - Power Products Group    Taiwan    APT    Registered   
01281941 15.    Microsemi Corp. - Power Products Group    EU (CTM)    APT   
Registered    03442092 16.    Microsemi Corporation    Canada    HIPOE   
Registered    TMA798603 17.    Linfinity Microelectronics Inc.    UK   
LINFINITY    Registered    1573295 18.    Babcock, Inc.†    France    BABCOCK   
Registered    1497042 19.    Babcock, Inc.    Benelux    BABCOCK    Registered
   455508 20.    Babcock, Inc.    Israel    BABCOCK    Registered    70782 21.
   Babcock, Inc.    Taiwan    BABCOCK    Registered    479391 22.    Babcock,
Inc.    China    BABCOCK    Registered    511591 23.    Babcock, Inc    Italy   
BABCOCK    Registered   

1324504

(renewed under new no.)

24.    Babcock, Inc    Swiss    BABCOCK    Registered    367610 25.    Babcock,
Inc    Germany    BABCOCK    Registered    1143727 26.    Babcock, Inc    Japan
   BABCOCK    Registered    2599809 27.    Babcock, Inc    Korea    BABCOCK   
Registered    203091 28.    Brijot Imaging Systems, Inc.5    WIPO    BRIJOT   
Registered    1040523 29.    Brijot Imaging Systems, Inc.    WIPO    GEN 2   
Registered    1039012 30.    Brijot Imaging Systems, Inc.    WIPO    MobileScan
   Registered    1040522

 

†

Babcock, Inc. changed its name to Microsemi Corp. – Power Management Group on
November 11, 2008.

5 

Microsemi Corp. – RF Integrated Solutions (successor-in-interest to Brijot
Holdings, Inc.) acquired substantially all of the assets of Brijot Imaging
Systems, Inc. pursuant to that certain Asset Purchase Agreement, dated June 28,
2011, as detailed on Schedule 1(c).



--------------------------------------------------------------------------------

    

Registered Owner

  

Country

  

Trademark

  

Status

  

Registration
Number

31.    Brijot Imaging Systems, Inc.    WIPO    SAFESCREEN    Registered   
1050126 32.    Brijot Imaging Systems, Inc.    WIPO    ALL CLEAR    Registered
   1067667 33.    Brijot Imaging Systems, Inc.    WIPO    SCANPORT    Registered
   0986076 34.    Brijot Imaging Systems, Inc.    EU (CTM)    SCANPORT   
Registered    007438757 35.    Actel Corp.    Canada    ACTEL    10/1/2010   
TMA778697 36.    Actel Corp.    China (Madrid Protocol based on U.S.
registration)    ACTEL FUSION    March 1 2005    851421 37.    Actel Corp.   
China (Madrid Protocol based on U.S. registration)    IGLOO    Jan. 11 2008   
950526 38.    Actel Corp.    European Union    ACTEL    Aug. 2 2000    394866
39.    Actel Corp.    EU (CTM) - Madrid Protocol    ACTEL    Nov. 27, 2008   
A0014276 40.    Actel Corp.    European Union    FLASHLOCK    Nov. 18 2005   
4005047 41.    Actel Corp.    European Union    FUSELOCK    Nov. 18 2005   
4005062 42.    Actel Corp.    European Union (Madrid Protocol based on U.S.
registration)    ACTEL FUSION    March 1 2005    851421 43.    Actel Corp.   
European Union (Madrid Protocol based on U.S. registration)    IGLOO    Jan. 11
2008    950526 44.    Actel Inc,    France    ACTEL    Aug. 23 1991    N 1688536
45.    Actel Corp.    France    ACTEL6    Mar. 10 1992    92 409438 46.    Actel
Corp.    Germany    Actel    Aug. 20 1993    2042935 47.    Actel Corp.    India
   ACTEL    Jan. 22 2010    1912637 48.    Actel Corp.   

International Register (Madrid Protocol based on U.S. registration)

designates Japan (listed herein)

   FLASHLOCK    Aug. 23 2004    833538 49.    Actel Corp.   

International Register (Madrid Protocol based on U.S. registration)

designates CTM, China, Japan (listed herein)

   ACTEL FUSION    March 1 2005    851421 50.    Actel Corp.   

International Register (Madrid Protocol based on U.S. registration)

designates CTM, China, Japan, Korea (listed herein)

   IGLOO    Jan. 11 2008    950526 51.    Actel Corp.   

International Register (Madrid Protocol based on U.S. registration)

Designates CTM, China, Japan, Korea (listed herein)

   ACTEL    Oct. 28 2008    982198 52.    Actel Corp.   

International Register (Madrid Protocol based on U.S. registration)

designates CTM, China, Japan (listed herein)

   SMARTFUSION    Jan. 21 2010    1027942

 

6 

This trademark is of immaterial value and may be abandoned.



--------------------------------------------------------------------------------

    

Registered Owner

  

Country

  

Trademark

  

Status

  

Registration
Number

53.    Actel Corp.   

International Register (Madrid Protocol based on U.S. registration)

designates Japan

   FUSELOCK    Aug. 23 2004    835716 54.    Actel Corp.    Japan    PLICE   
May 31 1994 **    2660036 55.    Actel Corp.    Japan    ACTION LOGIC    May 31
1994 **    2660037 56.    Actel Corp.    Japan    ACTEL    May 31 1994   
2661025 57.    Actel Corp.    Japan    ACTIVATOR    Oct. 31 1994 **    2698237
58.    Actel Corp.    Japan (Madrid Protocol based on U.S. registration)   
FLASHLOCK    Aug. 23 2004    833538 59.    Actel Corp.    Japan (Madrid Protocol
based on U.S. registration)    ACTEL FUSION    March 1 2005    851421 60.   
Actel Corp.    Japan (Madrid Protocol based on U.S. registration)    IGLOO   
Jan. 11 2008    950526 61.    Actel Corp.    Japan (Madrid Protocol based on
U.S. registration)    ACTEL    Oct. 28 2008    982198 62.    Actel Corp.   
South Korea (Madrid Protocol based on U.S. registration)    IGLOO    Jan. 11
2008    950526 63.    Actel Corp.    Taiwan    ACTEL    Aug. 16 2009    1374093
64.    Actel Corp.    Taiwan    IGLOO    Aug. 1 2010    1421476

 

** – Plans not to renew.

Foreign Trademark Applications:

 

    

Registered Owner

  

Country

  

Trademark

  

Status

  

Application
Number

1.    Microsemi Corporation    China    MICROSEMI    Pending    5952523 2.   
Microsemi Corporation    Canada    DAZL!    Pending    1355967 3.    Microsemi
Corporation    Canada    HIPOE    Pending    1444566 4.    Microsemi Corporation
   Australia    POWERDSINE    Pending    1408945 5.    Microsemi Corporation   
Mexico    POWERDSINE    Pending    1148997 6.    Microsemi Corporation   
Australia    POWERDSINE - LOGO    Pending    1408947 7.    Microsemi Corporation
   Mexico    POWERDSINE - LOGO    Pending    2856178 1.    Actel Corp.    China
(Madrid Protocol based on U.S. registration)    SMARTFUSION    Jan. 21 2010   
1027942 2.    Actel Corp.    China (refused and appealed) - (Madrid Protocol
based on U.S. registration)    ACTEL    Oct. 28 2008    982198 3.    Actel Corp.
   European Union (Madrid Protocol based on U.S. registration)    SMARTFUSION   
Jan. 21 2010    1027942 4.    Actel Corp.    Japan (refused; response deadline
Oct. 12 2010) - (Madrid Protocol based on U.S. registration)    SMARTFUSION   
Jan. 21 2010    1027942



--------------------------------------------------------------------------------

Domain Names:

 

Registrant

  

Domain Name

  

Dates

  

Registrar

Actel Corp.    actel.jobs   

Creation Date: 15-Sept-2011

Expiration Date: 15-Sept-2015

   ONTARIO INC.

Exclusive Trademark Licenses granted to non-Group Members:

None.

PATENTS

Issued US Patents:

 

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

1.    Microsemi Corporation    TRANSIENT VOLTAGE SUPPRESSOR APPARATUS    5539604
   07/23/96 2.    Microsemi Corporation    METHOD AND APPARATUS FOR DITHERING
AUTO-SYNCHRONIZATION OF A MULTIPHASE SWITCHING POWER CONVERTER    6836103   
12/28/04 3.    Microsemi Corporation    SHORTED LAMP DETECTION IN BACKLIGHT
SYSTEM    6870330    03/22/05 4.    Microsemi Corporation    METHOD AND
APPARATUS FOR AUTO-INTERLEAVINGS SYNCHRONIZATION IN A MULTIPHASE SWITCHING POWER
CONVERTER    6965219    11/15/05 5.    Microsemi Corporation    METHOD AND
APPARATUS FOR LOAD SHARING IN A MULTIPHASE SWITCHING POWER CONVERTER    7005835
   02/28/06 6.    Microsemi Corporation    SEMICONDUCTOR DEVICE WITH DOPED
ELECTRICAL BREAKDOWN CONTROL REGION    5231474    07/27/93 7.    Microsemi
Corporation    MASK SURROGATE SEMICONDUCTOR PROCESS WITH POLYSILICON GATE
PROTECTION    5256583    10/26/93 8.    Microsemi Corporation    IGBT PROCESS TO
PRODUCE PLATINUM LIFETIME CONTROL    5262336    11/16/93 9.    Microsemi
Corporation    HIGH DENSITY POWER DEVICE FABRICATION PROCESS    5283201   
02/01/94 10.    Microsemi Corporation    IGBT DEVICE WITH PLATINUM LIFETIME
CONTROL HAVING GRADIENT OR PROFILE TAILORED PLATINUM DIFFUSION REGIONS   
5283202    02/01/94 11.    Microsemi Corporation    VOLTAGE REFERENCE CIRCUIT
WITH BREAKPOINT COMPENSATION    5327028    07/05/94



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

12.    Microsemi Corporation    METHOD FOR CONTROLLING ELECTRICAL BREAKDOWN IN
SEMICONDUCTOR POWER DEVICES    5434095    07/18/95 13.    Microsemi Corporation
   POWER SUPPLY CONTROLLER HAVING LOW STARTUP CURRENT    5471130    11/28/95 14.
   Microsemi Corporation    PULSE DETECTION AND CONDITIONING CIRCUIT    5514977
   05/07/96 15.    Microsemi Corporation    LOW DISTORTION, EFFICIENT LARGE
SWING CMOS AMPLIFIER OUTPUT    5515006    05/07/96 16.    Microsemi Corporation
   IGBT DEVICE WITH PLATINUM LIFETIME CONTROL AND REDUCED GAIN    5528058   
06/18/96 17.    Microsemi Corporation    BI-MODE CIRCUIT FOR DRIVING AN OUTPUT
LOAD    5528192    06/18/96 18.    Microsemi Corporation    LOW VOLTAGE DROPOUT
CIRCUIT WITH COMPENSATING CAPACITANCE CIRCUITRY    5552697    09/03/96 19.   
Microsemi Corporation    LOW VOLTAGE DROPOUT CIRCUIT WITH COMPENSATING
CAPACITANCE CIRCUITRY    5563501    10/08/96 20.    Microsemi Corporation   
FREQUENCY STABILITY BOOTSTRAPPED CURRENT MIRROR    5592123    01/07/97 21.   
Microsemi Corporation    SOURCE AND SINK VOLTAGE REGULATOR FOR TERMINATORS   
5608312    03/04/97 22.    Microsemi Corporation    CURRENT SYNCHRONOUS ZERO
VOLTAGE SWITCHING RESONANT TOPOLOGY    5615093    03/25/97 23.    Microsemi
Corporation    ELIMINATION OF MOTOR NEGATIVE VOLTAGES DURING MOTOR BRAKE   
5631528    05/20/97 24.    Microsemi Corporation    CONTROLLABLE ACTIVE
TERMINATOR FOR A COMPUTER BUS    5635852    06/03/97 25.    Microsemi
Corporation    HIGH DENSITY POWER DEVICE FABRICATION PROCESS USING UNDERCUT
OXIDE SIDEWALLS    5648283    07/15/97 26.    Microsemi Corporation    THE
METHOD OF MAKING SUBSTRATES FOR THE GROWTH OF 3C-SILICON CARBIDE    5653798   
08/05/97 27.    Microsemi Corporation    SEMI-SOFT SWITCHING AND PRECEDENT
SWITCHING IN SYNCHRONOUS POWER SUPPLY CONTROLLERS    5757173    05/26/98 28.   
Microsemi Corporation    SELF-ALIGNED POWER MOSFET DEVICE WITH RECESSED GATE AND
SOURCE    5801417    09/01/98 29.    Microsemi Corporation    APPARATUS AND
METHOD FOR STARTING A FLUORESCENT LAMP    5923129    07/13/99 30.    Microsemi
Corporation    HIGH SPEED DIGITAL BUS TERMINATION Y    5926031    07/20/99 31.
   Microsemi Corporation    OS RECTIFYING SCHOTTKY AND OHMIC JUNCTION AND
W/WC/TIC OHMIC CONTACTS ON SIC    5929523    07/27/99 32.    Microsemi
Corporation    DIRECT DRIVE BACKLIGHT SYSTEM    5930121    07/27/99 33.   
Microsemi Corporation    ELECTRONIC CIRCUIT BREAKER    5943203    08/24/99 34.
   Microsemi Corporation    MULTIPLE CHANNEL CLASS D AUDIO AMPLIFIER    5982231
   11/09/99 35.    Microsemi Corporation    METHOD OF MAKING OS AND W/WC/TIC
OHMIC AND RECTIFYING CONTACTS ON SIC    6150246    11/21/00 36.    Microsemi
Corporation    FAIL SAFE BIAS SYSTEM FOR A TRI-STATE BUS    6188271    02/13/01
37.    Microsemi Corporation    DIMMABLE BACKLIGHT SYSTEM    6198234    03/06/01
38.    Microsemi Corporation    FERROMAGNETIC TUNING RING FOR YIG OSCILLATORS   
6201449    03/13/01



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

39.    Microsemi Corporation    MULTIPLE CHANNEL CLASS D AUDIO AMPLIFIER   
6229388    05/08/01 40.    Microsemi Corporation    Method and apparatus for an
efficient multiphase switching regulator    6285571    09/04/01 41.    Microsemi
Corporation    Method and apparatus for programmable current sharing    6292378
   09/18/01 42.    Microsemi Corporation    Method and apparatus for controlling
minimum brightness of a fluorescent lamp    6307765    10/23/01 43.    Microsemi
Corporation    SWITCHING REGULATOR WITH TRANSIENT RECOVERY CIRCUIT    6356063   
03/12/02 44.    Microsemi Corporation    MULTIPLE CHANNEL CLASS D AUDIO
AMPLIFIER    6356151    03/12/02 45.    Microsemi Corporation    W/WC/TAC OHMIC
AND RECTIFYING CONTACTS ON SIC    6388272    05/14/02 46.    Microsemi
Corporation    METHOD AND APPARATUS FOR CONTROLLING MINIMUM BRIGHTNESS OF A
FLUORESCENT LAMP    6469922    10/22/02 47.    Microsemi Corporation    POWER
MOS DEVICE WITH ASYMMETRICAL CHANNEL STRUCTURE FOR ENHANCED LINEAR OPERATION   
6503786    01/07/03 48.    Microsemi Corporation    LINEAR VOLTAGE REGULATOR
USING ADAPTIVE BIASING    6522111    02/18/03 49.    Microsemi Corporation   
SINGLE MODE BUCK/BOOST REGULATING CHARGE PUMP    6522558    02/18/03 50.   
Microsemi Corporation    CHARGE PUMP REGULATOR WITH LOAD CURRENT CONTROL   
6556067    04/29/03 51.    Microsemi Corporation    SWITCHING REGULATOR WITH
TRANSIENT RECOVERY CIRCUIT    6605931    08/12/03 52.    Microsemi Corporation
   CLASS D AMPLIFIER WITH PASSIVE RC NETWORK    6621335    09/16/03 53.   
Microsemi Corporation    MULTIPLE OUTPUT CHARGE PUMP    6636104    10/21/03 54.
   Microsemi Corporation    METHOD AND APPARATUS FOR CONTROLLING MINIMUM
BRIGHTNESS OF A FLUORESCENT LAMP    6654268    11/25/03 55.    Microsemi
Corporation    APPARATUS FOR CONTROLLING A HIGH VOLTAGE CIRCUIT USING A LOW
VOLTAGE CIRCUIT    6657274    12/02/03 56.    Microsemi Corporation    POWER MOS
DEVICE WITH ASYMMETRICAL CHANNEL STRUCTURE FOR ENHANCED LINEAR OPERATION
CAPACITY    6664594    12/16/03 57.    Microsemi Corporation    COMPOUND
SEMICONDUCTOR PROTECTION DEVICE FOR LOW VOLTAGE AND HIGH SPEED DATA LINES   
6683334    01/27/04 58.    Microsemi Corporation    METHODS FOR FABRICATING A
COMPOUND SEMICONDUCTOR PROTECTION DEVICE FOR LOW VOLTAGE AND HIGH SPEED DATA
LINES    6703284    03/09/04 59.    Microsemi Corporation    MULTIPLE CHANNEL
CLASS D AUDIO AMPLIFIER    6763114    07/13/04 60.    Microsemi Corporation   
METHOD OF FABRICATING SELF-ALIGNED SILICON CARBIDE SEMICONDUCTOR DEVICES   
6764907    07/20/04 61.    Microsemi Corporation    TRANSIMPEDANCE AMPLIFIER
WITH SELECTIVE DC COMPENSATION    6784750    08/31/04 62.    Microsemi
Corporation    Apparatus and methods for generating an electronic signal
responsive to selected light    6787757    09/07/04



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

63.    Microsemi Corporation    Implantable cardiac defibrillation with control
circuit for controlling a high voltage circuit using a low voltage circuit   
6800916    10/05/04 64.    Microsemi Corporation    PSEUDO-DIFFERENTIAL
TRANSIMPEDANCE AMPLIFIER    6803825    10/12/04 65.    Microsemi Corporation   
Multiple output charge pump    6812776    11/02/04 66.    Microsemi Corporation
   Switching regulator with transient recovery circuit    6825642    11/30/04
67.    Microsemi Corporation    Compound semiconductor protection device for low
voltage and high speed data lines    6838710    01/04/05 68.    Microsemi
Corporation    LOW LEAKAGE INPUT PROTECTION DEVICE AND SCHEME FOR ELECTROSTATIC
DISCHARGE    6842318    01/11/05 69.    Microsemi Corporation    Power supply
with control circuit for controlling a high voltage circuit using a low voltage
   6853047    02/08/05 70.    Microsemi Corporation    LAMP INVERTER WITH
PRE-REGULATOR    6876157    04/05/05 71.    Microsemi Corporation    SILICON
CARBIDE SEMICONDUCTOR DEVICES WITH A REGROWN CONTACT LAYER    6982440   
01/03/06 72.    Microsemi Corporation    CHARGE PUMP REGULATOR WITH LOAD CURRENT
CONTROL    6897709    05/24/05 73.    Microsemi Corporation    ADHESION AND/OR
ENCAPSULATION OF SILICON CARBIDE-BASED SEMICONDUCTOR DEVICES ON CERAMIC
SUBSTRATES    6911714    06/28/05 74.    Microsemi Corporation    SPLIT-GATE
POWER MODULE AND METHOD FOR SUPPRESSING OSCILLATION THEREIN    6939743   
09/06/05 75.    Microsemi Corporation    MEMORY MODULE    6943454    09/13/05
76.    Microsemi Corporation    Method and apparatus for controlling minimum
brightness of a fluorescent lamp    6946806    09/20/05 77.    Microsemi
Corporation    SERIAL DATA INTERFACE    6952174    10/04/05 78.    Microsemi
Corporation    SQUARE WAVE DRIVE SYSTEM    6969958    11/29/05 79.    Microsemi
Corporation    PIN OR NIP LOW CAPACITANCE TRANSIENT VOLTAGE SUPPRESSORS AND
STEERING DIODES    7009831    03/07/06 80.    Microsemi Corporation    FRONT
SIDE ILLUMINATED PHOTODIODE WITH BACKSIDE BUMP    7038288    05/02/06 81.   
Microsemi Corporation    ZIGZAG TOPOLOGY FOR BALANCING CURRENT AMONG PARALLELED
GAS DISCHARGE LAMPS    7061183    06/13/06 82.    Microsemi Corporation   
Uni-directional PIN or NIP conducting low capacitance transient voltage
suppressors and steering diodes    7084486    08/01/06 83.    Microsemi
Corporation    DUAL-MODE PFM BOOST CONVERTER    7102340    09/05/06 84.   
Microsemi Corporation    Systems for auto-interleaving synchronization in a
multiphase switching power converter    7109691    09/19/06 85.    Microsemi
Corporation    FULL-BRIDGE AND HALF-BRIDGE COMPATIBLE DRIVER TIMING SCHEDULE FOR
DIRECT DRIVE BACKLIGHT SYSTEM    7112929    09/26/06 86.    Microsemi
Corporation    SYSTEMS AND METHODS FOR A TRANSFORMER CONFIGURATION FOR DRIVING
MULTIPLE GAS DISCHARGE TUBES IN PARALLEL    7141933    11/28/06 87.    Microsemi
Corporation    POWER CONVERTER METHOD AND APPARATUS HAVING HIGH INPUT POWER
FACTOR AND LOW HARMONIC DISTORTION    7157886    01/02/07



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

88.    Microsemi Corporation    PROTECTING A COLD CATHODE FLUORESCENT LAMP FROM
A LARGE TRANSIENT CURRENT WHEN VOLTAGE SUPPLY TRANSITIONS FROM A LOW TO A HIGH
VOLTAGE    7161309    01/09/07 89.    Microsemi Corporation    Bi-directional
pin or nip low capacitance transient voltage suppressors and steering diodes   
7164568    01/16/07 90.    Microsemi Corporation    DESIGN AND FABRICATION OF
RUGGED FRED    7169634    01/30/07 91.    Microsemi Corporation    INCREMENTAL
DISTRIBUTED DRIVER    7173379    02/06/07 92.    Microsemi Corporation   
PUSH-PULL DRIVER WITH NULL-SHORT FEATURE    7173380    02/06/07 93.    Microsemi
Corporation    NESTED BALANCING TOPOLOGY FOR BALANCING CURRENT AMONG MULTIPLE
LAMPS    7173382    02/06/07 94.    Microsemi Corporation    INVERTER WITH TWO
SWITCHING STAGES FOR DRIVING LAMP    7183724    02/27/07 95.    Microsemi
Corporation    OPTICAL AND TEMPERATURE FEEDBACKS TO CONTROL DISPLAY BRIGHTNESS
   7183727    02/27/07 96.    Microsemi Corporation    Device for protecting I/O
lines using PIN or NIP conducting low capacitance transient voltage suppressors
and steering diodes    7187012    03/06/07 97.    Microsemi Corporation    SPLIT
PHASE INVERTERS FOR CCFL BACKLIGHT SYSTEM    7187139    03/06/07 98.   
Microsemi Corporation    LAMP CURRENT CONTROL USING PROFILE SYNTHESIZER   
7187140    03/06/07 99.    Microsemi Corporation    METHOD AND APPARATUS TO
DRIVE LED ARRAYS USING TIME SHARING TECHNIQUE    7239087    07/03/07 100.   
Microsemi Corporation    WIDE BANDGAP SEMICONDUCTOR DEVICE CONSTRUCTION   
7241699    07/10/07 101.    Microsemi Corporation    CURRENT SHARING SCHEME FOR
MULTIPLE CCF LAMP OPERATION    7242147    07/10/07 102.    Microsemi Corporation
   SYSTEMS AND METHODS FOR A TRANSFORMER CONFIGURATION WITH A TREE TOPOLOGY FOR
CURRENT BALANCING IN GAS DISCHARGE LAMPS    7250726    07/31/07 103.   
Microsemi Corporation    PRIMARY SIDE CURRENT BALANCING SCHEME FOR MULTIPLE CCF
LAMP OPERATION    7250731    07/31/07 104.    Microsemi Corporation   
CURRENT-MODE DIRECT-DRIVE INVERTER    7265499    09/04/07 105.    Microsemi
Corporation    SYSTEMS AND METHODS FOR FAULT PROTECTION IN A BALANCING
TRANSFORMER    7279851    10/09/07 106.    Microsemi Corporation    BALANCING
TRANSFORMERS FOR RING BALANCER    7294971    11/13/07 107.    Microsemi
Corporation    SHOOT-THROUGH PREVENTION CIRCUIT FOR PASSIVE LEVEL-SHIFTER   
7313006    12/25/07 108.    Microsemi Corporation    Square wave drive system   
7321200    01/22/08 109.    Microsemi Corporation    SPLIT-GATE POWER MODULE FOR
SUPPRESSING OSCILLATION THEREIN    7342262    03/11/08 110.    Microsemi
Corporation    ADHESION AND/OR ENCAPSULATION OF SILICON CARBIDE-BASED
SEMICONDUCTOR DEVICES ON CERAMIC SUBSTRATES    7352045    04/01/08 111.   
Microsemi Corporation    RAMP GENERATOR WITH FAST RESET    7388413    06/17/08
112.    Microsemi Corporation    Optical and temperature feedbacks to control
display brightness    7391172    06/24/08



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

113.    Microsemi Corporation    VOLTAGE REGULATION LOOP WITH VARIABLE GAIN
CONTROL FOR INVERTER CIRCUIT    7414371    08/19/08 114.    Microsemi
Corporation    SLOPE COMPENSATION CIRCUIT    7425819    09/16/08 115.   
Microsemi Corporation    HIGH TEMPERATURE, HIGH VOLTAGE SIC VOID-LESS ELECTRONIC
PACKAGE    7435993    10/14/08 116.    Microsemi Corporation    CHARGE LIMITED
HIGH VOLTAGE SWITCH CIRCUITS    7449841    11/11/08 117.    Microsemi
Corporation    METHOD AND APPARATUS TO CONTROL DISPLAY BRIGHTNESS WITH AMBIENT
LIGHT CORRECTION    7468722    12/23/08 118.    Microsemi Corporation    Front
side illuminated photodiode with backside bump    7479401    01/20/09 119.   
Microsemi Corporation    JUNCTION TERMINATION STRUCTURES FOR WIDE-BANDGAP POWER
DEVICES    7498651    03/03/09 120.    Microsemi Corporation    METHOD OF
FABRICATING SELF-ALIGNED CARBIDE SEMICONDUCTOR DEVICES    7508000    03/24/09
121.    Microsemi Corporation    Split phase inverters for CCFL backlight system
   7525255    04/28/09 122.    Microsemi Corporation    LINEARLY REGULATED
BATTERY CHARGER    7525291    04/28/09 123.    Microsemi Corporation    Battery
charging and discharging by using a bi-directional transistor    7528582   
05/05/09 124.    Microsemi Corporation    Primary side current balancing scheme
for multiple CCF lamp operation    7557517    07/07/09 125.    Microsemi
Corporation    Balancing transformers for multi-lamp operation    7560875   
07/14/09 126.    Microsemi Corporation    RF POWER TRANSISTOR PACKAGE    7569927
   08/04/09 127.    Microsemi Corporation    STRIKING AND OPEN LAMP REGULATION
FOR CCFL CONTROLLER    7569998    08/04/09 128.    Microsemi Corporation    SELF
ALIGNED PROCESS FOR BJT FABRICATION    7579252    08/25/09 129.    Microsemi
Corporation    Full-bridge and half bridge compatible driver timing schedule for
direct drive backlight system    7646152    01/12/10 130.    Microsemi
Corporation    DESIGN AND FABRICATION OF RUGGED FRED, POWER MOSFET OR IGBT   
7671410    03/02/10 131.    Microsemi Corporation    METHOD AND APPARATUS FOR
STACKED DIE PACKAGE WITH INSULATED WIRE BONDS    7718471    05/18/10 132.   
Microsemi Corporation    PLASTIC SURFACE MOUNT LARGE AREA POWER DEVICE   
7741706    06/22/10 133.    Microsemi Corporation    COAXIAL-TO-MICROSTRIP
TRANSITIONS AND MANUFACTURING METHODS    7750764    07/06/10 134.    Microsemi
Corporation    DUAL-SLOPE BRIGHTNESS CONTROL FOR TRANSFLECTIVE DISPLAYS   
7755595    07/13/10 135.    Microsemi Corporation    Linearly regulated battery
charger    7759906    07/20/10 136.    Microsemi Corporation    Battery charging
and discharging by using a bi-directional transistor    7759907    07/20/10 137.
   Microsemi Corporation    DISTRIBUTED AMPLIFIER WITH NEGATIVE FEEDBACK   
7804362    09/28/10

138.

  

Microsemi Corporation;

The John E. Fetzer Institute, Inc.

   METHOD AND APPARATUS FOR MAINTAINING ELECTRICALLY OPERATING DEVICE
TEMPERATURES    5004973    04/02/91

139.

  

Microsemi Corporation;

The John E. Fetzer Institute, Inc.

   METHOD AND APPARATUS FOR MAINTAINING ELECTRICALLY OPERATING DEVICE
TEMPERATURES    5119021    06/02/92



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

140.   

Microsemi Corporation;

The John E. Fetzer Institute, Inc.

   METHOD AND APPARATUS FOR MAINTAINING ELECTRICALLY OPERATING DEVICE
TEMPERATURES    5297621    03/29/94 141.    Microsemi, Inc.    METHOD AND
APPARATUS TO SWITCH OPERATING MODES IN A PFM CONVERTER    7102339    09/05/06
142.    White Electronic Designs Corporation    Electronic stack module   
5910885    06/08/99 143.    White Electronic Designs Corporation    Elastomer
keypad and bezel    7087847    08/08/06 144.    White Electronic Designs
Corporation    Spray coating apparatus and fixtures    7208046    04/24/07 145.
   White Electronic Designs Corporation    Spray coating apparatus and fixtures
   7524537    04/28/09 146.    White Electronic Designs Corporation    Method
for producing shock and tamper resistant microelectronic devices    7723162   
05/25/10 147.    Microsemi Corporation    Using a triangular waveform to
synchronize the operation of an electronic circuit    7852019    12/14/10 148.
   Microsemi Corporation    Fine tuned multiple output converter    7906868   
03/15/11 149.    Microsemi Corporation    Single LED string lighting    8008864
   08/30/11 150.    Microsemi Corporation    Arrangement suitable for driving
floating CCFL based backlight    8008867    08/30/11 151.    Microsemi
Corporation    CCFL controller with multi-function terminal    8022635   
09/20/11 152.    Microsemi Corporation    Direct coupled balancer driver for
floating lamp structure    7977888    07/12/11 153.    Microsemi Corporation   
Balancing arrangement with reduced amount of balancing transformers    7990072
   08/02/11 154.    Microsemi Corporation    Method and apparatus for modifying
right half-plane zero in a cascaded DC-DC buck-boost converter    7977928   
07/12/11 155.    Microsemi Corporation    System and method for IM3 reduction
and cancellation in amplifiers    7573329    08/11/09 156.    Microsemi
Corporation    Inter-stage matching network to enhance common mode stability   
7924092    04/12/11 157.    Microsemi Corporation    Apparatus and method for
striking a fluorescent lamp    6979959    12/27/25 158.    Microsemi Corporation
   Apparatus and method for striking a fluorescent lamp    7279852    10/09/07
159.    Microsemi Corporation    Apparatus and method for striking a fluorescent
lamp    7411360    08/12/08 160.    Microsemi Corporation    Shorted lamp
detection in backlight system    6870330    03/22/05 161.    Microsemi
Corporation    Method and apparatus for auto-interleaving synchronization in a
multiphase switching power converter    6965219    11/15/05 162.    Microsemi
Corporation    Method and apparatus for dithering auto-synchronization of a
multiphase switching power converter    6836103    12/28/04 163.    Microsemi
Corporation    Split phase inverters for CCFL backlight system    7952298   
05/31/11 164.    Microsemi Corporation    Automatic gain control technique for
current monitoring in current-mode switching regulators    7919952    04/05/11
165.    Microsemi Corporation    Balancing transformers for multi-lamp operation
   7932683    04/26/11 166.    Microsemi Corporation    Method and apparatus to
compensate for supply voltage variations in a PWM-based voltage regulator   
7868603    01/11/11 167.    Microsemi Corporation    Boost converter with
adaptive coil peak current    7906943    03/15/11 168.    Microsemi Corporation
   Security system housing    D634229    03/15/11 169.    Microsemi Corporation
   Pedestal mount for security camera    D618269    06/22/11



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

  

Registration
Date

170.    Microsemi Corporation    Multiple camera imaging method and system for
detecting concealed objects    7873182    01/18/11 171.    Microsemi Corporation
   Broadband energy illuminator    7601958    10/13/09 172.    Microsemi
Corporation    Security system housing    D571244    06/17/08 173.    Microsemi
Corporation    System and method for manipulating real-time video playback
time-synchronized with millimeter wave imagery    7781717    08/24/10 174.   
Microsemi Corporation    System for deployment of a millimeter wave concealed
object detection system using an outdoor passively illuminated structure   
7858938    12/28/10 175.    ASIC Advantage, Inc.7    Integrated
multi-transformer    7956491    06/07/11 176.    ASIC Advantage, Inc.8   
Voltage level shifter for arbitrary input signals    7911255    03/22/11 177.   
ASIC Advantage, Inc.9    Controller for switch mode power supple    6636025   
10/21/03 178.    ASIC Advantage, Inc.10    Power converter having a low voltage
regulator powered from a high voltage source    6233165    05/15/01 179.    ASIC
Advantage, Inc.11    Voltage level shifter    7782115    08/24/10 180.   
Microsemi Microwave Products12    Monolithic surface mount optoelectronic device
and method for fabricating the device    6759688    07/06/04 181.    Microsemi
Corporation    Battery cell bypass with pre-loaded compression action    6294766
   09/25/01 182.    Microsemi Corporation    Schottky barrier code (SBD) and its
off-shoot merged PN/Schottky diode or junction barrier Schottky (JBS diode   
7851881    12/14/10 183.    Microsemi Corporation    RF power transistor package
   7956455    06/07/11 184.    Microsemi Corporation    Coaxial-to-microstrip
transitions    7915981    03/29/11 185.    Microsemi Corporation    Full-bridge
compatible driver timing schedule for direct drive backlight system    7965046
   06/21/11 186.    Microsemi Corporation    Method and apparatus for stacked
die package with insulated wire bonds    7939928    02/10/11 187.    Microsemi
Corporation    Charge limited high voltage switch circuits    7449841   
11/11/08 188.    Microsemi Corporation13    Flexible diode package and method of
manufacturing    8003446    08/23/11 189.    Microsemi Corporation14   
Integrated circuit with flexible planar leads    8018042    09/13/11

US Patents Owned by Actel Corporation:

 

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

1    Actel Corporation    Inverting flip-flop for use in field programmable gate
arrays    7816946 2    Actel Corporation    Circuits and methods for testing
FPGA routing switches    7804321 3    Actel Corporation    Apparatus for testing
a phrase-locked loop in a boundary scan enabled device    7774665

 

7 

This patent was acquired by Microsemi Corp. – Analog Mixed Signal Group.

8 

This patent was acquired by Microsemi Corp. – Analog Mixed Signal Group.

9 

This patent was acquired by Microsemi Corp. – Analog Mixed Signal Group.

10 

This patent was acquired by Microsemi Corp. – Analog Mixed Signal Group.

11 

This patent was acquired by Microsemi Corp. – Analog Mixed Signal Group.

12 

This patent was acquired by Microsemi Corp. – Massachusetts, is of immaterial
value, and may be abandoned.

13 

This patent is of immaterial value and may be abandoned.

14 

This patent is of immaterial value and may be abandoned.



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

4    Actel Corporation    Logic module including versatile adder for FPGA   
7772879 5    Actel Corporation    Single event transient mitigation and
measurement in integrated circuits    7772874 6    Actel Corporation   
Radiation tolerant SRAM bit    7768810 7    Actel Corporation   
Radiation-tolerant flash-based FPGA memory cells    7768317 8    Actel
Corporation    Isolated-nitride-region non-volatile memory cell and fabrication
method    7768056 9    Actel Corporation    Enhanced field programmable gate
array    7755386 10    Actel Corporation    Integrated circuit wafer with
inter-die metal interconnect lines traversing scribe-line boundaries    7718512
11    Actel Corporation    (N+1) input flip-flop packing with logic in FPGA
architectures    7701250 12    Actel Corporation    Programmable delay line
compensated for process voltage and temperature    7701246 13    Actel
Corporation    Non-volatile memory array having drain-side segmentation for an
FPGA device    7697330 14    Actel Corporation    Split gate memory cell for
programmable circuit device    7692972 15    Actel Corporation    Programmable
logic device with a microcontroller-based control system    7683660 16    Actel
Corporation    Non-volatile memory architecture for programmable-logic-based
system on a chip    7675320 17    Actel Corporation    Apparatus and method for
initializing an integrated circuit device and activating a function of the
device once an input power supply has reached a threshold voltage    7673194 18
   Actel Corporation    Deglitching circuits for a radiation-hardened static
random access memory based programmable architecture    7672153 19    Actel
Corporation    Mixed signal system-on-a-chip integrated simultaneous multiple
sample/hold circuits and embedded analog comparators    7667631 20    Actel
Corporation    Flexible carry scheme for field programmable gate arrays   
7663400 21    Actel Corporation    Quadratic and cubic compensation of
sigma-delta D/A and A/D converters    7659841 22    Actel Corporation    ESD
protection structure for I/O pad subject to both positive and negative voltages
   7659585 23    Actel Corporation    Architecture and interconnect scheme for
programmable logic circuits    7646218 24    Actel Corporation    System for
signal routing line aggregation in a field-programmable gate array    7634753 25
   Actel Corporation    High-voltage dual-polarity I/O p-well pump ESD
protection circuit    7633731 26    Actel Corporation    Programming method for
non-volatile memory and non-volatile memory-based programmable logic device   
7623390 27    Actel Corporation    Flash-based FPGA with secure reprogramming   
7616508 28    Actel Corporation    Reconfigurable delta sigma analog-to-digital
converter and customized digital filters with embedded flash FPGA and flash
memory    7616143 29    Actel Corporation    System-on-a-chip integrated circuit
including dual-function analog and digital inputs    7616026 30    Actel
Corporation    Programmable logic device adapted to enter a low-power mode   
7616025 31    Actel Corporation    Programmable system on a chip    7613943 32
   Actel Corporation    Programmable system on a chip for power-supply voltage
and current monitoring and control    7603578 33    Actel Corporation    Method
for erasing programmable interconnect cells for field programmable gate arrays
using reverse bias voltage    7593268 34    Actel Corporation    Non-volatile
programmable memory cell for programmable logic array    7590000 35    Actel
Corporation    Method for secure delivery of configuration data for a
programmable logic device    7581117 36    Actel Corporation    Clock-generator
architecture for a programmable-logic-based system on a chip    7579895



--------------------------------------------------------------------------------

    

Registered Owner(s)

  

Patent Description

  

Registration
Number

37    Actel Corporation    Repeatable block producing a non-uniform routing
architecture in a field programmable gate array having segmented tracks   
7579869 38    Actel Corporation    Architecture for routing resources in a field
programmable gate array    7579868 39    Actel Corporation    Volatile data
storage in a non-volatile memory cell array    7573746 40    Actel Corporation
   Non-volatile two-transistor programmable logic cell and array layout   
7573093 41    Actel Corporation    Programmable system on a chip for temperature
monitoring and control    7560954 42    Actel Corporation    Integrated circuit
device having state-saving and initialization feature    7560952 43    Actel
Corporation    Encryption for a stream file in an FPGA integrated circuit   
7558967 44    Actel Corporation    SRAM cell controlled by flash memory cell   
7558112 45    Actel Corporation    Block symmetrization in a field programmable
gate array    7557612 46    Actel Corporation    Block level routing
architecture in a field programmable gate array    7557611 47    Actel
Corporation    Nonvolatile memory integrated circuit having assembly buffer and
bit-line driver and method of operation thereof    7554860 48    Actel
Corporation    Parallel programmable antifuse field programmable gate array
device (FPGA) and a method for programming and testing an antifuse FPGA   
7549138 49    Actel Corporation    Isolation scheme for static and dynamic FPGA
partial programming    7548095 50    Actel Corporation    FPGA architecture
having two-level cluster input interconnect scheme without bandwidth limitation
   7545169 51    Actel Corporation    Clock tree network in a field programmable
gate array    7545168 52    Actel Corporation    Field-programmable gate array
low voltage differential signaling driver utilizing two complimentary output
buffers    7545166 53    Actel Corporation    Cyclic redundancy checking of a
field programmable gate array having an SRAM memory architecture    7543216 54
   Actel Corporation    Circuit and method for supplying programming potential
at voltages larger than BVDss of programming transistors    7538598 55    Actel
Corporation    Non-volatile look-up table for an FPGA    7538576 56    Actel
Corporation    Non-volatile two-transistor programmable logic cell and array
layout    7538382 57    Actel Corporation    Non-volatile two-transistor
programmable logic cell and array layout    7538379 58    Actel Corporation   
Address transition detector for fast flash memory device    7532035 59    Actel
Corporation    Non-volatile memory with source-side column select    7522453 60
   Actel Corporation    Integrated circuit including programmable logic and
external-device chip-enable override control    7521960 61    Actel Corporation
   Field programmable gate array and microcontroller system-on-a-chip    7516303
62    Actel Corporation    Clock-generator architecture for a
programmable-logic-based system on a chip    7501872 63    Actel Corporation   
Non-volatile two-transistor programmable logic cell and array layout    7501681
64    Actel Corporation    Flash/dynamic random access memory field programmable
gate array    7499360 65    Actel Corporation    Non-volatile look-up table for
an FPGA    7495473 66    Actel Corporation    Programmable system on a chip for
power-supply voltage and current monitoring and control    7493506 67    Actel
Corporation    Programmable system on a chip for power-supply voltage and
current monitoring and control    7492183 68    Actel Corporation   
Non-volatile look-up table for an FPGA    7492182 69    Actel Corporation   
Programmable system on a chip    7487376 70    Actel Corporation    Radiation
tolerant SRAM bit    7486538 71    Actel Corporation    Delay locked loop for an
FPGA architecture    7484113 72    Actel Corporation    Method and apparatus of
memory clearing with monitoring RAM memory cells in a field programmable gated
array    7482835



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

73    Actel Corporation    Low-capacitance input/output and electrostatic
discharge circuit for protecting an integrated circuit from electrostatic
discharge    7482218 74    Actel Corporation    Three input field programmable
gate array logic circuit configurable as a three input look up table a D-latch
or a D flip-flop    7477071 75    Actel Corporation    Non-volatile
two-transistor programmable logic cell and array layout    7473960 76    Actel
Corporation    Apparatus and method for reducing leakage of unused buffers in an
integrated circuit    7463061 77    Actel Corporation    Face-to-face bonded I/O
circuit die and functional logic circuit die system    7459772 78    Actel
Corporation    Reprogrammable metal-to-metal antifuse employing
carbon-containing antifuse material    7459763 79    Actel Corporation   
Programmable system on a chip for temperature monitoring and control    7446560
80    Actel Corporation    ESD protection structure for I/O pad subject to both
positive and negative voltages    7446378 81    Actel Corporation    SRAM bus
architecture and interconnect to an FPGA    7444456 82    Actel Corporation   
Apparatus and method of error detection and correction in a radiation-hardened
static random access memory field-programmable gate array    7443191 83    Actel
Corporation    Voltage-and temperature-compensated RC oscillator circuit   
7439818 84    Actel Corporation    Apparatus for interfacing and testing a phase
locked loop in a field programmable gate array    7434080 85    Actel
Corporation    Multi-level routing architecture in a field programmable gate
array having transmitters and receivers    7432733 86    Actel Corporation   
Non-volatile memory cells in a field programmable gate array    7430137 87   
Actel Corporation    Apparatus and method for initializing an integrated circuit
device and activating a function of the device once an input power supply has
reached a threshold voltage    7426667 88    Actel Corporation    Tileable
field-programmable gate array architecture    7426665 89    Actel Corporation   
System-on-a-chip integrated circuit including dual-function analog and digital
inputs    7423451 90    Actel Corporation    Programmable system on a chip for
power-supply voltage and current monitoring and control    7421605 91    Actel
Corporation    Non-volatile memory configuration scheme for
volatile-memory-based programmable circuits in an FPGA    7414428 92    Actel
Corporation    Integrated multi-function analog circuit including voltage
current and temperature monitor and gate-driver circuit blocks    7414427 93   
Actel Corporation    Architecture and interconnect scheme for programmable logic
circuits    7409664 94    Actel Corporation    SRAM cell controlled by flash
memory cell    7408815 95    Actel Corporation    FPGA architecture having
two-level cluster input interconnect scheme without bandwidth limitation   
7408383 96    Actel Corporation    Deglitching circuits for a radiation-hardened
static random access memory based programmable architecture    7403411 97   
Actel Corporation    Mixed signal system-on-a-chip integrated simultaneous
multiple sample/hold circuits and embedded analog comparators    7400283 98   
Actel Corporation    Circuit and method for supplying programming potential at
voltages larger than BVDss of programming transistors    7400185 99    Actel
Corporation    Synchronous first-in/first-out block memory for a field
programmable gate array    7394289 100    Actel Corporation    Field
programmable gate array long line routing network    7394286



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

101    Actel Corporation    Reprogrammable metal-to-metal antifuse employing
carbon-containing antifuse material    7393722 102    Actel Corporation   
Switching ratio and on-state resistance of an antifuse programmed below 5 mA and
having a Ta or TaN barrier metal layer    7390726 103    Actel Corporation   
Dedicated interface architecture for a hybrid integrated circuit    7389487 104
   Actel Corporation    Block symmetrization in a field programmable gate array
   7385421 105    Actel Corporation    Repeatable block producing a non-uniform
routing architecture in a field programmable gate array having segmented tracks
   7385420 106    Actel Corporation    Dedicated input/output first in/first out
module for a field programmable gate array    7385419 107    Actel Corporation
   Non-volatile memory architecture for programmable-logic-based system on a
chip    7385418 108    Actel Corporation    Method and apparatus for universal
program controlled bus architecture    7382156 109    Actel Corporation   
Enhanced field programmable gate array    7382155 110    Actel Corporation   
Field-programmable gate array low voltage differential signaling driver
utilizing two complimentary output buffers    7378867 111    Actel Corporation
   Clock tree network in a field programmable gate array    7375553 112    Actel
Corporation    Non-volatile programmable memory cell and array for programmable
logic array    7368789 113    Actel Corporation    Radiation tolerant SRAM bit
   7366008 114    Actel Corporation    Three input field programmable gate array
logic circuit configurable as a three input look up table a D-latch or a D
flip-flop    7365567 115    Actel Corporation    Programmable system on a chip
for power-supply voltage and current monitoring and control    7365565 116   
Actel Corporation    Programming method for non-volatile memory and non-volatile
memory-based programmable logic device    7362610 117    Actel Corporation   
Integrated circuit including programmable logic and external-device chip-enable
override control    7362131 118    Actel Corporation    Block level routing
architecture in a field programmable gate array    7360195 119    Actel
Corporation    Architecture for face-to-face bonding between substrate and
multiple daughter chips    7358601 120    Actel Corporation    Amorphous carbon
metal-to-metal antifuse with adhesion promoting layers    7358589 121    Actel
Corporation    Integrated circuit device having state-saving and initialization
feature    7352206 122    Actel Corporation    Bit line pre-settlement circuit
and method for flash memory sensing scheme    7342832 123    Actel Corporation
   Tileable field-programmable gate array architecture    7342416 124    Actel
Corporation    Non-volatile two-transistor programmable logic cell and array
layout    7342278 125    Actel Corporation    Non-volatile look-up table for an
FPGA    7321237 126    Actel Corporation    Volatile data storage in a
non-volatile memory cell array    7301821 127    Actel Corporation   
Clock-generator architecture for a programmable-logic-based system on a chip   
7298178 128    Actel Corporation    Apparatus and method of error detection and
correction in a radiation-hardened static random access memory
field-programmable gate array    7288957 129    Actel Corporation   
Non-volatile two-transistor programmable logic cell and array layout    7285818
130    Actel Corporation    Mixed-signal system-on-a-chip analog signal direct
interconnection through programmable logic control    7280058 131    Actel
Corporation    Architecture for routing resources in a field programmable gate
array    7279930 132    Actel Corporation    Parallel programmable antifuse
field programmable gate array device (FPGA) and a method for programming and
testing an antifuse FPGA    7269814



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

133    Actel Corporation    Address transition detector for fast flash memory
device    7268589 134    Actel Corporation    System for signal routing line
aggregation in a field-programmable gate array    7268585 135    Actel
Corporation    Programmable system on a chip for temperature monitoring and
control    7256610 136    Actel Corporation    Circuit and method for supplying
programming potential at voltages larger than BVDss of programming transistors
   7248094 137    Actel Corporation    Non-volatile programmable memory cell for
programmable logic array    7245535 138    Actel Corporation    Chip carrier
substrate with a land grid array and external bond terminals    7244633 139   
Actel Corporation    Block symmetrization in a field programmable gate array   
7233167 140    Actel Corporation    Synchronous first-in/first-out block memory
for a field programmable gate array    7227380 141    Actel Corporation    SRAM
cell controlled by flash memory cell    7224603 142    Actel Corporation   
Integrated circuit wafer with inter-die metal interconnect lines traversing
scribe-line boundaries    7224042 143    Actel Corporation    SRAM bus
architecture and interconnect to an FPGA    7213091 144    Actel Corporation   
Field programmable gate array long line routing network    7212030 145    Actel
Corporation    Dedicated input/output first in/first out module for a field
programmable gate array    7199609 146    Actel Corporation    Radiation
tolerant SRAM bit    7193885 147    Actel Corporation    Apparatus and method of
error detection and correction in a radiation-hardened static random access
memory field-programmable gate array    7173448 148    Actel Corporation   
Delay locked loop for and FPGA architecture    7171575 149    Actel Corporation
   Programmable system on a chip    7170315 150    Actel Corporation    Method
for erasing programmable interconnect cells for field programmable gate arrays
using reverse bias voltage    7161841 151    Actel Corporation    Integrated
multi-function analog circuit including voltage current and temperature monitor
and gate-driver circuit blocks    7138824 152    Actel Corporation    Inter-tile
buffer system for a field programmable gate array    7132853 153    Actel
Corporation    Non-volatile look-up table for an FPGA    7129748 154    Actel
Corporation    System-on-a-chip integrated circuit including dual-function
analog and digital inputs    7129746 155    Actel Corporation    Method and
apparatus of memory clearing with monitoring RAM memory cells in a field
programmable gated array    7126856 156    Actel Corporation    Deglitching
circuits for a radiation-hardened static random access memory based programmable
architecture    7126842 157    Actel Corporation    Multi-level routing
architecture in a field programmable gate array having transmitters and
receivers    7126374 158    Actel Corporation    Cyclic redundancy checking of a
field programmable gate array having an SRAM memory architecture    7124347 159
   Actel Corporation    Field-programmable gate array low voltage differential
signaling driver utilizing two complimentary output buffers    7119573 160   
Actel Corporation    Power-up and power-down circuit for system-on-a-chip
integrated circuit    7119398 161    Actel Corporation    Transistor having
fully-depleted junctions to reduce capacitance and increase radiation immunity
in an integrated circuit    7119393 162    Actel Corporation    Voltage- and
temperature-compensated RC oscillator circuit    7116181 163    Actel
Corporation    Non-volatile memory configuration scheme for
volatile-memory-based programmable circuits in an FPGA    7112993 164    Actel
Corporation    Three input field programmable gate array logic circuit
configurable as a three input look up table a D-latch or a D flip-flop   
7106100



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

165    Actel Corporation    Clock-generator architecture for a
programmable-logic-based system on a chip    7102391 166    Actel Corporation   
Dedicated input/output first in/first out module for a field programmable gate
array    7102385 167    Actel Corporation    Non-volatile memory architecture
for programmable-logic-based system on a chip    7102384 168    Actel
Corporation    SRAM cell controlled by non-volatile memory cell    7099189 169
   Actel Corporation    Repeatable block producing a non-uniform routing
architecture in a field programmable gate array having segmented tracks   
7075334 170    Actel Corporation    Apparatus and method of error detection and
correction in a radiation-hardened static random access memory
field-programmable gate array    7075328 171    Actel Corporation    Field
programmable gate array and microcontroller system-on-a-chip    7069419 172   
Actel Corporation    SRAM bus architecture and interconnect to an FPGA   
7054967 173    Actel Corporation    Clock tree network in a field programmable
gate array    7049846 174    Actel Corporation    Programmable system on a chip
for power-supply voltage and current monitoring and control    7034569 175   
Actel Corporation    Integrated circuit including programmable logic and
external-device chip-enable override control    7030649 176    Actel Corporation
   Low-capacitance input/output and electrostatic discharge circuit for
protecting an integrated circuit from electrostatic discharge    7019368 177   
Actel Corporation    Tileable field-programmable gate array architecture   
7015719 178    Actel Corporation    Deglitching circuits for a
radiation-hardened static random access memory based programmable architecture
   6990010 179    Actel Corporation    Dedicated input/output first in/first out
module for a field programmable gate array    6980028 180    Actel Corporation
   Synchronous first-in/first-out block memory for a field programmable gate
array    6980027 181    Actel Corporation    Delay locked loop for an FPGA
architecture    6976185 182    Actel Corporation    Methods of redundancy in a
floating trap memory element based field programmable gate array    6970383 183
   Actel Corporation    User available body scan chain    6968487 184    Actel
Corporation    Amorphous carbon metal-to-metal antifuse with adhesion promoting
layers    6965156 185    Actel Corporation    Multi-level routing architecture
in a field programmable gate array having transmitters and receivers    6946871
186    Actel Corporation    Chip carrier substrate with a land grid array and
external bond terminals    6946726 187    Actel Corporation    Method and
apparatus of memory clearing with monitoring RAM memory cells in a field
programmable gated array    6937063 188    Actel Corporation    Turn
architecture for routing resources in a field programmable gate array    6934927
189    Actel Corporation    Programmable multi-standard I/O architecture for
FPGAS    6909306 190    Actel Corporation    Block level routing architecture in
a field programmable gate array    6898777 191    Actel Corporation   
Flash/dynamic random access memory field programmable gate array    6891769 192
   Actel Corporation    Repeatable block producing a non-uniform routing
architecture in a field programmable gate array having segmented tracks   
6891396 193    Actel Corporation    Field-programmable gate array low voltage
differential signaling driver utilizing two complimentary output buffers   
6891394 194    Actel Corporation    Tileable field-programmable gate array
architecture    6888375 195    Actel Corporation    Parallel programmable
antifuse field programmable gate array device (FPGA) and a method for
programming and testing an antifuse FPGA    6885218 196    Actel Corporation   
Tileable field-programmable gate array architecture    6870396



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

197    Actel Corporation    Dedicated input/output first in/first out module for
a field programmable gate array    6867615 198    Actel Corporation    Block
symmetrization in a field programmable gate array    6861869 199    Actel
Corporation    Radiation shielding die carrier package    6853055 200    Actel
Corporation    Antifuse structure and a method of forming an antifuse structure
   6841846 201    Actel Corporation    Block connector splitting in logic block
of a field programmable gate array    6838903 202    Actel Corporation   
Synchronous first-in/first-out block memory for a field programmable gate array
   6838902 203    Actel Corporation    Apparatus and method of error detection
and correction in a radiation-hardened static random access memory
field-programmable gate array    6838899 204    Actel Corporation    Clock tree
network in a field programmable gate array    6825690 205    Actel Corporation
   Metal-to-metal antifuse structure and fabrication method    6809398 206   
Actel Corporation    Inter-tile buffer system for a field programmable gate
array    6800884 207    Actel Corporation    SRAM bus architecture and
interconnect to an FPGA    6799240 208    Actel Corporation    High density
antifuse based partitioned FPGA architecture    6794897 209    Actel Corporation
   Enhanced field programmable gate array    6791353 210    Actel Corporation   
Three input field programmable gate array logic circuit configurable as a three
input look up table a D-latch or a D flip-flop    6777977 211    Actel
Corporation    Field-programmable gate array architecture    6774672 212   
Actel Corporation    Intra-tile buffer system for a field programmable gate
array    6774670 213    Actel Corporation    Field programmable gate array
freeway architecture    6774669 214    Actel Corporation    Method and apparatus
for a flexible chargepump scheme for field-programmable gate arrays    6774667
215    Actel Corporation    Cyclic redundancy checking of a field programmable
gate array having an SRAM memory architecture    6772387 216    Actel
Corporation    Metal-to-metal antifuse employing carbon-containing antifuse
material    6767769 217    Actel Corporation    Method and apparatus for
bootstrapping a programmable antifuse circuit    6765427 218    Actel
Corporation    Programmable multi-standard I/O architecture for FPGAs    6762621
219    Actel Corporation    Field programmable gate array and microcontroller
system-on-a-chip    6751723 220    Actel Corporation    Carry chain for use
between logic modules in a field programmable gate array    6750674 221    Actel
Corporation    Tileable field-programmable gate array architecture    6744278
222    Actel Corporation    Routing structures for a tileable field-programmable
gate array architecture    6731133 223    Actel Corporation    Programming
methods for an amorphous carbon metal-to-metal antifuse    6728126 224    Actel
Corporation    Field programmable gate array architecture including a buffer
module and a method of distributing buffer modules in a field programmable gate
array    6727726 225    Actel Corporation    Antifuse memory cell and antifuse
memory cell array    6721197 226    Actel Corporation    Antifuse incorporating
tantalum nitride barrier layer    6713369 227    Actel Corporation    Tileable
field-programmable gate array architecture    6700404 228    Actel Corporation
   Block symmetrization in a field programmable gate array    6680624 229   
Actel Corporation    Programming circuitry for configurable FPGA I/O    6678848
230    Actel Corporation    Turn architecture for routing resources in a field
programmable gate array    6636930 231    Actel Corporation    Block connector
splitting in logic block of a field programmable gate array    6624657 232   
Actel Corporation    Programmable multi-standard I/O architecture for FPGAs   
6617875 233    Actel Corporation    Tileable field-programmable gate array
architecture    6611153 234    Actel Corporation    Antifuse structure suitable
for VLSI application    6603187



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

235    Actel Corporation    Antifuse incorporating tantalum nitride barrier
layer    6603142 236    Actel Corporation    Antifuse memory cell and antifuse
memory cell array    6570805 237    Actel Corporation    Antifuse memory cell
and antifuse memory cell array    6570798 238    Actel Corporation    Block
level routing architecture in a field programmable gate array    6567968 239   
Actel Corporation    Cyclic redundancy checking of a field programmable gate
array having a SRAM memory architecture    6560743 240    Actel Corporation   
High density antifuse based partitioned FPGA architecture    6549035 241   
Actel Corporation    Method and apparatus of memory clearing with monitoring
memory cells    6531891 242    Actel Corporation    Antifuse programming method
   6529038 243    Actel Corporation    Integrated circuit that includes a
field-programmable gate array and a hard gate array having the same underlying
structure    6504398 244    Actel Corporation    SRAM bus architecture and
interconnect to an FPGA    6496887 245    Actel Corporation    Tileable
field-programmable gate array architecture    6476636 246    Actel Corporation
   Method and apparatus for storing a validation number in a field-programmable
gate array    6446242 247    Actel Corporation    Raised tungsten plug antifuse
and fabrication processes    6437365 248    Actel Corporation    Embedded static
random access memory for field programmable gate array    6430088 249    Actel
Corporation    Programmable multi-standard I/O architecture for FPGAs    6392437
250    Actel Corporation    Field programmable gate array with mask programmed
input and output buffers    6362649 251    Actel Corporation    Flash based
control for field programmable gate array    6356478 252    Actel Corporation   
Radiation tolerant flash FPGA    6324102 253    Actel Corporation    Block
connector splitting in logic block of a field programmable gate array    6285212
254    Actel Corporation    Methods for errors checking the configuration SRAM
and user assignable SRAM data in a field programmable gate array    6237124 255
   Actel Corporation    Programmable interconnect architecture    6160420 256   
Actel Corporation    Enhanced field programmable gate array    6150837 257   
Actel Corporation    Raised tungsten plug antifuse and fabrication processes   
6124193 258    Actel Corporation    Antifuse structure suitable for VLSI
application    6111302 259    Actel Corporation    Embedded static random access
memory for field programmable gate array    6049487 260    Actel Corporation   
SRAM bus architecture and interconnect to an FPGA    6038627 261    Actel
Corporation    Metal-to-metal via-type antifuse    5962910 262    Actel
Corporation    Field programmable gate array with mask programmed input and
output buffers    5959466 263    Actel Corporation    Logic function module for
field programmable array    5936426 264    Actel Corporation    Raised tungsten
plug antifuse and fabrication processes    5920109 265    Actel Corporation   
Process ESD protection devices for use with antifuses    5913137 266    Actel
Corporation    Antifuse programmed PROM cell    5909049 267    Actel Corporation
   Field programmable gate array with mask programmed analog function circuits
   5821776 268    Actel Corporation    Fabrication process for raised tungsten
plug antifuse    5804500 269    Actel Corporation    Antifuse with improved
antifuse material    5789764 270    Actel Corporation    Logic module with
configurable combinational and sequential blocks    5781033 271    Actel
Corporation    Flexible high-performance static RAM architecture for
field-programmable gate arrays    5744980 272    Actel Corporation   
Programmable logic module and architecture for field programmable gate array
device    5698992



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

273    Actel Corporation    Electrically programmable antifuse    5670818 274   
Actel Corporation    Method of making metal to metal antifuse    5633189 275   
Actel Corporation    Flexible FPGA input/output architecture    5625301 276   
Actel Corporation    Two-transistor electrically-alterable switch employing hot
electron injection and fowler nordheim tunneling    5625211 277    Actel
Corporation    Testability circuits for logic circuit arrays    5614818 278   
Actel Corporation    Metal-to-metal antifuse with conductive    5614756 279   
Actel Corporation    Logic module for a programmable logic device    5610534 280
   Actel Corporation    Programmable logic module and architecture for field
programmable gate array device    5606267 281    Actel Corporation   
Programmable interconnect architecture    5600265 282    Actel Corporation   
Antifuse with improved antifuse material    5592016 283    Actel Corporation   
Two-transistor zero-power electrically-alterable non-volatile latch    5587603
284    Actel Corporation    Electrically programmable antifuse element   
5578836 285    Actel Corporation    Above via metal-to-metal antifuse    5576576
286    Actel Corporation    Single-transistor electrically-alterable switch
employing fowler nordheim tunneling for program and erase    5576568 287   
Actel Corporation    ESD protection device for antifuses with top polysilicon
electrode    5572061 288    Actel Corporation    Programmable logic module and
architecture for field programmable gate array device    5570041 289    Actel
Corporation    Electrically programmable antifuse incorporating dielectric and
amorphous silicon interlayers    5552627 290    Actel Corporation   
Electrically programmable antifuse having stair aperture    5550404 291    Actel
Corporation    Metal to metal antifuse    5543656 292    Actel Corporation   
Metal to metal antifuse    5541441 293    Actel Corporation    Antifuse-based
FPGA architecture without high-voltage isolation transistors    5537056 294   
Actel Corporation    Testability circuits for logic arrays    5528600 295   
Actel Corporation    Apparatus and method for determining the resistance of
antifuses in an array    5526312 296    Actel Corporation    Apparatus and
method for measuring programmed antifuse resistance    5525909 297    Actel
Corporation    Metal-to-metal antifuse including etch stop layer    5525830 298
   Actel Corporation    Circuits for ESD protection of metal-to-metal antifuses
during processing    5519248 299    Actel Corporation    Reconfigurable
programmable interconnect architecture    5510730 300    Actel Corporation   
Metal-to-metal antifuse with improved diffusion barrier layer    5510646 301   
Actel Corporation    FPGA architecture including direct logic function circuit
to I/O interconnections    5509128 302    Actel Corporation    Method of forming
antifuses having minimum areas    5508220 303    Actel Corporation    Process
ESD protection devices for use with antifuses    5498895 304    Actel
Corporation    Antifuse structure suitable for VLSI application    5485031 305
   Actel Corporation    Low-temperature process metal-to-metal antifuse
employing silicon link    5482884 306    Actel Corporation    User-configurable
logic circuits comprising antifuses and multiplexer-based logic modules   
5479113 307    Actel Corporation    Programmable logic module and architecture
for field programmable gate array device    5477165 308    Actel Corporation   
Apparatus and method determining the resistance of antifuses in an array   
5469396 309    Actel Corporation    Method of fabricating an antifuse element
having an etch-stop dielectric layer    5464790



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

310    Actel Corporation    Field programmable digital signal processing array
integrated circuit    5457644 311    Actel Corporation    Programmable logic
module and architecture for field programmable gate array device    5451887 312
   Actel Corporation    Programmable dedicated FPGA functional blocks for
multiple wide-input functions    5448185 313    Actel Corporation    Logic
module with configurable combinational and sequential blocks    5440245 314   
Actel Corporation    Testability architecture and techniques for programmable
interconnect architecture    5432441 315    Actel Corporation    Apparatus and
method for measuring programmed antifuse resistance    5414364 316    Actel
Corporation    Electrically-programmable low-impedance anti-fuse element   
5412244 317    Actel Corporation    Electrically programmable antifuse
incorporating dielectric and amorphous silicon interlayer    5411917 318   
Actel Corporation    Electrically programmable antifuse element    5404029 319
   Actel Corporation    Clock distribution scheme for user-programmable logic
array architecture    5391942 320    Actel Corporation    Electrically
programmable antifuse having a metal to metal structure    5387812 321    Actel
Corporation    Low-temperature process metal-to-metal antifuse employing silicon
link    5373169 322    Actel Corporation    Simultaneous multiple antifuse
programming method    5371414 323    Actel Corporation    Circuits for ESD
protection of metal-to-metal antifuses during processing    5369054 324    Actel
Corporation    Reconfigurable programmable interconnect architecture    5367208
325    Actel Corporation    Testability architecture and techniques for
programmable interconnect architecture    5365165 326    Actel Corporation   
Testability architecture and techniques for programmable interconnect
architecture    5341092 327    Actel Corporation    Series linear antifuse array
   5341043 328    Actel Corporation    Methods for protecting outputs of
low-voltage circuits from high programming voltages    5341030 329    Actel
Corporation    FPGA architecture including direct logic function circuit to I/O
interconnections    5317698 330    Actel Corporation    Methods for programming
antifuses having at least one metal electrode    5316971 331    Actel
Corporation    Testability architecture and techniques for programmable
interconnect architecture    5309091 332    Actel Corporation    Above via
metal-to-metal antifuse    5308795 333    Actel Corporation    Programmable
interconnect architecture employing leaky programmable elements    5304871 334
   Actel Corporation    Circuit for preventing false programming of anti-fuse
elements    5299150 335    Actel Corporation    Low voltage device in a high
voltage substrate    5286992 336    Actel Corporation    High-yield methods for
programming antifuses    5272388 337    Actel Corporation    Electrically
programmable antifuse and fabrication processes    5272101 338    Actel
Corporation    Electrically-programmable low-impedance anti-fuse element   
5266829 339    Actel Corporation    Clock distribution scheme for
user-programmable logic array architecture    5254886 340    Actel Corporation
   Testability architecture and techniques for programmable interconnect
architecture    5223792 341    Actel Corporation    Testability architecture and
techniques for programmable interconnect architecture    5208530 342    Actel
Corporation    Logic module with configurable combinational and sequential
blocks    5198705 343    Actel Corporation    Methods for preventing disturbance
of antifuses during programming    5194759 344    Actel Corporation   
Programmable interconnect architecture    5191241



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

345    Actel Corporation    Reconfigurable programmable interconnect
architecture    5187393 346    Actel Corporation    Process for fabricating
electrically programmable antifuse element    5171715 347    Actel Corporation
   Low voltage programming antifuse and transistor breakdown method for making
same    5163180 348    Actel Corporation    Apparatus for improving antifuse
programming yield and reducing antifuse programming time    5130777 349    Actel
Corporation    Mixed mode analog/digital programmable interconnect architecture
   5107146 350    Actel Corporation    Circuits for preventing breakdown of
low-voltage device inputs during high voltage antifuse programming    5095228
351    Actel Corporation    Method and apparatus for universal program
controlled bus architecture    7830173 352    Actel Corporation    Non-volatile
programmable memory cell and array for programmable logic array    7838944 353
   Actel Corporation    Push-pull FPGA cell    7839681 354    Actel Corporation
   PROGRAMMABLE SYSTEM ON A CHIP FOR POWER-SUPPLY VOLTAGE AND CURRENT MONITORING
AND CONTROL    7859302 355    Actel Corporation    PLD Providing Soft Wakeup
Logic    7884640 356    Actel Corporation    Flash Based FPGA with Secure
Reprogramming    7885122 357    Actel Corporation    Single Event Transient
Mitigation and Measurement In Integrated Circuits    7884636 358    Actel
Corporation    Field Programmable Gate Array and Microcontroller System on a
Chip    7886130 359    Actel Corporation    Programmable Logic Device Adapted to
Enter a Low-Power Mode    7886261 360    Actel Corporation    Non-Volatile
Two-Transistor Programmable Logic Cell and Array Layout    7898018 361    Actel
Corporation    Power-Up and Power-Down Circuit for System-on-a-Chip Integrated
Circuit    7911226 362    Actel Corporation    Isolated-Nitride-Region
Non-Volatile Memory Cell and Fabrication Method    7910436 363    Actel
Corporation    Reduced-Edge Radiation-Tolerant Non-Volatile Transistor Memory
Cells    7906805 364    Actel Corporation    Method and Apparatus for Universal
Program Controlled Bus Architecture    7915918 365    Actel Corporation   
Non-Volatile Two-Transistor Programmable Logic Cell and Array Layout    7915665
366    Actel Corporation    CIRCUITS AND METHODS FOR TESTING FPGA ROUTING
SWITCHES    7919977 367    Actel Corporation    Field Programmable Gate Array
Including a Non-Volatile User Memory and Method for Programming    7919979 368
   Actel Corporation    Programmable Logic Device with a Microcontroller-Based
Control System    7924051 369    Actel Corporation    Field Programmable Gate
Array Architecture Having CLOS Network-Based Input Interconnect    7924052 370
   Actel Corporation    Clustered Field Programmable Gate Array Architecture   
7924053 371    Actel Corporation    Push-Pull Memory Cell Configured for
Simultaneous Programming on N-channel and P-channel Non-Volatile Transistors   
7929345 372    Actel Corporation    Staggered I/O Groups for Integrated Circuits
   7932744 373    Actel Corporation    Inverting Flip-Flop for Use in Field
Programmable Gate Arrays    7932745 374    Actel Corporation    Programmable
System on a Chip    7937601 375    Actel Corporation    Error-Detecting and
Correcting FPGA Architecture    7937647 376    Actel Corporation    Delayed
Locked Loop for an FPGA Architecture    7941685 377    Actel Corporation   
(N+1) Input Flip-Flop Packing with Logic in FPGA Architectures    7944238 378   
Actel Corporation    Non-Volatile Two-Transistor Programmable Logic Cell and
Array Layout    7956404 379    Actel Corporation    Enhanced field programmable
gate array    7977970 380    Actel Corporation    Flexible carry scheme for
field programmable gate arrays    7872497



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

381    Actel Corporation    Block connector splitting in logic block of a field
programmable gate array    6285212 382    Actel Corporation    Method of
reducing test time for NVM cell-based FPGA    6272655 383    Actel Corporation
   Nonvolatile reprogrammable interconnect cell with FN tunneling device for
programming and erase    6252273 384    Actel Corporation    Metal-to-metal
antifuse including etch stop layer    5381035 385    Actel Corporation    Logic
cell and routing architecture in a field programmable gate array    5594363 386
   Actel Corporation    Random access memory (RAM) based configurable arrays   
5594698 387    Actel Corporation    Emulation system employing motherboard and
flexible daughterboards    5604888 388    Actel Corporation    Nonvolatile
reprogrammable interconnect cell with FN tunneling and programming method
thereof    5633518 389    Actel Corporation    Programmable non-volatile
bidirectional switch for programmable logic    5640344 390    Actel Corporation
   Floating gate FPGA cell with select device on drain    5761120 391    Actel
Corporation    General purpose, non-volatile reprogrammable switch    5764096
392    Actel Corporation    Floating gate FGPA cell with separated select device
   5773862 393    Actel Corporation    Nonvolatile reprogrammable interconnect
cell with FN tunneling in sense    5838040 394    Actel Corporation    Floating
gate FPGA cell with counter-doped select device    5894148 395    Actel
Corporation    Reduced leakage antifuse structure    5986322 396    Actel
Corporation    Nonvolatile reprogrammable interconnect cell with programmable
buried bitline    6072720 397    Actel Corporation    Method for erasing
nonvolatile memory cells in a field programmable gate array    6125059 398   
Actel Corporation    Nonvolatile reprogrammable interconnect cell with
programmable buried source/drain in sense transistor    6137728 399    Actel
Corporation    Integrated circuit that includes a field-programmable gate array
and a hard gate array having the same underlying structure    6211697 400   
Actel Corporation    Programmable multi-standard I/O architecture for FPGAS   
6242943 401    Actel Corporation    Block symmetrization in a field programmable
gate array    6268743 402    Actel Corporation    Scalable multiple level tab
oriented interconnect architecture    6300793 403    Actel Corporation   
Architecture and interconnect for programmable logic circuits    6320412 404   
Actel Corporation    Method and apparatus for universal program controlled bus
architecture    6329839 405    Actel Corporation    Floor plan for scalable
multiple level tab oriented interconnect architecture    6417690 406    Actel
Corporation    Architecture and interconnect scheme for programmable logic
circuits    6433580 407    Actel Corporation    Architecture and interconnect
scheme for programmable logic circuits    6462578 408    Actel Corporation   
Method and apparatus for universal program controlled bus architecture   
6504399 409    Actel Corporation    Architecture and interconnect scheme for
programmable logic circuits    6507217 410    Actel Corporation    Architecture
and interconnect scheme for programmable logic circuits    6597196 411    Actel
Corporation    Method and apparatus for universal program controlled bus
architecture    6624658 412    Actel Corporation    Architecture and
interconnect scheme for programmable logic circuits    6703861 413    Actel
Corporation    Delay locked loop for an FPGA architecture    6718477 414   
Actel Corporation    Architecture and interconnect scheme for programmable logic
circuits    6747482 415    Actel Corporation    Method and apparatus for
universal program controlled bus architecture    6781410 416    Actel
Corporation    Method and apparatus for universal program controlled bus
architecture    6975138 417    Actel Corporation    Architecture and
interconnect scheme for programmable logic circuits    6989688 418    Actel
Corporation    Floor plan for scalable multiple level tab oriented interconnect
architecture    7009422



--------------------------------------------------------------------------------

     

Registered Owner(s)

  

Patent Description

  

Registration
Number

419    Actel Corporation    Architecture and interconnect scheme for
programmable logic circuits    7017136 420    Actel Corporation    Architecture
and interconnect scheme for programmable logic circuits    7078933 421    Actel
Corporation    Floor plan for scalable multiple level tab oriented interconnect
architecture    7126375 422    Actel Corporation    Architecture and
interconnect scheme for programmable logic circuits    7142012 423    Actel
Corporation    SRAM bus architecture and interconnect to an FPGA    7146441 424
   Actel Corporation    Programmable system on a chip    7170315 425    Actel
Corporation    Non-volatile look-up table for an FPGA    7443198 426    Actel
Corporation    Field programmable digital signal processing array integrated
circuit    RE37048 427    Actel Corporation    Apparatus and method for
initializing an integrated circuit device and activating a function of the
device one an input power supply has reached a threshold voltage    7310760 428
   Actel Corporation    Flash/dynamic random access memory field programmable
gate array    7187610 429    Actel Corporation    Tileable field-programmable
gate array architecture    7157938 430    Actel Corporation    Method for using
a chip carrier substrate with a land grid array and external bond terminals   
7148505 431    Actel Corporation    Freeway routing system for a gate array   
7137095 432    Actel Corporation    SRAM bus architecture and interconnect to an
FPGA    6564273 433    Actel Corporation    Antifuse programmable resistor   
6518824 434    Actel Corporation    Antifuse with improved radiation SEDR   
6492206 435    Actel Corporation    Final design method of a programmable logic
device that is based on an initial design that consists of a partial underlying
physical template    6301696 436    Actel Corporation    Method of making a
metal to metal antifuse    6001693 437    Actel Corporation    Circuits for
testing the function circuit modules in an integrated circuit    5804960 438   
Actel Corporation    Double half via antifuse    5866937 439    Actel
Corporation    Programming circuit for antifuses using bipolar and SCR devices
   5859562 440    Actel Corporation   
Dielectric-polysilicon-dielectric-polysilicon-dielectric antifuse for field
programmable logic application    6150705 441    Actel Corporation    Method of
fabricating an antifuse    5856234 442    Actel Corporation    Circuits for ESD
Protection of metal to-metal antifuses during processing    5825072 443    Actel
Corporation    Dielectric-polysilicon-dielectric antifuse for field programmable
logic applications    5581111 444    Actel Corporation    Method for fabricating
an electrically programmable antifuse    5663091 445    Actel Corporation   
Method for forming an ESD protection device for antifuses with top polysilicon
electrode    5656534 446    Actel Corporation    Apparatus and method for
determining the resistance of antifuses in an array    5572476 447    Actel
Corporation15    Method and apparatus for applying a curved elastic to a moving
web    5275676 448    Actel Corporation    Misalignment tolerant antifuse   
5087958 449    Actel Corporation    Nonvolatile reprogrammable interconnect cell
with programmable buried bitline    6072720 450    Actel Corporation   

Method for erasing nonvolatile memory cells in a field

programmable gate array

   6125059

 

15  This patent may have been assigned from Kimberly-Clark Worldwide, Inc. to
Actel Corporation. Microsemi is currently in the process of determining same.



--------------------------------------------------------------------------------

US Patent Applications:

 

    

Registrant

(or Last Registered Owner)

  

Patent Description

  

Application Number

(Incl. Pub No.)

  

File

Date

1.    Microsemi Corporation    Encapsulated die package with improved parasitic
and thermal performance    10085164    02/26/02 2.    Microsemi Corporation   
Integrated circuit with flexible planer leads    11728624    03/27/07 3.   
Microsemi Corporation    Method and Apparatus for Secure Data Storage System   

12181533

(20100031349)

   07/29/08 4.    Microsemi Corporation    Edge termination for high voltage
semiconductor device   

12206954

(20090072340)

   09/09/08 5.    Microsemi Corporation    Low Voltage Drop Unidirectional
Electronic Valve   

12348002

(20090184746)

   01/01/09 6.    Microsemi Corporation    Single LED String Lighting   

12365901

(20090195163)

   02/05/09 7.    Microsemi Corporation    Arrangement suitable for driving
floating CCFL based backlight   

12363508

(20090195174)

   02/02/09 8.    Microsemi Corporation    Less expensive high power plastic
surface mount package   

12590377

(20100109147)

   11/06/09 9.    Microsemi Corporation    Method and apparatus for driving CCFL
at low burst duty cycle rates   

12610327

(20100123400)

   11/01/09 10.    White Electronic Designs Corporation    Systems and methods
for building tamper resistant coatings   

10941628

(20050284366)

   09/14/04 11.    White Electronic Designs Corporation    Spray Coating
apparatus and fixtures   

11789455

(20070261635)

   04/23/07 12.    Microsemi Corporation    Four quadrant mosfet based switch   
12/652,045    01/05/10 13.    Microsemi Corporation    Striking and open lamp
regulation for CCFL controller    12/501,700    11/05/09 14.    Microsemi
Corporation    Method and apparatus to control display brightness with ambient
light correction    12/336.990    12/17/08 15.    Microsemi Corporation   
Method of fabricating a light-emitting device (led) utilizing powder/pelletized
homogeneously mixed molding compound    11/079,323    03/14/05 16.    Microsemi
Corporation    Integrated backlight control system   

12/815,441

(20100327761)

   06/15/10 17.    Microsemi Corporation    Low voltage drop closed loop
unidirectional electronic valve   

12/815,496

(20110006232)

   06/15/10 18.    Microsemi Corporation    Circuit and method for temperature
and process independent transimpedance amplifier arrangement   

12/861,919

(20110062311)

   08/24/10 19.    Microsemi Corporation    Distributed architecture voltage
controlled backlight driver   

12/895,875

(20110080117)

   10/01/10 20.    Microsemi Corporation    Non-dissipative start up circuit   

12/960,504

(20110141775)

   12/05/10 21.    Microsemi Corporation    Converter with crossover frequency
responsive to switching frequency   

12/960,505

(20110148381)

   12/05/10 22.    Microsemi Corporation    Dimming input suitable for multiple
dimming signal types   

13/017,128

(20110187283)

   01/31/11



--------------------------------------------------------------------------------

    

Registrant

(or Last Registered Owner)

  

Patent Description

  

Application Number

(Incl. Pub No.)

  

File

Date

23.    Microsemi Corporation    Battery charging and discharging by using a
by-directional transistor   

12/838,254

(20100277125)

   07/16/10 24.    Microsemi Corporation    Balancing transformers for
multi-lamp operation   

13/084,229

(20110181204)

   04/11/11 25.    Microsemi Corporation    Silicon carbide semiconductor   

12/658,328

(20110193097)

   02/09/10 26.    Microsemi Corporation    High voltage high package pressure
semiconductor package   

12/658,576

(20110193098)

   02/09/10 27.    Microsemi Corporation16    System and method to minimize
downtimes of medical apparatuses   

29/264,964

(20090119067)

   11/05/08 28.    Microsemi Corporation    Inclusion of assessment data in
millimeter wave concealed object detection systems   

12/338,780

(20090184861)

   12/18/08 29.    Microsemi Corporation    Software methodology for autonomous
concealed object detection and threat assessment   

12/338,807

(20090297039)

   12/18/08 30.    Microsemi Corporation    Millimeter Wave Concealed Object
Detection System Using Portal Deployment   

12/867,807

(20110102597)

   12/29/10 31.    Microsemi Corporation    Multi channel radiometer imaging
method and system   

11/835,886

20090041292

   08/08/07 32.    Microsemi Corporation    Mirror scanning system   

12/043,246

(20090225382)

   03/06/08 33.    Microsemi Corporation    System for deployment of a
millimeter wave concealed object detection system   

12/110,520

(20080266165)

   04/28/08 34.    Microsemi Corporation    Passive outdoor millimeter waive
illuminator   

12/118,960

(20090015457)

   05/12/08 35.    Microsemi Corporation    Method and system for dynamically
altering the analysis methodology of millimeter wave imagery in response to the
range and direction of motion of a subject   

12/131,539

(20110037139)

   10/26/10 36.    Microsemi Corporation    Structural system for optimizing
performance of a millimeter wave concealed object detection system   

12/136,000

(20080303708)

   06/09/08 37.    Microsemi Corporation    System and method for overlaying
computer generated highlights in a display of millimeter wave imagery   

12/142,982

(20090060272)

   06/20/08 38.    Microsemi Corporation    Variable range millimeter wave
method and system   

12/575,604

(20110084868)

   10/08/09 39.    Microsemi Corporation17    Information currently unavailable
   12/893,171    Information currently unavailable 40.    Microsemi
Corporation18    Information currently unavailable    12/846,240    Information
currently unavailable

 

16  This patent may have been assigned from Siemens Aktiengesellschaft to
Microsemi Corporation. Microsemi is currently in the process of determining
same.

17  The missing information is current unavailable as the applications may still
be in the secrecy period.

18  The missing information is current unavailable as the applications may still
be in the secrecy period.



--------------------------------------------------------------------------------

    

Registrant

(or Last Registered Owner)

  

Patent Description

  

Application Number

(Incl. Pub No.)

  

File

Date

41.    Microsemi Corporation19    Information currently unavailable   
13/019,722    Information currently unavailable 42.    Microsemi Corporation20
   Information currently unavailable    29/385,710    Information currently
unavailable 43.    Microsemi Corporation21    Information currently unavailable
   29/379,049    Information currently unavailable 44.    Microsemi
Corporation22    Information currently unavailable    29/385,707    Information
currently unavailable 45.    Microsemi Corporation    SCHOTTKY BARRIER DIODE
(SBD) AND ITS OFF-SHOOT MERGED PN/SCHOTTKY DIODE OR JUNCTION BARRIER SCHOTTKY
(JBS) DIODE   

12/912,539

(20110037139)

   10/26/10 46.    Microsemi Corporation    RF PACKAGE   

12/938,974

(20110116237)

   11/03/10 47.    Microsemi Corporation    MULTI-LAYER THICK-FILM RF PACKAGE   

12/941,401

(20110117705)

   11/08/10 48.    Microsemi Corporation    SILICON CARBIDE DUAL-MESA STATIC
INDUCTION TRANSISTOR   

12/870,699

(20110049532)

   08/27/10 49.    Microsemi Corporation    FIXING APPARATUS AND AN IMAGE
FORMATION APPARATUS   

12/030,907

(20080292347)

   02/14/08 50.    ASIC Advantage, Inc.23    Semiconductor package with embedded
magnetic component and method of manufacture   

12/383,468

(20090237899)

   03/23/09 51.    ASIC Advantage, Inc.24    PHASE-CUT DIMMING CIRCUIT   

12/404,979

(20090243582)

   03/16/09 52.    ASIC Advantage, Inc.25    PULSE TRANSFORMER DRIVER   

12/416,363

(20090243683)

   04/01/09 53.    ASIC Advantage, Inc.26    POWER SUPPLY WITH STANDBY POWER   

12/472,539

(20090295228)

   05/27/09 54.    ASIC Advantage, Inc.27    Bus voltage optimizer for switched
power converter   

12/536,596

(20100033150)

   08/06/09 55.    ASIC Advantage, Inc.28    LIGHT EMITTING DIODE FAULT
MONITORING   

12/545,437

(20100049454)

   08/21/09 56.    ASIC Advantage, Inc.29    Battery charge and discharge
controller   

12/719,204

(20100225277)

   03/08/10

 

19  The missing information is current unavailable as the applications may still
be in the secrecy period.

20  The missing information is current unavailable as the applications may still
be in the secrecy period.

21  The missing information is current unavailable as the applications may still
be in the secrecy period.

22  The missing information is current unavailable as the applications may still
be in the secrecy period.

23  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

24  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

25  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

26  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

27  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

28  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

29  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.



--------------------------------------------------------------------------------

    

Registrant

(or Last Registered Owner)

  

Patent Description

  

Application Number

(Incl. Pub No.)

  

File

Date

57.    ASIC Advantage, Inc.30    High-speed comparator   

13/012,645

(20110204923)

   01/24/11 58.    ASIC Advantage, Inc.31    Boundary mode coupled inductor
boost power converter   

12/824,301

(20100328971)

   06/28/10 59.    ASIC Advantage, Inc.32    Multiple independently regulated
parameters using a single magnetic circuit element   

12/850,120

(20110032731)

   08/04/10 60.    Microsemi Corporation    RF switchable balun   

12/903,387

(20110128088)

   10/13/10 61.    Microsemi Corporation33    Method and Apparatus for Secure
Data Storage System    12/181,533    07/29/08 62.    Microsemi Corporation34   
Method and apparatus to control display brightness with ambient light correction
   12/336990    12/17/08 63.    Microsemi Corporation35    Process for
fabricating a homogenously mixed powder/ pelletized compound for use in light
emitting devices    11/079323    03/14/05

US Patent Applications Owned by Actel Corporation:

 

    

Registered Owner

  

Title

  

Application
Number

  

Filing Date

1.    Information currently unavailable 36    Information currently unavailable
   08/470548    06/23/1995 2.    Information currently unavailable 37   
Information currently unavailable    09/734785    12/11/2000 3.    Information
currently unavailable 38    Information currently unavailable    10/728359   
12/03/2003 4.    Information currently unavailable 39    Information currently
unavailable    10/761952    01/20/2004 5.    Information currently
unavailable 40    Information currently unavailable    11/678019    02/22/2007
6.    Information currently unavailable 41    Information currently unavailable
   11/851324    09/06/2007 7.    Information currently unavailable 42   
Information currently unavailable    12/022721    01/30/2008 8.    Actel
Corporation    Dedicated interface architecture for a hybrid integrated circuit
   12/114143    05/02/2008 9.    Information currently unavailable 43   
Information currently unavailable    12/199190    08/27/2008

 

30  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

31  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

32  This patent application was acquired by Microsemi Corp. – Analog Mixed
Signal Group.

33  This patent is of immaterial value and may be abandoned.

34  This patent is of immaterial value and may be abandoned.

35  This patent is of immaterial value and may be abandoned.

36  The missing information is current unavailable as the applications may still
be in the secrecy period.

37  The missing information is current unavailable as the applications may still
be in the secrecy period.

38  The missing information is current unavailable as the applications may still
be in the secrecy period.

39  The missing information is current unavailable as the applications may still
be in the secrecy period.

40  The missing information is current unavailable as the applications may still
be in the secrecy period.

41  The missing information is current unavailable as the applications may still
be in the secrecy period.

42  The missing information is current unavailable as the applications may still
be in the secrecy period.



--------------------------------------------------------------------------------

10.    Actel Corporation    Programmable logic device with programmable wakeup
pins    12/340440    12/19/2008 11.    Information currently unavailable 44   
Information currently unavailable    12/360987    01/28/2009 12.    Actel
Corporation    Single even transient mitigation and measurement in integrated
circuits    12/361955    01/29/2009 13.    Actel Corporation    Array and
control method for flash based FPGA cell    12/371483    02/13/2009

Registered Foreign and State Patents:*

 

    

Registered Owner

  

Patent Number

   

Patent Title

  

Pub Date

  

File Date

1    Microsemi Corp.      CA2666081AA     High temperature, high voltage SIC
void-less electronic package    2008-04-17    2007-10-09 2    Microsemi Corp.   
  CN1887034A     A current sharing scheme and device for multiple CCF lamp
operation    2006-12-27    2004-10-05 3    Microsemi Corp.      EP1671521A2    
A current sharing scheme and device for multiple CCF lamp operation   
2006-06-21    2004-10-05 4    Microsemi Corp.      TW0267811B     Full-bridge
and half-bridge compatible driver timing schedule for direct drive backlight
system    2006-12-01    2005-03-31 5    Microsemi Corp.      TW0276370B     A
current sharing scheme and device for multiple CCF lamp operation    2007-03-11
   2004-10-06 6    Microsemi Corp.      TW0281575B     Split phase inverters,
method for driving a lamp and backlight system    2007-05-21    2004-09-03 7   
Microsemi Corp.      TW0283426B     Zigzag topology for balancing current among
multiple lamps    2007-07-01    2005-05-13 8    Microsemi Corp.     
DE602004025593 45    a current sharing scheme and device for multiple ccf lamp
operation    2010-04-01    2004-10-05 9    Microsemi Corp.      KR 2009122417
46    CCFL controller with multi-function terminal    2009-11-30    2009-05-23
10   

Microsemi Corp.

Analog Mixed Signal Group

     IL 144040 47    Power supply subsystem for powering a node over
communication cabling    2007-07-24    1999-12-19 11   

Microsemi Corp.

Analog Mixed Signal Group

     IL 164458 48    Active local area network connector    2010-05-31   
2004-10-10 12   

Microsemi Corp.

Analog Mixed Signal Group

     IL 171998 49    Employing sense resistor as safety fuse in power over
ethernet systems    2006-04-10    2005-11-16 13   

Microsemi Corp.

Analog Mixed Signal Group

     IL 174879 50    LAN (local area network) with integrated energy and
information transmission over the same line    2006-08-20    2006-04-09

 

43 

The missing information is current unavailable as the applications may still be
in the secrecy period.

44 

The missing information is current unavailable as the applications may still be
in the secrecy period.

45 

The patent is of immaterial value and may be abandoned.

46 

The patent is of immaterial value and may be abandoned.

47 

The patent is of immaterial value and may be abandoned.

48 

The patent is of immaterial value and may be abandoned.

49 

The patent is of immaterial value and may be abandoned.

50 

The patent is of immaterial value and may be abandoned.



--------------------------------------------------------------------------------

    

Registered Owner

  

Patent Number

   

Patent Title

  

Pub Date

  

File Date

14

  

Microsemi Corp.

Analog Mixed Signal Group

     IL 175166 51    Means for preventing unintended powering    2006-09-05   
2006-04-25 15   

Microsemi Corp.

Analog Mixed Signal Group

     IL 178340 52    Dual mode power over ethernet controller    2007-02-11   
2006-09-27 16   

Microsemi Corp.

Analog Mixed Signal Group

     IL 178341 53    Method for rapid port power reduction    2007-02-11   
2006-09-27 17   

Microsemi Corp.

Analog Mixed Signal Group

     KR 2008068016 54    Enhanced classification for power over ethernet   
2008-07-22    2008-04-11 18   

Microsemi Corp.

Analog Mixed Signal Group

     KR 2008106234      Voltage controlled led light driver    2008-12-04   
2008-09-09

 

* CA=Canada, CN=China, EP=Europe and TW=Taiwan.

Additional Registered Foreign Patents:*

 

    

Foreign Patent Number

      1    AU 763004    2    CA 2,363,831    3    CN ZL200580007691.7    4    CN
ZL9981557.2    5    EP 1145494    6    IN 197632    7    SN 82127    8    TW
180824    9    TW I-286858    10    TW I-301282    11    TW I-302683    12    TW
I-304962    13    TW I-308848    14    TW I-327301    15    JP 4658061    16   
IL 184913   

 

51 

The patent is of immaterial value and may be abandoned.

52 

The patent is of immaterial value and may be abandoned.

53 

The patent is of immaterial value and may be abandoned.

54 

The patent is of immaterial value and may be abandoned.

* AU=Australia, CA=Canada, CN=China, EP=Europe, IN=India, SN= Singapore,
TW=Taiwan and IL = Israel.



--------------------------------------------------------------------------------

Registered Foreign Patents Owned by Actel Corporation:

 

    

Registered Owner

  

Country

  

Application #

  

Publication/Patent #

1.    ACTEL CORP    China (People’s Republic)    200380108799    CN1739165
ZL200380108799.6 2.    ACTEL CORPORATION    European Patent Convention   
1966470.5    1354404 3.    ACTEL CORPORATION    European Patent Convention   
1986541.9    1384264 4.    ACTEL CORPORATION    European Patent Convention   
3819127.6    1956713 1584138 5.    ACTEL CORPORATION    European Patent
Convention    4778193.5    1644936 6.    ACTEL CORPORATION    European Patent
Convention    8009052.5    1956713 08009052.56 7.    ACTEL CORPORATION   
European Patent Convention    91303116.7    452091 8.    ACTEL CORPORATION   
European Patent Convention    91303916    456399 9.    ACTEL CORPORATION   
European Patent Convention    91304938.3    463746 10.    ACTEL CORPORATION   
European Patent Convention    91306176.8    469728 11.    ACTEL CORPORATION   
European Patent Convention    91306667.6    478123 12.    ACTEL CORPORATION   
European Patent Convention    91311941.8    493957 13.    ACTEL CORPORATION   
European Patent Convention    92300774.4    499383 14.    ACTEL CORPORATION   
European Patent Convention    95303345.3    683565 15.    ACTEL CORPORATION   
European Patent Convention    96908832.7    819340 16.    ACTEL CORPORATION   
European Patent Convention    98906180.9    901716 17.    ACTEL CORPORATION   
European Patent Convention    99916389.2    1080531 18.    Not available   
France    98906180.9    901716 19.    Not available    Germany    1986541.9   
1384264 60126837.7-08 20.    Not available    Germany    2008836.5    1237280
698 38 462 21.    Not available    Germany    3819127.6    1956713 60329628.9-08
22.    Not available    Germany    19958144.4    19958144 23.    Not available
   Germany    99916389.2    69924486.2 24.    Not available    Germany   
95303345.3    683565 25.    Actel Corporation    Japan    121940/95    3589501
26.    Actel Corporation    Japan    171589/91    3095811 27.    Actel
Corporation    Japan    2003-527602    2005-51869 4213585 28.    Actel
Corporation    Japan    2003-533318    05-508571 4317015 29.    Actel
Corporation    Japan    2005-513138    2006-519511 4358187 30.    Actel Corp.   
Japan    214573/91    2761310 31.    Actel Corporation    Japan    247153/91   
3278443 32.    Actel Corporation    Japan    305470/91    3268800 33.    Actel
Corporation    Japan    521234/1994    508361/1996 3922653 34.    Actel
Corporation    Japan    537661/1998    3926398 35.    Actel Corporation    Korea
Republic of    101998-708623    10-0491662

Foreign and State Patent Applications:*

 

    

Foreign Application Number

      1    AU 7305283    2    AU 7307054    3    AU8232367    4    CA 2665361   



--------------------------------------------------------------------------------

    

Foreign Application Number

      5    CA 2666081    6    CA2681666    7    CN 101542723    8    CN
200480034893.6    9    CN 200780006314.0    10    CN 200780029404.1    11    CN
200780044930.5    12    CN 200810096330.X    13    CN 200910003195.4    14    CN
200910159595.4    15    CN11569009A    16    CN1681889    17    EP 195257755   
18    EP 08 832 474.4    19    EP 2074653    20    EP 2074654    21    EP2130220
   22    IL 177746    23    IL 184638    24    IL 184913    25    IL 187216   
26    IL 187954    27    IL 188198    28    IL 189039    29    IL 190268    30
   IL 192058    31    IL 193351    32    IN of WO08/042343    33    IN of
WO08/045416    34    IN of WO2008/118404    35    JP 2002-518501    36    JP
2003-564937    37    JP 2006-534250    38    JP 2009-531641    39    JP of
WO08/042343    40    KR 10-2006-7006590   

 

55  The patent application is of immaterial value and may be abandoned.



--------------------------------------------------------------------------------

    

Foreign Application Number

      41    KR 10-2008-7021994    42    KR 10-2009-0045495    43    KR
10-2009-7009077    44    KR 9076949    45    KR 9078335    46    KR9025274    47
   PCT/IL2009/000565    48    PCT/US2007/82111    49    PCT/US2010/47023    50
   SG of WO2008/118404    51    TW 096124472    52    TW 096137068    53    TW
96106190    54    TW 96141786    55    TW 96146435    56    TW 97103157    57   
TW 97123322    58    TW 97123323    59    TW 98100920    60    TW 98102000    61
   TW 98103454    62    TW 98106099    63    TW 98109667    64    TW 98118687   
65    PCT/US2011/025791    66    PCT/US2010/047023    67    PCT/US2010/053423   
68    PCT/US2011/035981    69    KR 11 20107023826    70    DE 11 2009 000 686.8
   71    DE 11 2009 000 632.9    72    KR 10-2010-7023123    73    DE 11 2009
000 795.3    74    KR 10-2010-0024516    75    DE 11 2009 001 370,8    76    KR
10-2010-7028954    77    PCT/US2010/052436   

 

* AU=Australia, CA=Canada, CN=China, DE-Germany, EP=Europe, IL=Israel, IN=India,
JP=Japan, KR=South Korea, SN= Singapore, TW=Taiwan and IL = Israel.



--------------------------------------------------------------------------------

Foreign Patent Applications Owned by Actel Corporation:*

 

    

Assignee/Applicant Name

 

Country

  

Application Number

  

Publication Number

1.    ACTEL CORPORATION   EP    EP1991000307958    EP483958A1 2.    ACTEL
CORPORATION   EP    EP1998000114150    EP889593A1 3.    ACTEL CORPORATION   EP
   EP1998000906180    EP901716A1 4.    ACTEL CORPORATION   EP    EP2001000966457
   EP1382117A2 5.    ACTEL CORPORATION   EP    EP2001000986541    EP1384264A2 6.
   ACTEL CORPORATION   EP    EP2002000008836    EP1237280A2 7.    ACTEL
CORPORATION   EP    EP2002000008838    EP1229651A2 8.    ACTEL CORPORATION   EP
   EP2002000776069    EP1461824A2 9.    ACTEL CORPORATION   EP   
EP2003000796820    EP1573745A2 10.    ACTEL CORPORATION   EP    EP2003000819127
   EP1584138A1 11.    ACTEL CORPORATION   EP    EP2004000778193    EP1644936A4
12.    ACTEL CORP   EP    EP2004000809518    EP1649600A2 13.    ACTEL CORP   EP
   EP2005000854284    EP1831980A2 14.    ACTEL CORP   EP    EP2005000854360   
EP1829201A2 15.    ACTEL CORP   EP    EP2006000772035    EP1889299A2 16.   
ACTEL CORP   EP    EP2006000772035    EP1889299A4 17.    ACTEL CORP   EP   
EP2006000840301    EP1961119A2 18.    ACTEL CORPORATION   WO    WO2003US0024594
   WO04015732A1 19.    ACTEL CORPORATION   WO    WO2005US0034526    WO06039254A2
20.    ACTEL CORPORATION   WO    WO2005US0045522    WO06071555A2 21.    ACTEL
CORPORATION   WO    WO2005US0045620    WO06071570A2 22.    ACTEL CORPORATION  
WO    WO2006US0021569    WO06138086A2 23.    ACTEL CORPORATION   WO   
WO2006US0032077    WO2007037823A1 24.    ACTEL CORPORATION   WO   
WO2006US0062220    WO2007070886A2 25.    ACTEL CORPORATION   WO   
WO2009US0068856    WO2010071847A1 26.    Information not available  56   JP   
2006-522035    2007-502014 27.    Information not available  57   JP   
2002-525997    2004-523879 28.    Information not available  58   JP   
2006-520297    2007-535198 29.    Information not available  59   JP   
2006-554319    2007-52349 30.    Information not  available 60   JP   
2007-548328    2008-526110 31.    Information not available  61   JP   
2007-548329    2008-524962 32.    Information not available  62   JP   
2007-549431    2008-526043

 

56 

The missing information is current unavailable as the applications may still be
in the secrecy period.

57 

The missing information is current unavailable as the applications may still be
in the secrecy period.

58 

The missing information is current unavailable as the applications may still be
in the secrecy period.

59 

The missing information is current unavailable as the applications may still be
in the secrecy period.

60 

The missing information is current unavailable as the applications may still be
in the secrecy period.

61 

The missing information is current unavailable as the applications may still be
in the secrecy period.

62 

The missing information is current unavailable as the applications may still be
in the secrecy period.



--------------------------------------------------------------------------------

    

Assignee/Applicant Name

  

Country

  

Application Number

  

Publication Number

33.    Information not available 63    JP    2008-516919    2008-547198 34.   
Information not available 64    JP    2008-532229    2009-509460

 

* EP=Europe, WO=World Intellectual Property Organization and JP=Japan.

Exclusive Patent Licenses granted to non-Group Members:

None.

COPYRIGHTS

Copyrights:

 

    

Registered Owner

  

Copyright Title

  

Copyright Number

  

Filing Date

1.    Microsemi Corporation    Microsemi data book: discrete semiconductors and
assemblies.    TX2159337    1987

Copyrights Owned by Actel Corporation:

 

    

Registered Owner

  

Copyright Title

  

Copyright Number

  

Filing Date

2.    Actel Corp.    Act 1010    MW0000005995    1990 3.    Actel Corp.    Act
1020    MW0000005996    1990 4.    Actel Corp.    Act 1280 field programmable
gate array    MW0000008680    1993

LICENSE AGREEMENTS

None.

 

63 

The missing information is current unavailable as the applications may still be
in the secrecy period.

64 

The missing information is current unavailable as the applications may still be
in the secrecy period.



--------------------------------------------------------------------------------

Schedule 7

LETTER-OF-CREDIT RIGHTS

None.



--------------------------------------------------------------------------------

Schedule 8

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Schedule 9

TRADE NAMES

 

Grantor

 

Names

Microsemi Corp. – Massachusetts  

Microsemi Lawrence

Microsemi Lowell

Microsemi Corp. – RF Integrated Solutions   Endwave (This entity was formed
after the purchase of substantially all the assets of the defense and security
business of Endwave Corporation in April 2009. Microsemi and its subsidiaries
does not own the Endwave trade name.)



--------------------------------------------------------------------------------

Exhibit C

FORM OF ASSIGNMENT AND ASSUMPTION

October 13, 2011

Reference is made to the Credit Agreement, dated as of November 2, 2010, (as
amended by (i) Amendment No. 1 to the Credit Agreement, dated as of March 2,
2011 and (ii) Amendment No. 2 to the Credit Agreement, dated as of the date
hereof, and as further amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among Microsemi
Corporation, a Delaware corporation (the “Borrower”), Morgan Stanley & Co. LLC,
as collateral agent (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”), the Lenders from time to time
party thereto, Morgan Stanley Senior Funding, Inc., as administrative agent (in
such capacity, and together with its successors and assigns in such capacity,
the “Administrative Agent”) and Morgan Stanley Senior Funding, Inc., as
syndication agent. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Credit Agreement on the Restatement
Date (as defined therein).

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached



--------------------------------------------------------------------------------

Notes, if any, for a new Note or Notes payable to the Assignee and (ii) if the
Assignor has retained any interest in the Facilities, requests that the
Administrative Agent exchange the attached Notes, if any, for a new Note or
Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Assignment Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 4.10(d) and (e) of the
Credit Agreement; (f) confirms that it satisfies the requirements set forth in
Section 11.6(b) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (h) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Sections 4.10(d) and 11.6(g) of the Credit
Agreement, duly completed and executed by such Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

6. Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.



--------------------------------------------------------------------------------

7. From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections 4.9, 4.10, 4.11 and 11.5 of the Credit Agreement;
provided, to the extent applicable, that the Assignor continues to comply with
the requirements of Sections 4.10(d) and (e) of the Credit Agreement).

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Assumption

Name of Assignor:                     

Name of Assignee:                     

Effective Date of Assignment and Assumption:                     

Facility Assigned: Term Loan

Aggregate Principal Amount of Term Loans for all Term Lenders: $800,000,000

 

Principal Amount of

Term Loans Assigned

   Term Loans
Percentage  Assigned1  

$        

         .     % 

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

1 

Calculate the Term Loans Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate Term Loans of all Term Lenders.



--------------------------------------------------------------------------------

Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:  

 

  Name:   Title: Consented To:2

[MICROSEMI CORPORATION,

as Borrower]

By:

 

 

  Name:   Title:

[MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent]

By:  

 

  Name:   Title:

 

2 

See Section 11.6 of the Credit Agreement to determine whether the consent of the
Borrower and/or Administrative Agent is required.